       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 1 of 99




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


THE UNITED STATES OF AMERICA

                Plaintiff,

                    v.                             CIVIL ACTION NO. 94-2080 CC


COMMONWEALTH OF PUERTO RICO

             Defendant,
______________________________________


                 INFORMATIVE MOTION TO APPROVE MONITOR’S
                      THIRD QUARTERLY REPORT FOR 2019

       The Monitor hereby submits her Third Quarterly Report for 2019 covering the period of

July 1 through September 30, 2019 regarding compliance on remaining issues in this case.




Submitted by:

/s/Kim Tandy
Kim Tandy, Federal Monitor
United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                     1|Page
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 2 of 99




                                      Certificate of Service

I HEREBY CERTIFY that this, I electronically filed the foregoing with the Clerk of the Court on
December 12, 2019, using the CM/ECF system, which will simultaneously serve notice of such filing
to counsel of record to their registered electronic mail addresses.

Respectfully Submitted,
/s Kim Tandy_______________________________
Kim Tandy
Federal Monitor, United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                       2|Page
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 3 of 99




                Commonwealth of Puerto
                  Civil Action No: 3:94 –cv-02080 (ccc)




                 Monitor’s Third Quarterly Report
                    July 1 – September 30, 2019




Kim Tandy, Federal Monitor
USACPR Monitoring, Inc.
kimtandy@justicebydesign.net
317-840-9332

Monitoring Team:
David Bogard, MPA, JD
Javier Burgos, JD
Robert Dugan
Miriam Martinez, PhD
Curtiss Pulitzer, AIA




                                                             3|Page
         Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 4 of 99




EXECUTIVE SUMMARY
        This Third Quarterly Report contains information about the remaining 30 provisions in the
Settlement Agreement, original Consent Order, and a 2009 addendum regarding staffing. Currently,
there are 4 provisions which remain in substantial compliance, one of which has met the one year
threshold for termination. A motion has been filed to terminate Paragraph 73 regarding behavior
modification and treatment plans, and is pending before the Court. Substantial compliance has also
been found again this quarter for Paragraph 72 regarding emergency psychotropic drugs. Paragraph 93
(Extended School Year for Special Education) and in one of the court sub-sections of Paragraph 86.

        The work being done to achieve compliance for the nine (9) remaining sections on education
remains promising. Continued improvements in providing special education and related services is
anticipated during this coming school year. Education staff, under the direction of Carlos Delgado,
should be commended for their continued efforts to improve services and achieve compliance in the
remaining areas, many of which are interconnected.

        The Monitor also wishes to acknowledge the efforts being made by DCR leadership, FOMB staff,
and the Monitor’s own staff and consultants to work toward a resolution of the funding and resource
issues which are pervasive in this case. Many hours have been devoted this quarter to determine the
necessary resources to bring remaining provisions into compliance, and from where these resources can
be taken. The pressure to close facilities as a cost saving measure, and ultimately the closure of
Humacao in January, have led to a dangerously low level of staffing, as well as other safety conditions
for both staff and youth in the remaining two facilities. Three separate interim reports have
documented these concerns, as well as concerns regarding compliance with classification, adequate
space issues, and the need for facility repairs to maximize space usage. These concerns have moved the
agency backwards in compliance regarding staffing and classification. It is critical that DCR continue to
work with its financial advisors, as well as the FOMB to fully identify resources needed, ensure they are
contained within the budget proposal for 2020, and determine where such resources will be taken. DCR
should strongly consider a separate program budget for NIJ within the DCR budget, with sufficient
resources allocated to achieve compliance.

         This report will detail how these the lack of sufficient staff is hampering the ability to maintain a
safe and secure environment for youth and staff, and the impact of the Humacao move on the current
classification system. It will also highlight further compliance needs for physical plant, mental health,
use of force, isolation and education requirements. A list of all ratings for remaining provisions follows.



 Parag. No.             Compliance Provision         4th 2018   1st 2019   2nd 2019    3rd 2019     4th 2019

Physical Plant

  S.A. 31        Facilities conforming to Building
                                                       PC         PC         PC           PC
                 Codes



                                                                                                   4|Page
        Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 5 of 99




Policies and Procedures, Training, and Resources

             Sufficient funding for
  C.O. 43                                            PC   PC   PC   PC
             Implementation of C.O.

             Agency Policy and Procedure
  S.A. 45                                            PC   PC   PC   PC
             Manual for all operations

             Training for current and new direct
  S.A. 50                                            PC   PC   PC   PC
             care staff

Protection from Harm

  S.A. 48    Sufficient Direct Care Staff            PC   PC   NC   NC

 Jan 2009 Reasonable Safety of Youth through
                                                     PC   PC   NC   NC
  Para. 1 Adequate Supervision

             Sufficient Staff to Implement Decree
  Parag 2                                            PC   PC   NC   NC
             and adequate supervision

             Training for social workers if direct
  Parag 3                                            na   na   na   na
             care staff

             Persons Hired to be Sufficiently
  Parag 4                                            SC   SC   na   na
             Trained before deployed

             Monthly submission of master
  Parag 5                                            PC   PC   PC   PC
             roster

  S.A. 52    Classification                          PC   PC   NC   NC

  S.A. 77    Use of Force                            PC   PC   PC   PC

             Investigations into Alleged Abuse
  S. A. 78                                           PC   PC   PC   PC
             and Maltreatment of Youth

  S.A. 79    Restrictions on Isolation               PC   PC   PC   PC

  S.A. 80    Protective Custody                      PC   PC   PC   PC

Mental Health and Substance Abuse Treatment

             Treatment Plans for youth with
  S.A. 59                                            PC   PC   PC   PC
             Substance Abuse problems


                                                                         5|Page
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 6 of 99




              Residential Mental Health
  C.O. 29                                             PC     PC          PC          PC
              Treatment Program


              Continuous Psychiatric and              PC
  S.A. 36                                                    PC          PC          PC
              Psychological services


  S.A. 63     Reducing Risk of Suicide                PC     PC          PC          PC

  S.A. 72     Emergency Psychotropic Medication       PC     SC          SC          SC

  S.A. 73     Behavior Modification/Treatment         SC     SC          SC          SC

 Education and Vocational Services

               Provision of Academic and Voc.
   S.A. 81                                            PC     PC          PC           PC
               Education to All Youth

               Compliance with IDEA
  S.A. 86a.                                           PC     PC          PC           PC
               Requirements and Timeframes

               Screening for youth with               PC
  S.A. 86b.                                                  PC          SC           SC
               Disabilities (Child Find Provisions)

   S.A. 87     Obtaining IEPs of Eligible Youth       PC     PC          PC           PC

               Delivery of Specially Designed
   S.A. 90                                            PC     PC          PC           PC
               Instruction and Related Services

               Qualified educational professionals
  S. A. 91                                            PC     PC          PC           PC
               and voc. Ed

               Year Round Services for youth with
   S.A. 93                                            PC     PC          SC           SC
               IEPS

               Services to youth in isolation or
   S.A. 94                                            PC     PC          PC           PC
               other disciplinary settings

   S.A. 95     Modification of IEPs                   PC     PC          PC           PC



                Compliance Ratings, Analysis and Recommendations
The Settlement Agreement requires that the Court retain jurisdiction of remaining claims “until
such time as the Commonwealth has fully and faithfully implemented all requirements of the
agreement and such full compliance has been maintained for one year.” (S.A. 103). Each

                                                                                             6|Page
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 7 of 99



provision of the Settlement Agreement (S.A.) or Consent Order (C.O.) will have only one
compliance rating using the measures described below. Compliance ratings will be tracked by
quarter in order to show which provisions come into and remain in substantial compliance over a
one year period, and achieve “full and faithful compliance.” The Monitor and Consultants use a
three‐tiered system in this report defined as follows:

Substantial Compliance shall mean a level of compliance that does not significantly deviate from
the components of the provision, provided that any deviation poses no significant risk to detainee
health or safety. Substantial Compliance indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; sufficient staff and resources to implement the required reform; and consistent
implementation of the procedures during the majority of the monitoring period. Substantial compliance
also requires that the procedures accomplish the outcome envisioned by the provision.

The substantial compliance rating is given only when the required reforms address all of the issues
discussed in the provision and when solid implementation of the reforms has been consistently
demonstrated, through reliable data, observations and reports from staff and youth, for a majority of
the monitoring period.

Partial Compliance indicates that compliance has been achieved on some of the components of this
provision, but significant work remains. It indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; and sufficient staff and resources to implement the requirements of the provision.
Partial compliance indicates that while progress has been made toward implementing the procedures
described by policy, performance has been inconsistent throughout the monitoring period and
additional modifications are needed to ensure that procedures are sufficiently comprehensive to
translate policy into practice, and to accomplish the outcome envisioned by the provision. Partial
compliance is appropriate if policies may need minor revisions for compliance with the Settlement
Agreement provided other requirements of this section are applicable.

Non-compliance indicates that most or all of the components of the provision have not yet been met.
Examples include provisions where policies still need to be overhauled, the majority of staff may need to
be trained, procedures may not have been developed, documentation may not be in place or
consistently provided, and there has been no determination that the procedures accomplish the
outcome envisioned by the provision.




                                                                                              7|Page
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 8 of 99




PHYSICAL PLANT - Curtiss Pulitzer
S.A. 31 Existing facilities expected to be occupied by juveniles beyond Fiscal Year 1996-1997 shall conform to
applicable federal, state, and/or local building codes.

Compliance        Partial Compliance
Rating
Description of    The Monitor’s office continues to review the documents being developed by NIJ/DCR’s
Monitoring        consulting architect Javier Valentin relative to compliance with this provision. The findings for
process during    compliance for this quarter are based upon the process underway to assess and agree on
this period of    necessary repairs to comply with the three remaining code areas: Life Safety, ADA and Building
time              Codes. As reports are finalized in these three areas, compliance will be based upon the
                  substance of these reports and the plan for implementation of the necessary changes.

                   A complete draft of the Life Safety Code compliance report was received on September 1st,
                  2019 and discussed at the Functional Team Meeting noted below. The time table for the
                  remaining two reports was set and is also noted below.

                  I made a site visit on September 10, 2019 to see the progress being made relative to the physical
                  plant repairs at Ponce and Villalba. These repairs have been included in Court Orders during
                  2019 in response to the closure of Humacao as necessary to maximize facility utilization in order
                  to comply with other areas of the Settlement Agreement.

                  I also had a functional team meeting the day before my site visits with Javier Valentin, Luis Ortiz,
                  Aida Burgos and Luis Cruz. Luis Ortiz briefed me on the physical plant issues at Ponce and
                  Villalba and the proposed approach to devising a way to prevent ligatures from being tied on to
                  room door hinges. We also briefly discussed a plan to move the female juveniles out of Ponce to
                  a privately operated facility in Gurabo and that NIJ/DCR was evaluating the physical plant and
                  fire safety of the 30 bed facility before proceeding forward with the plan.

                  During our meeting, I shared my comments on the Life Safety Code report that had only been
                  submitted to the monitor the week before my arrival in San Juan. We discussed future
                  deliverables and he stated at that time that he planned to have the ADA and IBC/PR Building
                  Code compliance reports submitted to NIJ/DCR in early December for their review. Luis Ortiz
                  mentioned that he was being asked to address some of the preliminary findings of Mr. Valentin
                  has pointed out informally and I responded that there is a formal process of documentation that
                  first needs to occur with proper notifications to the monitor’s office. Aida Burgos said she would
                  convey that point to Kelvin Merced. I have been requesting a schedule of when these reports
                  would be forthcoming and only received a revised schedule for Mr. Valentin on November 6th.
                  The dates have changed and the final report will not be completed until February, 2020.

                  I have also been monitoring the progress being made to comply with suicide prevention
                  measures (See Para 79) in juvenile rooms, and I continue to monitor fire safety conditions,

                                                                                                8|Page
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 9 of 99




               plumbing and air conditioning to insure that all housing units are functional and safe for
               juveniles to occupy.

Findings and   Mr. Valentin, the architect performing the Code Analysis, last submitted a draft report of the
Analysis       Fire Safety Codes analysis on September 1st, which was reviewed by the Monitor’s office and
               discussed during the functional team meeting. (See discussion below) Future reports will be
               delivered based on the revised schedule attached.

               During the visit, I found that the Villalba facility was in a very good state of repair. All the mold
               remediation within the living areas and roof repairs were completed as previously reported and
               still in good repair. As was reported last quarter, the Gym had a new floor and was in very good
               condition but there was still a small area of potential water penetration at the far end of the
               gym where the roof beam and wall meet, that still needed repair. No date has been provided for
               that repair as it was reported that funds are not available. The air conditioning was in good
               repair and 23 out of 24 units in living areas were in working order. The air conditioning in the
               school area was all working. All plumbing and hot water in living areas were in good repair. I
               tested several of the electronic release of fire doors in the housing units and all were opened by
               mini-control in under 5 seconds. I reviewed the fire safety officer’s life safety inspection reports
               and fire drill reports and all were in order. I also observed workers installing the new camera
               system which I was told was nearly completed and was able to see a test of the camera
               monitoring system in one of the housing units.

               There have been no repairs or painting at Ponce at the time of the site visit, reportedly due to a
               lack of funds, although the facility did appear in generally good condition. The air conditioning
               was generally in good repair and 21 out of 24 units in living areas were in working order with
               one unit operating at half capacity. The air conditioning in the school area was all working. All
               plumbing and hot water in living areas were in good repair and new shower curtains were
               installed for privacy in the bathroom areas. I commented that while the shower curtains were
               appropriate, the ones purchased may conflict with PREA requirements and may inhibit staff
               monitoring of the bathroom areas. As was reported last quarter, the Gym had a new floor and
               was in very good condition but there was still a small area of potential water penetration at the
               far end of the gym where the roof beam and wall meet, that still needed repair. No date has
               been provided for that repair as funds are not available. I tested several of the electronic release
               of fire doors in the housing units and all were opened by mini-control in under 5 seconds. I
               reviewed the fire safety officer’s life safety inspection reports and fire drill reports and all were
               in order.

               In an earlier meeting with the financial leadership of DCR, we were assured that the repairs at
               Ponce would be forthcoming and that $800,000 had been allocated for the work needed at that
               facility. An additional $100,000 was budgeted to move the recently upgraded emergency
               generator at Humacao to Villalba. At this time we have heard that very little money has been
               allocated for any of these capital improvements.


                                                                                             9|Page
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 10 of 99




What is needed   At the present time, Mr. Valentin is working on the various documents that will be part of the
for full         full final report. The Monitor’s office received a draft of the second report on NFPA code
compliance?      compliance on September 1st. I shared my comments on the report with Mr. Valentin.
What steps are   According to his original schedule, a draft of the IBC and Puerto Rico building codes compliance
required         report was to be delivered to the Monitor’s office for review in late August. The new schedule
and/or           has that report being sent to the Monitor’s office on December 6th at the earliest.
recommended?
                 The primary document which serves as the basis of the building code analysis is the 2009
                 International Building Code (IBC) cross referenced with Amendments per Division II of the 2011
                 Puerto Rico Building Code. The codes also incorporate the relevant sections of the NFPA Life
                 Safety Codes. In my meetings with Mr. Valentin and the Functional Team we discussed my edits
                 to the last document received, which Mr. Valentin will incorporate into a Final Draft.

                 In addition to the codes compliance report, Mr. Valentin will be documenting the ADA violations
                 at the two existing facilities. That report is due to be received on December 6th as well. The last
                 step will be the report detailing the recommendations as to what capital improvements will be
                 needed to achieve full compliance, and projected costs for each recommend remedy. A revised
                 schedule that was received by the monitor on 11/6/19 is noted below.

                 When the magnitude of compliance issues are fleshed out, a prioritization schedule will be
                 developed along with potential timelines for compliance. Violations that affect Life Safety, and
                 cannot be initially mitigated operationally, will have the highest priority for implementation.
                 The financial resources available to DCR will become a key factor affecting a schedule for
                 compliance at this juncture in the process.
Priority Next    The current schedule for deliverables are as follows:
Steps                 Analysis of Life Safety Code Compliance - Draft Received on 9/1/19
                      2009 IBC/Puerto Rico Building Code Report- 12/6/19
                      Analysis of ADA Compliance – 12/6/19
                      Report Findings and Recommendations - 1/17/20
                      Final Report Comments and Revisions by monitor – 2/7/20
                      Final Report Submittal - 2/17/20


Quality          The quality assurance measures are for the monitor’s office to keep reviewing the documents
Assurance        developed by Mr. Valentin and touring the facilities with Mr. Valentin to view first hand where
Measures         code and ADA violations may exist. This will occur once any violations are fully defined and
                 documented. In addition, the monitor’s office are reviewing the spread sheets being developed
                 by DCR to track facility repair issues including suicide mitigation efforts followed up by tours to
                 determine compliance.


Sources of       The documentation being developed by Mr. Valentin will be the primary source to determine
Information      the levels of compliance with the codes and regulations. The financial resources to rectify
upon which       violations and achieve compliance will need to involve discussions with the Secretary of DCR as
                                                                                             10 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 11 of 99




Consultant       well as senior officials within DCR and the Commonwealth hierarchy responsible for funding the
report and       agency.
compliance
ratings are      The spread sheets and photographs being submitted periodically by NIJ/DCR will help the
based.           monitor’s office to track facility repair issues.



POLICIES AND PROCEDURES, TRAINING AND RESOURCES – Kim Tandy
S.A. 43 Until this order is fully implemented, Defendants shall submit to the Legislature of the Commonwealth
each fiscal year a report wherein the required sums of money will be established so as to implement this
Consent Order.

Compliance Rating     Partial Compliance

Description of        During the Third Quarter, the Monitor worked with the Office of the Secretary for DCR,
Monitoring process    Bluhaus Capital LLC, and staff for the Federal Oversight and Management Board with
during this period    three primary objectives:
of time
                      1) to determine a more accurate, current budget and per diem rate for the remaining
                      two NIJ facilities and related administrative NIJ staff;

                      2) to provide information to the FOMB about the status of this case, the obstacles for
                      reaching compliance, and the monitoring process; and

                      3) to work with the FOMB on a plan which can ensure that necessary financial and
                      management resources are in place for the DCR to be able to comply with remaining
                      provisions of the Settlement Agreement.

                      The Monitor sent a letter to the Executive Director of the FOMB Natalie Jaresko on
                      August 19th informing her of the non-compliance issues discussed with the Parties and
                      the Court at the August 13, 2019 Status Conference, and asked for a meeting. The
                      Monitor discussed the letter with Ulrich Jimenez Lopez, Secretario Auxiliar for the
                      Department of Corrections and Rehabilitation in a brief meeting on August 14th. Mr.
                      Jimenez previously suggested the possibility of the Monitor meeting with Bluhaus
                      Capital consultants, a group which has assisted DCR with its interactions with FOMB. In
                      a subsequent email exchange, Mr. Jimenez introduced the Monitor to Jesus Mendez
                      from Bluhaus.

                      The Monitor had two lengthy calls with Mr. Mendez and Lorenzo Blanco Benzini, an
                      Analyst with Bluhaus, regarding revisions in the NIJ budget to more accurately reflect
                      actual costs for operation of the remaining two facilities, as well as other NIJ related
                      expenses for administration.



                                                                                             11 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 12 of 99




                 On September 14, Secretary Erik Rolon was asked to step down as the Secretary of DCR
                 by the new Governor Wanda Vasquez. The Governor appointed Eduardo Juanetay as
                 the Interim Secretary, and ultimately his appointment was confirmed.

                 On September 20th, the Monitor met with Secretary Juanetay and others to discuss her
                 meeting later that day with the Executive Director of the FOMB. That meeting was held
                 on September 20, 2019 with Natalie Jaresko, Executive Director of FOMB; Eric
                 Sepulveda, Associate; Ginorly Maldonado, Fiscal Plan and Budget Director; and
                 Sebastian Negron Reichard, Chief of Staff for FOMB. A letter was sent by Director
                 Jaresko in October and was filed with the Monitor’s Third Interim Report Regarding the
                 Closure of Humacao on October 30, 2019.

Findings and      Department of Corrections and Rehabilitation Secretary Erik Rolon, prior to his
Analysis         departure, sent a letter to the FOMB requesting 1200 additional officers for DCR, noting
                 that the 300 new officers approved by FOMB for a new training Academy was
                 insufficient given the 14 million cut in personnel in the DCR budget for 2019-2020.
                 While the Monitor has seen no written response, a news account of the meeting
                 indicates that FOMB may have increased this number from 300 – 500. There is no
                 mention in the Secretary’s letter that new juvenile officers were included in this
                 number, or how many are included is so.

                 There is little information in FOMB’s reports about DCR’s juvenile facilities. The costs
                 associated with the operation of NIJ are inexplicably intertwined in DCR’s overall budget.
                 There is no separate budget set-aside for staffing and resources necessary for reaching
                 compliance. When resources are needed, there exists no clear and consistent process
                 for how such expenditures are approved; as such, NIJ compliance needs compete with
                 every other need within DCR.

                 The Fiscal Plan presented to the FOMB by the Executive Branch in September of 2018
                 estimated that NIJ’s spends $42 million dollars annually and should be able to reduce
                 this by $19.4 million annually by 2022. The report noted an extraordinarily high per
                 diem rate of $692. Asking for more resources given this budget, which serves an
                 average of 115 youth per day, understandably raised many questions.

                 In reality, the cost of operating the remaining two facilities and related administration in
                 reality less than half of this amount. Over $20 million dollars in personnel has been
                 attributed to the NIJ budget for staff which do not work in NIJ facilities, and in many
                 cases work in facilities which have been closed or are assigned to adult facilities. A more
                 realistic estimate of actual spending, as prepared by Bluhaus at the Monitor’s request,
                 places the cost of operations for Ponce and Villalba at closer to $19 million, although
                 this does not include federal dollars which flow into NIJ, or accompanying expenses, and
                 Central Office expenses.

                 DCR has not allocated sufficient funding and resources to bring remaining areas into
                 compliance, nor has it completed a thorough cost analysis of what funds are necessary.

                                                                                         12 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 13 of 99




                      There is no line item in its budget submitted to the FOMB, and ultimately to the
                      legislature, which includes resources for this case, other than the expenses incurred by
                      the Office of the Monitor.

                      DCR has not costed out nor allocated specific resources for remaining provisions to
                      reach compliance, and no separate budget exists within the DCR budget process to
                      identify these needs. The budget process submitted by the administration has not
                      identified these costs for FOMB. The merger of NIJ operational costs into the greater
                      DCR budget over the last several years may well have contributed to this issue.

                      The failure to submit a budget to the legislature to request adequate staffing, physical
                      plant repairs, necessary placement options to address classification, fully functioning
                      security equipment, and sufficient mental health care is in direct violation of the
                      Settlement Agreement, and has created dangerous and harmful circumstances for youth
                      at Ponce and Villalba facilities.

What is needed for    DCR must ensure that its budget addresses adequate staffing, training, resources and
full compliance?      physical plant requirements to fully comply with the provisions of the Consent Order
                      and Settlement Agreement. Whether this can be done within the confines of its current
What steps are
                      budget or needs additional supplemental funds from FOMB, is for the Commonwealth
required and/or
                      to determine, and FOMB to approve.
recommended?
                      Past history suggests that simply relying on DCR to make these allocations has not been
                      successful to achieve compliance. The costs associated with compliance have not been
                      fully calculated because NIJ management has no authority over its own funding, and
                      DCR has not otherwise identified and allocated the necessary funds. The Monitor
                      supports the idea that the DCR budget include a separate program budget, including the
                      cost of identified compliance needs for staffing, contracted services for placement of
                      youth in other facilities, and capital and equipment needs.

                      DCR must first be able to determine accurate expenditures and resources used by NIJ.
                      Second, DCR must be able to project the necessary costs for compliance with remaining
                      provisions in its existing facilities, and/or other contract which may externalize some
                      services. Third, DCR must work with FOMB to determine where such funds can be
                      taken, or if supplemental amounts are needed.

                      If the population can be further downsized, with more youth remaining in their own
                      communities, or being returned sooner, the budget projections will likely be different.
                      The Monitor strongly suggests a leadership group be formed to create this vision, and to
                      utilize outside consultants to assist with this.

Priority Next Steps   DCR should work with FOMB to separate out a program budget for NIJ which reflects
                      more accurate expenditures, and which removes those staff positions currently assigned
                      to other facilities, including those stationed at closed facilities.


                                                                                            13 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 14 of 99




                     DCR must continue its effort to work with FOMB staff and the Office of the Monitor to
                     determine the number of necessary staffing positions, and determine how best those
                     positions will be secured within the existing budget. The Staffing Plan developed by DCR
                     according to the August 26th Agreement must include the necessary details including
                     these projections, timelines, methods of recruitment, efforts to bring back existing
                     trained staff from Humacao or elsewhere, and details regarding recruitment, training
                     and retention of new staff.

                     DCR must continue to work with the FOMB staff and the Office of the Monitor to cost
                     out other expenses including the work to be completed at Ponce for air conditioners,
                     leaky roofs and mold remediation, code violations under paragraph 31, inoperable or
                     malfunctioning security equipment, additional cameras identified at Ponce and Villalba,
                     and suicide resistant hardware on door hinges for specified rooms.

                     DCR must identify where within its budget these expenditures will be made, or
                     determine with the FOMB where additional funds can be secured, and provide a
                     timeframe for these funds to be available.

                     It is encouraging that this issue is finally being addressed at the highest levels within DCR
                     and FOMB to establish a process to resolve issues related to resources. This continued
                     effort is critical to bring the remaining claims into compliance. The efforts being made
                     by DCR leadership, FOMB and others should continue as a new fiscal budget process
                     begins for 2020.

                     A time table should be established by DCR, in conjunction with FOMB and the Office of
                     the Monitor, to fully identify the needed costs to achieve compliance in remaining areas,
                     and to determine how such funds will be allocated within the DCR budget, or otherwise
                     as determined by FOMB. The time table should also determine what is needed to create
                     a separate project budget for NIJ, and how this will be achieved. The Monitor will call for
                     a meeting during the first week in December with DCR and FOMB representatives to
                     solidify this process.

Sources of           Fiscal Plan for Puerto Rico as submitted to the Fiscal Oversight and Management Board
Information upon     of Puerto Rico, September 7, 2018, found at http://www.aafaf.pr.gov/assets/pr-fiscal-
which Consultant     plan-090718.pdf
report and
                     Letter from Secretary Rolon to FOMB, letters from FOMB
compliance ratings
                     Financial analysis of the NIJ budget prepared for the FOMB by Bluhaus

                     Restoring Growth and Prosperity, 2019 Fiscal Plan for Puerto Rico (May 9, 2019)

                     Phone calls and emails with staff and consultants.




                                                                                             14 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 15 of 99




S.A. 45 Within one year of the approval of the agreement by the Court, Defendants agree to provide an agency
policy and procedure manual governing all operational aspects of the institutions. Within eighteen months of
the approval of this agreement, Defendants shall further insure that the facilities are strictly operated within
these policies and procedures and that all staff have been trained accordingly.

Compliance Rating     Partial Compliance

Description of        The Monitor has copies of existing policies and procedures in most of the remaining
Monitoring process    areas of the Settlement Agreement and Consent Order. The four remaining policies
during this period    which must still be approved are for S.A. 43, S.A. 52, and several provisions related to
of time               education covered in Policies 20.1 and 20.2.

                      The Monitor has sought a signed copy of Policy 20.1 through the Secretary’s office. The
                      Monitor also requested a copy of the second round of revisions made to Policy 20.2 by
                      the Department of Education and NIJ and has yet to receive this.

Findings and          The following policies and procedures have not been finalized and approved through the
Analysis              Office of the Monitor:

                        S.A. 52               Not             Bob Dugan provided recommendations on July
                        Classification        complete        18, 2018 to bring the existing policies into
                                                              compliance. Necessary changes must include
                                                              annual review of the validation of objective
                                                              methods of classification instruments and
                                                              processes. A process is underway to work on
                                                              modifications to the classification policy as one
                                                              of the Monitor’s priority safety issues from the
                                                              Second Quarter.

                        S. A. 79 and 80       Not             Policies on TM must be revised after agreement
                        Isolation and         complete        is reached regarding a working definition of
                        Protective Custody                    what is and what is not isolation.

                        S. A. 81 General      Completed       Policy 20.1 has been amended to indicate that
                        and Vocational        not signed      youth still enrolled in school and who are in
                        Education                             TM/PC status receive a full school day. This
                                                              policy has been pending a signature by the
                                                              Secretary for months.

                        S.A 86, 91, 94        Not             Changes are needed to Policy 20.2 to ensure
                                              complete        procedural safeguards are included consistent
                                                              with IDEIA. Other changes have been made,
                                                              but so far, no resubmission with this section
                                                              has been provided to the Monitor.


                                                                                             15 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 16 of 99




                      Further discussion about policies and procedures are noted in other sections of this
                      report as relevant in the sections noted above.

What is needed for    Approved policies and procedures should remain a priority in any area where the
full compliance?      Monitor’s office has not yet approved of changes, and where policies do not adequately
                      reflect the requirements of the Settlement Agreement and/or Consent Order.
What steps are
required and/or       Policy 20.1 as amended requires a signature by the Secretary. The policy was submitted
recommended?          to the Secretary in July of 2019. Policy 20.2 must be amended to include procedural
                      safeguards required under the IDEIA. Such amendments have reportedly been made
                      but have not been provided to the Monitor for her review after multiple requests. Both
                      Policies should be approved and signed by the end of 2019.

                      Changes to the Classification Policy must be made according to recommendations by
                      Bob Dugan in order to be found in compliance. Outstanding policy issues and a
                      timeframe should be established for completion of any needed changes. A review of the
                      classification policies should be on the agenda for the December 2019 site visit.

                      The parties should agree upon a definition of isolation to be included in the policies on
                      transitional measures or elsewhere, and determine what does and does not trigger the
                      provisions of Paragraph 79. The Monitor requests that this be completed by the end of
                      2019.

Priority Next Steps   Policy 20.1 has been waiting approval by the Secretary’s office since July of 2019.
                      Counsel should immediately seek this approval or determine what additional changes
                      need to be made in order for the approval to be granted.

                      DCR and/or DOE should forward changes to Policy 20.2 immediate to the Monitor for
                      review of the sections on due process protections and other changes made. Changes
                      should be completed during the Fourth Quarter, if any, and approval by the Secretary
                      sought.

                      DCR must address the needed changes to policies as recommended by Bob Dugan
                      relative to classification, and set a time frame for the decisions to be made in December
                      of 2019.

                      The Monitor will continue to work with the parties to agree on a definition of isolation
                      relative to paragraph 79, and any changes required in the policies on transitional
                      measures, protective custody, and/or group schedule modifications in order to meet this
                      definition. Monitoring in 2020 will be done in accordance with how isolation is defined
                      by this process, and whether actions taken comport with this definition.

Quality Assurance     NIJ staff, under the leadership of Kelvin Merced, have been working on a set of policies
Measures              regarding Quality Assurance which are under review by Bob Dugan.



                                                                                            16 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 17 of 99




S.A. 50. Defendants shall ensure that current and new facility direct care staff are sufficiently well-trained to
implement the terms of this agreement. Each direct care staff, whether current or new, shall receive at least
forty (40) hours of training per year by qualified personnel to include, but not be limited to, the following
areas: CPR (cardiopulmonary resuscitation); recognition of and interaction with suicidal and/or self-mutilating
juveniles; recognition of the symptoms of drug withdrawal; administering medicine; recognizing the side-
effects of medications commonly administered at the facility; HIV related issues; use-of-force regulations;
strategies to manage juveniles' inappropriate conduct; counseling techniques and communication skills; use of
positive reinforcement and praise; and fire prevention and emergency procedures, including the fire
evacuation plan, the use of keys, and the use of fire extinguishers.

Compliance           Partial Compliance
Rating

Methodology for      A site visit was conducted during the week of May 13-16, 2019 and a meeting with Aida
Monitoring this      Burgos, the Director of IDECRH, and Kelvin Merced was held to discuss training
Quarter              compliance and documentation.

                     At that time, the Monitor and Compliance staff reaffirmed the required metrics for
                     compliance with paragraph 50. It was agreed that five areas would be tracked for
                     compliance, and that these provisions should also be part of quality assurance measures:


                     1) Required topics for training are scheduled and available with such frequency that all
                     staff can attend as required.

                     2) Training must be completed by qualified trainers with relevant, accurate and helpful
                     materials and content as indicated by pre/post tests and evaluation of training sessions.

                     3) Training completion by topic will meet targeted goals by topic (as noted below).

                     4) Ongoing training needs will be assessed on an annual basis or more frequently if
                     appropriate.

                     5) Necessary revisions to training based on changes in policies and procedures will be
                     made within a targeted time, with full implementation within 12 months.

                     It is the intention of the Monitor to move this paragraph into self-monitoring mode for a
                     specific period of time, allowing NIJ to self-report compliance on the agreed upon metrics
                     for compliance. The annual report covering the period of January 1, 2018 – June 30, 2019
                     should be the determining factor as to whether the Commonwealth can begin that
                     process. The content must be based upon the five items listed above and provide
                     sufficient documentation that each of the metrics have been achieved with sufficient
                     back up documentation and analysis where required.




                                                                                              17 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 18 of 99




Findings and         NIJ Policy 4 on training was approved previously. On March 11, IDECARH was provided
Analysis regarding   with a support staff who has been able to afford much needed clerical and administrative
compliance.          support. This is an improvement in resources which should greatly benefit ongoing
                     compliance with record keeping and documentation of training activities and
                     participation.

                     The Annual Report completed on October 8, 2019 covers the period of January 1, 2018
                     through June 30, 2019 relative to training activities. This includes coordination of 1,765
                     hours of training for 271 officers. It should be noted that this total does not include 140
                     officers inactive for training purposes, including those on extended leave (4-6 months),
                     those who abandoned post, or were reassigned to a facility that does not house youth. Of
                     the remaining 271 officers, 127 were assigned to the Ponce Social Treatment Center, 126
                     to the Villalba Social Treatment Center, and 18 to other facilities within that Department
                     of Corrections and Rehabilitation which do not provide direct services to youth.

                     Of the 271 active officers, 89% (242) completed 40 or more hours of training, including
                     94% (119) of officers at Villalba, 85% (108) of officers at Ponce, and 72% (13) in other
                     facilities. The percentages of completion by facility and topic are included in the
                     following chart.

                     NIJ data indicates that the facilities met or exceeded all benchmarks established for
                     meeting compliance with the exception of Use of Force training at Ponce. The Monitor
                     did not receive a corrective action plan or verification that such was initiated.

                      Topic                                          Ponce        Villalba   Other

                      Emergency Key Control (only 1 of 270 did       100%         100%       94%
                      not complete)

                      CPR/AED/First Aid (6 hours)                    96%          96%        89%

                      Management of Alleged Maltreatment and         97%          97%        95%
                      Institutional Negligence (4 hours)

                      Youth Suicide Prevention (3 hours)             97%          97%        95%

                      Behavior Modification Program (4 hours)        99%          96%        95%

                      Life Security NIJ (6 hours)                    77%          99%        100%

                      Rules and Procedures Regarding Use of          97%          100%       100%
                      Force (3 hours)*

                      Youth Rights and Application of Duties (4      98%          94%        100%
                      hours)




                                                                                             18 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 19 of 99




                    *Note that 74 officers were also trained in the management of chemical restrictions, 39
                    at Ponce and 35 in Villalba. Not all officers receive this training, but only those who are
                    trained in the use of chemical restrictions are authorized to use this method.

                    Verification of training on recognizing the symptoms of drug withdrawal, administering
                    medication and recognizing the side-effects of medications commonly administered at
                    the facilities was not provided.

                    A training calendar was planned and provided in advance for 2020.

                    Documentation was not received verifying pre and post test results, evaluations of
                    training, the annual assessment of training needs, and documentation of necessary or
                    recommended changes to the training curricula.

                    NIJ has begun to train staff relative to identifying and effectively dealing with youth with
                    trauma exposure. While not among the required topics within the Settlement
                    Agreement, this is an important training topic which can be a building block for
                    developing a system of trauma informed care.

What is needed to   Agreed upon metrics for reaching compliance are as follows:
reach full and
                    1) Training sessions in all SA 50 categories must be planned and provided throughout the
faithful
                    coming year with sufficient frequency to allow for ready access by participants in the
compliance?
                    remaining two facilities. A training calendar must be prepared in advance.

                    2) Training completion by active direct care staff must reach the targeted benchmarks by
                    topic over an 18 month period, and corrective action plans for facilities not achieving
                    those benchmarks must ensure that the remaining staff complete training within 180
                    days. This includes:

                           Training on the use of chemical agents must be completed at the 100% rate, but
                            only for those who are authorized and certified to use OC spray.
                           CPR training and certifications must be completed every 2 years at the 90% level
                            for those direct care staff.
                           Training on suicide prevention must be completed at the 90% rate for all direct
                            care staff.
                           Facility directors must ensure that all other required trainings for this provision
                            meet at least 85% completion rate within the 18 months.

                    3) Pre and post must be used to evaluate participants’ increase in knowledge and skills
                    achieved by the training. Staff must pass such tests with a 70% or higher grade
                    4) Evaluation of training modules and delivery must be sought by participants and
                    through QA to ensure trainers are knowledgeable and skilled both in content and delivery
                    to adult learners, materials are understandable and adequately cover the topic, and that
                    content is relevant, current and accurate.


                                                                                             19 | P a g e
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 20 of 99




                      5) Ongoing training needs will be assessed at least on an annual basis or more frequently
                      if needed to determine if modifications are necessary. Written documentation is required
                      to show that such reviews have taken place and what changes if any have been made as a
                      result.

                      6) Necessary revisions to training based on changes in policies and procedures will be
                      made within a targeted time, with full implementation within 12 months. Written
                      documentation is required to show that such changes have been made and
                      implementation scheduled and completed. It is important that such changes be
                      coordinated with UEMNI and OISC and include recommendations based upon
                      investigation findings and results.

                      Appropriate clerical support must continue to assist the IDECAHR director to facilitate
                      report preparation and compliance evidence.

Priority Next Steps   Documentation from IDECARH which supports compliance with the above metrics will
                      determine if compliance has been achieved, and the point at which compliance was or
                      will be achieved in order to show full and faithful implementation of this provision over
                      an 18 month period.

                      The 18 month report covering the period of January 1, 2018 – June 30, 2019 does not
                      provide detailed information on compliance with all 6 metrics listed above.
                      Documentation was not received verifying pre and post test results or evaluations of
                      training for the first six months of 2019 and the last six months of 2018. The report did
                      not provide information regarding the annual assessment of training needs, and
                      documentation of necessary or recommended changes to the training curricula. This
                      information is needed in order to achieve full compliance.

                      If the missing files from 2018 and 2019 relative to training evaluations and pre and post
                      testing can be retrieved, a summarized report can be provided for this metric, but back up
                      files should be provided so they can be spot checked.

 Basis for findings   The findings and recommendations are based upon the annual report submitted, and
and                   discussion with the Human Resource Specialist, as well as documentation provided of
recommendations       monthly training.

                      Back up files for training evaluations by participants, and pre-post test results for trainings
                      were also received for the first half of 2018.

                      Training curriculum regarding trauma exposure and identification was received and
                      reviewed.




                                                                                                20 | P a g e
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 21 of 99




PROTECTION FROM HARM – STAFFING (Bob Dugan)
S.A. 48. Defendants shall ensure that the facilities have sufficient direct care staff to implement all terms of this
agreement. Direct care staff supervise and participate in recreational, leisure and treatment activities with the
juveniles. Compliance can be demonstrated in either of two ways.

48.a Method one: Defendants may provide documentation of consistent supervision by not less than one (1)
direct care worker to eight (8) juveniles during day and evening shifts and not less than one (1) direct care
worker to sixteen (16) juveniles during normal sleeping hours.

48.b Method Two: Defendants may develop, and submit to the court for approval, an alternate staffing roster
for any facility in this case. The roster shall be based on a study that shall specify fixed posts and the
assignment necessary to implement the terms of this agreement, taking into consideration the physical
configuration and function of spaces, the classification and risk profiles of youths involved, the incident patterns
in the settings involved, the routine availability in the settings of other categories of staff, and the overall
number of direct care positions necessary to consistently achieve the coverage proposed. Once a plan is
approved for a facility, defendants shall document the employment of the necessary overall numbers of direct
care staff, and the ongoing deployment of such staff in accordance with the plan.”

The Commonwealth has the choice to demonstrate compliance according to method 48.a or 48.b. They have
informed the Monitor that they do not intend to select method 48.b and that their legal position is that this
language should be struck from the Settlement Agreement as superfluous.

    Compliance         Non-Compliance
      Ratings
Description of         S.A. 48 Staff Youth Ratio monitoring compliance is analyzed on a quarterly basis using DCR
Monitoring process     facility generated weekly staff youth ratio forms as well as the weekly Form DCR -DCR -
during this period     0144. These forms are submitted to the Monitor’s Consultant throughout the reporting
of time                quarter. DCR facilities daily shift by shift staffing and youth population for each operational
                       housing module is reported, as well as any 1:1 supervision events, and the volume of staff
                       that are required to work a double shift. The compliance report provides information from
                       Staff Youth Ratio forms that were provided to the Monitor’s Consultant for the period June
                       30, 2019 through September 28, 2019.

                       The Monitor's staff conducted site visits on September 17 and 18, 2019 to CDTS Ponce
                       and September 18, 2019 to CDTS Villalba. Observation and documentation of housing
                       module staff youth ratios is conducted on each visit.
Findings and           Compliance Status: For the 2019 third quarter, S.A. 48a is found to be in non-
Analysis               compliance, with these findings:

                               There are not sufficient staff and resources assigned to CDTS Ponce and CDTS
                                Villalba to implement the requirements of the provision.
                               An extraordinary volume and rate of staff youth ratio events continues to be
                                dangerously dependent on double shifting.

                                                                                                 21 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 22 of 99




                  The percentage of shifts (40%) covered by staff doing double shifts continues to
                   increase.
                  The closure of CD Humacao and transfer of youth to CDTS Ponce and CDTS
                   Villalba had no positive impact in meeting the minimum required staff youth
                   ratios.
                  The volume of non-compliant minimum required staff youth ratio events and
                   double shifting are occurring disproportionately on Saturdays and Sundays.
                  The volume of serious youth violence, assaults, cutting events and escapes
                   reflects institutional environments that are intermittently chaotic and not safe
                   for youth or staff.
                  The volume of reported and unreported incident events that identify or allude
                   to staffing deficiencies, staff presence and performance appears to be
                   increasing.

                  For the 2019 third quarter, the Monitor's Consultant finds that non-compliance
                   with meeting the minimum staff youth ratios and the extreme reliance on
                   double shifts, significantly jeopardizes youth safety and protection from harm.

          Analysis:

          DCR submitted a total of 26 facility staff youth ratio forms for the two facilities requiring
          staff youth ratios, allowing for 100% of the staff youth ratio forms being available for
          analysis. DCR has consistently provided all requested Staff Youth Ratio forms used for
          monitoring and reporting.

          The chart and table below represent staff youth ratio performance by shift for the period
          (June 30, 2019 through September 28, 2019).




          The following chart and table below represents the DCR agency Staff Youth Ratio
          averages by shift for 2018 through September 28, 2019:




                                                                                    22 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 23 of 99




          Waking Hours Youth Ratio Events:

          CDTS Ponce reported meeting the minimum required staff youth ratio in 95% of the
          waking hour staffing events, resulting in meeting the staff youth ratio in 1456 of 1388.
          PUERTAS, housed in one of the housing modules within CDTS Ponce, met the minimum
          required staff youth ratios for all shifts throughout of the 2019 third quarter reporting
          period.

          CDTS Villalba reported meeting the minimum required staff youth ratio in 98% of the
          waking hour staffing events, meeting the staff youth ratio in 1430 of 1464.

           The DCR 2019 third quarter performance in meeting Staff Youth Ratios is as follows:

               6:00 am – 2:00 pm shift: 96% of events, a 1% decrease from the second quarter
           of 2019 (97%)
               2:00 pm – 10:00 pm shift: 97% of events, a 2% decrease from the second quarter
           of 2018 (99%)
               10:00 pm – 6:00 am shift: 100% of events, a 0% increase from the second
           quarter of 2018 (100%)



                                                                                 23 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 24 of 99




           Of the 2920 waking hour supervision events (6:00 – 2:00 and 2:00 – 10:00 shifts) 2818
           of the events (97%) met the minimum shift staff youth ratio requirements. The DCR
           2019 third quarter Staff Youth Ratios compliance performance during waking hours
           reflects a 1% decrease in staff youth ratio compliance compared to the second quarter
           reporting period.

          Staff Double Shifts:

          For the 2019 third quarter, 1769 (40%) of the 4396 staff youth ratio events were covered
          by staff working a double shift. This is 13% increase of shifts requiring staff to work a
          double shift compared to the second quarter 2019 reporting period, an increase in
          volume of 581 staffing events. It needs to be noted that this increase in double shifts
          occurred after the closure of CD Humacao on January 15, 2019.
                                                                                              Met Minimum                       Percentage of               Percentage of
                                            Volume of Staff   Volume of                      Staff Youth Ratio Volume of Shifts Shifts Covered               Waking Hour
            DCR Staff Youth Ratio Events      Youth Ratio   Shifts Meeting    Waking Hour     During Waking Covered by Staff        by Staff                Shifts Covered
                 and Double Shifts:           Supervision    Staff Youth      Supervision    Hour Supervision     Working a        Working     Waking Hour with Double
                Third Quarter 2019              Events           Ratio          Events             Events        Double Shift    Double Shift Double Shifts      Shifts
                     CTS Ponce                   2184            2116            1456             1388              924            42%            605            65%
                    CTS Villalba                 2196            2162            1464             1430              845            38%            611            72%
            DCR Third Quarter 2019 Staff
               Youth Ratio: All Shifts           4380            4278            2920             2818             1769            40%            1216           69%


          CDTS Ponce increased percentage of shifts covered by staff working a double shift to 42%
          (924 events), +14% increase from the previous quarter.
         CDTS Villalba increased percentage of shifts covered by staff working a double shift to
           38% (845 events), +19% increase from the previous quarter.
        
           A closer review identifies staff working double shifts occurred disproportionately on
           weekends and occurring on the first and second shifts. There was an increase in the
           volume of non-compliant staff youth ratio events (102), from the second quarter (60),
           while 53% of the events occurred on weekends.
                                                            Volume of Non- Percentage of
                                           Volume of Non-      Compliant     Non- Compliant                                       Volume of    Percentage of
                 DCR Facility                 Compliant      Staffing Ratios Staffing Ratios                Volume of            Double Shifts Double Shifts
             Third Quarter 2019             Staffing Ratios on Weekends on Weekends                        Double Shifts         on Weekends on Weekends
            CTS Ponce                              68               33             49%                         924                   359           39%
            CTS Villalba                           34               21             62%                         845                   344           41%
            DCR Totals                            102               54             53%                        1769                   703           40%


          The table below displays the last four quarters of staffing events, double shift staffing
          events, percentage of double shift staffing events and total number of operational
          facilities for the quarter.

                 Staff Double Shifts and                         Fourth                     First Quarter             Second                  Third Quarter
                     Staffing Events                           Quarter 2018                      2019               Quarter 2020                  2020
                Volume of Double Shifts                            926                           812                   1188                       1769
               Volume of Staffing Events                          5288                           4343                  4396                       4380
               Percentage of Double Shift
                     Staffing Events                                    18%                    18.7%                      27.0%                      40.4%
                   Number of Facilities                                  3                       2                          2                          2

                                                                                                                                         24 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 25 of 99




          Implications of a large volume of double shifting are deterioration in staff productivity,
          reducing the ability to be actively engaged in the supervision of youth as well as the
          negative impact to staff morale. The outcome of double shifting for direct care staff can
          lead to a level of inattentiveness on the part of staff, failure to provide active behavior
          management, which can negatively impact youth safety and potentially contribute to
          staff negligence in providing effective, safe and secure supervision of youth. Double
          shifting often leads to staff calling in sick to avoid being required to double shift after
          their regularly scheduled shift. All of the aforementioned are outcomes of a significant
          dependence on double shifts to staff housing modules.

          There are no prohibitions nor restrictions in S. A. 48 on the use of double shifts to meet
          the requirements of minimum required direct care staff youth ratios. Although
          undesirable from an operational, staff morale and budgetary perspective, it does not
          impact analysis of whether the minimum required staff youth ratios are being met.

          Double shifting is a critical contributing factor that has jeopardized the agency’s capacity
          to provide effective staffing to provide adequate supervision and to assure youth safety
          and protection from harm.

          On the weekly staff youth ratio reports completed by each facility, DCR requires
          documentation of the volume of double shifts used for each day for each shift. By Policy
          9.20, Supervisors IV and III are required to assign officers to housing modules to meet the
          minimum required staff youth ratio based on the module youth population.
          The table below displays the volume of the 2019 weekly absences and double shifts.




                                                                                  25 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 26 of 99




                                                                  Weekly NIJ DCR Weekly NIJ DCR
                                                                     Officer     Officers Double
                             2019 Weeks                             Absences          Shifts
                         December 30, 2018 - January 5, 2019           331             110
                                         January 6 - 12, 2019          254              61
                                        January 13 - 19, 2019          229              59
                                        January 20 - 26, 2019          177              39
                               January 27 - February 2, 2019           253              93
                                          February 3- 9, 2019          221              61
                                       February 10- 16, 2019           235              34
                                       February 17- 23, 2019           214              32
                                February 24 - March 2, 2019            212              44
                                            March 3 - 9, 2019          264              60
                                         March 10- 16, 2019            336             129
                                           March 17-23, 2019           218              39
                                  March 24- March 30, 2019             242              46
                                     March 31 -April 6, 2019           279              93
                                             April 7 - 13, 2019        273              75
                                           April 14 - 20, 2019         285              74
                                            April 21 -27, 2019         333             119
                                       April 28 - May 4, 2019          275              69
                                             May 5 - 11, 2019          238              64
                                            May 12 -18, 2019           327             111
                                           May 19 - 25, 2019           303              88
                                       May 26 - June 1, 2019           275              60
                                               June 2 - 8, 2019        310              86
                                             June 9 - 15, 2019         274              93
                                            June 16 -22, 2019          348             129
                                           June 23 - 29, 2019          321             127
                                        June 30 - July 6, 2019         345             152
                                              July 7 - 13, 2019        333             142
                                            July 14 - 20, 2019         342             139
                                             July 21 -27, 2019         328             131
                                     July 28 - August 3, 2019          291             133
                                           August 4 -10, 2019          284             115
                                         August 11 - 17, 2019          327             142
                                         August 18 -24, 2019           295             153
                                         August 25 - 31, 2019          299             135
                                       September 1 - 7, 2019           252             107
                                      September 8 -14, 2019            239             124
                                    September 15 -21, 2019             283             161
                                   September 22 - 28, 2019             299             134
                                                                     10944            3763



                                                                                    26 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 27 of 99




          As illustrated in the table above the volume of double shifting being used to provide the
          minimally required staff youth ratio continues to grow at an unsustainable rate.

          Compounding the extreme level of double shifting is the vacant positions during the third
          quarter at both facilities:

                 At CDTS Ponce there are six of eight unfilled vacancies for Shift Supervisor
                  positions.
                 At CDTS Villalba there are three of eight unfilled vacancies for Shift Supervisor
                  positions.

          The volume of unfilled shift supervisor positions, aside from requiring excessive double
          shifts, creates a supervision void that is unacceptable for any expectation of successful
          operations, short of crisis management.

          The volume of supervisor vacancies and corresponding requirement for a small group of
          supervisors to do multiple double shifts creates an unrealistic expectation for effective
          supervision, decision-making and coaching. This situation is compounded in that the two
          facilities operate on a shift model, which provides intermittent supervisory presence as
          shift supervisors make their required rounds in housing modules and throughout the
          facility, assuming that a more serious facility issue has not prevented timely rounds.
          Officers and supervisors are double shifting at an extraordinary rate, significantly
          decreasing their capacity to assure youth safety, security and well-being.

          Escape from CDTS Ponce: On September 22, 2019, at approximately 4:44 PM two
          youths, E.R.C. and K.O.C.F. escaped from CDTS Ponce by climbing over the facility interior
          and exterior security fencing. During the time of the escape, one Officer I (J.O.G.) was
          assigned by himself to supervise fourteen (14) youth while in the gym and returning from
          the gym to the housing module 1. Officer 1 (J.O.G.) was working a mandated double
          shift.

          While returning to the housing module 1, three youths shut the security gate. The Officer
          I did not realize that two youths had escaped until he had returned to the housing
          module and taken a youth count.

          The facility ranking officer in charge during the 2:00 – 10:00 shift was an Officer II.

          One of the youth (E.R.C.), while on escape status from CDTS Ponce, was killed on October
          1, 2019.

          DCR OISC findings for the escape event of September 22, 2019 found there to be
          negligence on the part of officers, as well the facility perimeter was not secured as
          required by policy because of Special Operations Unit officers being assigned to
          supervision of Sumariados youth in module 2.

          The escape event on September 22, 2019 is an illustration of the critical life and death
          outcomes as a result of the dangerous level of understaffing, double shifting and

                                                                                    27 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 28 of 99




          inadequate supervision occurring at DCR juvenile facilities. The escape and outcomes of
          the escape is directly related to the errors and omissions that occurred in an
          understaffed facility and the inability of DCR to provide adequate staffing to the youth
          that have been placed in their care.

          For the 2019 third quarter, DCR has not demonstrated sustainable performance
          compliance in meeting the minimum required staff youth ratios without a continually
          increasing and extensive dependence of double shifting. For the third quarter of 2019,
          DCR has not been able to sustain meeting the minimum required staff youth ratio for
          100% of the staffing events, even while remaining operationally dependent on double
          shifting.

          Staffing Policy and Procedural Compliance and Quality Assurance:

          As of September 16, 2018, DCR successfully implemented agency staffing policy to
          procedurally require staffing assignment and documentation to prioritize operational
          compliance with the minimum required staff youth ratios. On November 16, 2018, DCR
          provided to the Monitor’s Consultant a final, Secretary signed and approved Policy 9.20,
          “Handling and Distribution of Youth Service Officers Roster”.

          The Monitor's Consultant Staff Policy Compliance and Performance Reviews assess for
          accuracy, reliability and comprehensive reporting required by the DCR Staff Policy and is
          the primary quality assurance process to determine compliance of S.A. 48a. The design of
          the Monitor's Consultant Staff Policy Compliance and Performance Reviews consists of a
          comparative analysis of weekly submitted Staff Youth Ratio workbook documentation
          and forms DCR-DCR-0144 with the Master Roster, the daily rosters and mini-control logs.

                 Form DCR -DCR -0144 is required by Policy 9.20. Form DCR -DCR -0144 is
                  completed by the Supervisor IV and documents Policy 9.20 policy and procedural
                  compliance, posts that are compliant and non-compliant with the requirements
                  of Policy 9.20, as well as the volume of posts that do not meet the minimum
                  required staff youth ratio.
                 The facility Master Roster is an agency generated staffing roster, identifying posts,
                  fixed posts, fixed posts identified by need, movable posts and relief personnel. The
                  Master Roster designates one fixed post for each housing modules and additional
                  fix posts identified by need, predicated on the housing module youth population
                  and youth on special status (protective custody, transitional measure, constant
                  supervision, etc.).

                 The facility daily shift staff rosters display which staff has been assigned to which
                  modules and corresponding module youth population. Supervisor IV’s are
                  required to develop a facility daily shift staff rosters from the Master Roster,
                  adjusting as required for housing module youth populations, approved leave
                  status, call offs, training, trips and special needs.

                 Daily youth population list that identifies which youth are in which modules,
                  designation of any youth on Protective Custody, Transitional Measures,
                                                                                  28 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 29 of 99




                              Therapeutic Observation or Constant Watch. Additionally, daily trips and youth
                              assigned to those trips are documented on the daily population list.

                             Mini-control logs are used to provide supplemental documentation of staff
                              housing module assignments and staff and youth movement.

                             Staffing documentation binders are in place at each facility and allow for a review
                              of daily staffing practices, which allows for both DCR and Monitor’s Office analysis
                              of policy and procedural compliance.

What is needed for    DCR needs to assign an adequate volume of officers to CDTS Ponce and CDTS Villalba to
full compliance?      ensure the facilities have sufficient direct care staff to implement all terms of this
What steps are        agreement, and reduce unsustainable reliance on double shifting.
required and/or
recommended?          DCR needs to meet procedural compliance not only with S.A. 48, but also their own
                      Policy 9.20. Compliance requires significant improvement in meeting minimum required
                      staff youth ratios with a significant reduction and minimum dependence on double
                      shifting.

                      Additionally, procedural compliance with DCR-DCR Policy 9.20 requires meeting
                      minimum required staff youth ratios as well as corrective action when ratios are not met
                      for any given supervision event on any shift.

Priority Next Steps   Priority next steps required to find compliance for S.A. 48a are the following:
                           Recalculate and produce new Master Rosters for facilities based on the CD
                               Humacao closure and staff and youth population redistribution.
                           Address the requirement for procedural compliance with staffing Policy 9.20,
                               especially in light of facility housing module increased populations, as well as any
                               required 1:1 staff or special population youth supervision events.
                           Address the inability to provide the necessary staff to maintain youth in the least
                               restrictive placement possible, assuring protection from harm.
                           Provide the Monitor's Consultant with electronic versions of each facilities active
                               monthly/ cycle Master Roster as well as DCR-DCR 0144 occurring during the
                               third and fourth quarters of 2019.
                           DCR-DCR needs to implement independent quality assurance assessment of
                               procedural compliance as required by Policy 9.20, generating reports for both
                               internal use and submission to the Monitor’s Office.
                           The Monitor’s Consultant has requested that commencing with the fourth
                               quarter of 2019, DCR/DCR provide additional staffing information as to the
                               names of the officers assigned double shifts and the location of the officer’s
                               assignment. This additional staffing information will allow for a deeper analysis
                               to the staffing configuration and officer assignment during incident events.
                           On August 26, 2019 the Parties reached an agreement to address immediate
                               safety issues, including improvement in reporting information to the Monitor
                               and Monitor’s Team as well as a plan with specific elements to address
                                                                                              29 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 30 of 99




                            immediate staffing issues. A staffing report filed with the Court by DCR’s counsel
                            had significant information missing. The Monitor filed a responsive pleading on
                            September 18, 2019, that asked for a revised report and additional information.
                            A response from DCR to the agreed staffing report is critical to start to positively
                            impact the staffing crisis at CDTS Ponce and CDTS Villalba.
                            The staffing report should include:
                                o the details regarding the request for approval of officers and supervisors
                                    for both facilities, responses to such request, and if approved, how such
                                    officers and supervisors will be secured, and the time frame for doing
                                    so.
                                o If it is necessary for new officers to be recruited and trained, the time
                                    frame for recruitment, training and placement should be provided.
                                o The plan should also indicate how the Commonwealth will reduce its
                                    reliance upon double shifting to meet the minimum required staff/youth
                                    ratio, and indicate a recognition that staff youth ratios that exceed the
                                    minimum level will be required at times to keep assure youth safety.

                    Monitor’s note: Determining the number of officers necessary to fill posts, including
                    an adequate relief factor, and the necessary supervisors, has been discussed with
                    FOMB representatives as well as with DCR.


Quality Assurance   DCR Staffing Policy 9.20 identifies that retrievable staff youth ratio documentation be
Measures            maintained at each facility. As described in the previous section, the documentation
                    consists of the following:

                           Daily youth population list identify which youth are in which modules, designation
                            of any youth on Protective Custody, Transitional Measures, Therapeutic
                            Observation of Constant Watch. Additionally, daily trips and youth assigned to
                            those trips should also be maintained in the daily population list.
                           The facility staff daily roster, displaying which staff has been assigned to which
                            modules. It is critical that the form allows for clear documentation of officers
                            assigned to each module as well as mini control.

                    Staff youth ratio quality assurance compliance analysis consists of a review of the Master
                    Roster, facility Daily Roster, facility mini control logs, and DCR-DCR 0144 daily forms to
                    assess procedural and performance compliance with DCR-DCR Policy 9.20.

                    Additionally, review and assessment of DCR-DCR 0144 forms for each day are assessed
                    for accuracy to the Daily Roster and compliance with DCR-DCR Policy 9.20 by the
                    Supervisor IV the day after the events.

                    At this time DCR-DCR has not initiated independent analysis of procedural compliance to
                    Policy 9.20.



                                                                                            30 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 31 of 99




Sources of           Weekly facility staff youth ratio workbooks and form DCR-DCR-1044 are provided to the
Information upon     Monitor's Consultant throughout the quarter. Facility staff youth ratio workbook data is
which Consultant     analyzed to assess facility and agency compliance in meeting the minimum required staff
report and           youth ratio as described in S.A. 48a. Form DCR-DCR-1044 is analyzed for procedural
compliance ratings   compliance with staffing policy, 9.20.
are based
                     A component of facility site visits is review facility staffing source documentation, Master
                     Rosters, Daily Rosters, mini control analyzed against the weekly facility staff youth ratio
                     workbooks that are provided to the Monitor's Consultant. Review and assessment of
                     DCR-DCR 0144 forms for each facility for each day are assessed for accuracy to the Daily
                     Roster and compliance with DCR-DCR Policy 9.20, by the Supervisor IV the day after the
                     events.
January 2009 Stipulation Paragraph 1: All necessary steps shall be taken immediately to ensure the
reasonable safety of youth by providing adequate supervision of youth in all facilities operated by, or on
behalf of, the Defendants.

Compliance           Non-Compliance
Ratings
Description of       The Monitor's Consultant reviews and analyzes weekly Staff Youth Ratio forms and form
Monitoring process   DCR-DCR-0144. Additional documentation that is reviewed is as follows: Master Rosters,
during this period   Daily Rosters, DCR-DCR 0144 Daily Staffing forms, as well as use of force events, monthly
of time              contraband reports, and incident report events. Observation, verification and
                     documentation of housing module staff youth ratios is conducted on each site visit.

                     Additionally, 284 referrals to UENMI and OISC investigative reports have been reviewed
                     to assess incidents and investigations that identify youth safety and youth supervision
                     issues.
Findings and         For the third quarter of 2019, DCR is not providing adequate supervision of youth and
Analysis             ensuring reasonable safety.

                     Facility Closure of CD Humacao: As of January 15, 2019, the CD Humacao facility was
                     closed for youth populations. After the closure of Humacao, 127 staff were reassigned to
                     other DCR facilities. The two remaining juvenile facilities, CDTS Ponce and CDTS Villalba,
                     absorbed the additional youth and classifications without sufficient staff to ensure
                     compliance with S.A. 48. Double shifting is not a viable solution to provide adequate
                     supervision and youth safety.

                     Master Rosters and Required Staffing:

                     The facility Master Roster is an agency generated staffing roster, identifying posts, fixed
                     posts, fixed posts identified by need, movable posts and relief personnel. The Master
                     Roster designates one fixed post for each housing module and additional fix posts



                                                                                             31 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 32 of 99




          identified by need, predicated on the housing module youth population and youth on
          special status (protective custody, transitional measure, constant supervision, etc.).

          The table below illustrates the DCR analysis of the volume of personnel required to fulfill
          the minimally required staff youth ratio requirements of S.A. 48 at CDTS Ponce and CDTS
          Villalba. DCR uses a shift relief factor of 1.73 for seven day supervisor and officer posts and
          a 1.23 shift relief factor for five day posts.



                                                                           Master Roster
                                                                            Required
                   Master Roster CDTS Ponce SRF Calculations                Personnel
                  5 Posts of 7 Days x 1.73 = 8.65 = 9 Supervisors               9
                  67 Posts of 7 Days x 1.73 = 115.91 = 116 O.S.J.I. & II       116
                  1 Post of 5 Days X 1.23 = 1.23 = 1 Supervisor                 1
                  23 Posts of 5 Days X 1.23 = 28.29 = 28 O.S.J.I. & II          28
                   144 O.S.J.I. & II + 10 Supervisors                          154
                                                                           Master Roster
                                                                            Required
                   Master Roster CDTS Villalba SRF Calculations             Personnel
                  5 Posts of 7 Days x 1.73 = 8.65 = 9 Supervisors               9
                  67 Posts of 7 Days x 1.73 = 115.91 = 116 O.S.J.I. & II       116
                  1 Post of 5 Days X 1.23 = 1.23 = 1 Supervisor                 1
                  26 Posts of 5 Days X 1.23 = 31.98 = 32 O.S.J.I. & II          32
                  158 = 148 O.S.J.I. & II + 10 Supervisors                     158
                   Master Roster Total Personnel Required                      312

          The next table is a comparative analysis between the volume of positions reported in the
          September 2019 January 2009 Stipulation Paragraph 5 Report and the personnel
          requirements of the DCR generated facility Master Rosters:




                                                                                     32 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 33 of 99




                                 Volume of Personnel by Position: September 2019
                  Facility                             OSJ I and II OSJ III and IV       Total
                  CDTS Ponce                              119              6              125
                   Master Roster Required Personnel       144             10              154
                  Minimum Additional Personnel to
                  Meet CDTS Ponce Master Roster            25              4              29
                  CDTS Villalba                           122              8             130
                   Master Roster Required Personnel       148             10             158
                  Minimum Additional Personnel to
                  Meet CDTS Villalba Master Roster         26              2              28
                  Both Facility Master Roster
                  Required Personnel                      292             20             312
                                                          241             14             255
                   Minimum Additional Personnel to
                     Meet NIJ/DCR Master Rosters           51              6              57

          It should be noted that the CDTS Villalba Master Roster does not include required posts
          to staff the facility video system that was certified as operational as of October 7, 2019.
          Staff required for this post, consistent with DCR policy, requires the addition of five more
          personnel.

          The Sumariados population have historically been involved in the most violent and
          disruptive incidents within the juvenile facilities. The minimum required staff youth ratio
          for this population has not provided adequate supervision to ensure youth safety.
          Between June 27 and September 10, 2019, one Sumariados youth was assaulted and cut
          on three separate occasions.

          After these events, DCR assigned three officers to the Sumariados module and placed the
          module population on group time modification, requiring youth to be isolated in their
          sleeping rooms to assure youth safety.

          Staffing rosters are inadequate to provide sufficient number of staff on all shifts without
          an assignment of additional staff to CDTS Ponce and CDTS Villalba. Investigations
          completed during the third quarter indicate incidents occurring while assigned staff are
          off unit and/or not adequately providing supervision of youth. Facilities and security
          management cannot adequately maintain their rosters when insufficient staff are
          available to them, and consequently are forced to rely heavily on double shifting to
          attempt to meet the minimum required staff youth ratio.

          The closure of CD Humacao did not provide the volume of staff to CDTS Ponce nor CDTS
          Villalba to relieve the agencies inability to consistently meet the minimum required staff
          youth ratio, nor to provide the adequate supervision to keep youth safe in the least
          restrictive placement possible, nor to relieve the disproportionate necessity on double
          shifting to provide youth supervision. The availability and manner that staff are deployed
          to youth populations, based on housing module youth population volume or by need to
          assure youth safety, has not met the requirements of this provision.


                                                                                     33 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 34 of 99




                     The remaining charge for DCR, perhaps more complex, is to determine whether
                     Humacao staff that have been reassigned to other DCR facilities could be moved to CDTS
                     Ponce and CDTS Villalba and whether a new training class of recruits must be sought.

                     Additional staff does not assure adequate supervision of youth nor youth safety if staff is
                     not adequately trained, supervised, coached, mentored and lead to develop a behavior
                     management skill set that emphasizes communication, intervention, active listening skills
                     and an understanding of adolescent and young adult development. Likewise,
                     supervisory and management staff must be available to model and develop these skills in
                     staff and not only available at times of module disruptions or required rounds.
                     Programming opportunities must be significantly expanded to create an operational
                     environment that keep youth actively engaged in meaningful social, recreational,
                     educational and vocational activities.
                     The older age of the youth population, many who no longer qualify for educational
                     services, creates a sub-culture of youth whose only purpose is to see who can exert
                     power and intimidation over the other populations. The continual challenge for
                     “leadership” in facilities of a relatively small population must be addressed and
                     remedied. In order to assure adequate supervision and youth safety, intervention and
                     strategies must be developed to not only curtail the “leader” culture but to end it.

                     The Monitor and Monitor's Consultant believe that quantitatively meeting the minimum
                     staff youth ratios, in and of itself, is not sufficient to assure youth safety, especially when
                     40% of shift events are covered with double shifting. There are not sufficient staff and
                     resources assigned to CDTS Ponce and CDTS Villalba to implement the requirements of
                     the provision.
What is needed for   A review of the DCR Master Rosters for CDTS Ponce and CDTS Villalba reflect that in
full compliance?     order to have the volume of staff required to fill identified posts a minimum of sixty-two
What steps are       officers need to be assigned to CDTS Ponce and CDTS Villalba.
required and/or
recommended?         Meeting minimum staff youth ratios does not necessarily equate that staffing provides
                     adequate supervision to keep youth safe. For full compliance, staff youth ratios need to
                     consistently meet the minimum required staff youth ratio, as well as additional staffing
                     that is required by special populations, youth assigned to Transitional Measures,
                     Protective Custody, Sumariados and 1:1 staff youth supervision events. Reliance upon
                     placement of youth in restrictive housing statuses in an effort to provide protection from
                     harm does not provide “adequate supervision” to ensure youth safety.

                     To assure youth safety, procedural and operational practices need to require direct care
                     staff to engage in active behavior management, youth need to be engaged in robust
                     programming, as well as classification and programming to assure adequate staff
                     supervision to effectively manage and control aggressive youth and youth “leaders”.




                                                                                                34 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 35 of 99




Priority Next Steps   Although there are many priority next steps, the most critical priority next step would be
                      for DCR to reassign a minimum of sixty-two officers to CDTS Ponce and CDTS Villalba to
                      meet the operational requirements of the agency’s Master Rosters.

                      The Monitor’s Consulting Team continue to request access to incident report information
                      as one of the critical components to assess youth safety. As of the close of the 2019 third
                      quarter this information has started to be provided, although inconsistently and not
                      within the requested guidelines. Based upon the Agreement reached by the Parties and
                      entered with the Court on August 25, 2019, all incident report cover sheets should be
                      submitted to the Office of the Monitor weekly on Mondays, and incidents of a more
                      critical nature, as outlined in that report, must be submitted within 24 hours, or 48 hours
                      in some cases.

                      Digitizing incident reports has long been discussed so that the Monitoring team can have
                      immediate access to this information, but more importantly, for efficiency, consistency
                      and accountability purposes for DCR. The Agreement reached between the Parties and
                      filed with the Court on August 26 required a plan by the Commonwealth for digitalizing
                      these reports; such plan has not yet been received.

                      The Monitor and Consultant are also working to establish measures of safety based upon
                      those criteria contained within Paragraph 78 reporting, and other factors.

Quality Assurance     Incident report analysis and quality assurance requires consensus on incident report
Measures              characteristics and definitional compliance as well as comprehensive reporting. The
                      installation of video systems at CDTS Villalba, while assisting in the assessment of
                      investigations, will also significantly help in assessing youth safety, as well as the
                      dynamics associated with youth incident events and adequate staff supervision to assure
                      youth safety.
January 2009 Stipulation Paragraph 2: All necessary steps shall be taken to provide sufficient direct care staff
to implement the Consent Decree and adequately supervise youth, pursuant to Paragraph 48.

The requirement that 50 YSOs be hired each month was terminated by the Court on September 13, 2011
(Docket 991). No new YSOs were hired during the Third Quarter of 2019.

Compliance            Non-Compliance
Ratings
Description of        Monitoring of S.A. 48 January 2009 Stipulation Paragraph 2 occurs through review of the
Monitoring process    monthly staffing report required by the January 2009 Stipulation Paragraph 5 provided
during this period    by the DCR Human Resources Development and Training Institute. The report indicated
of time               that no new officers were appointed during the quarter. Additional monitoring processes
                      that occurred during this quarter were analysis of facility populations, classification
                      levels, youth assigned to restrictive housing, minimum required staff youth ratios, and
                      agency and facility staff volume and assignments.

                                                                                             35 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 36 of 99




Findings and    Analysis of Sufficient Staffing: The closure of CD Humacao did not provide the volume
Analysis        of staff to CDTS Ponce nor CDTS Villalba to relieve the agencies inability to consistently
                meet the minimum required staff youth ratio, nor to provide the adequate supervision to
                keep youth safe in the least restrictive placement possible, nor to relieve the
                disproportionate necessity on double shifting to provide the minimum required staff
                youth ratio for youth supervision. The availability and manner that staff are deployed to
                facilities and youth populations, based on housing module youth population volume or
                by need, has not consistently met the requirements of this provision.

                Third Quarter 2019 Contraband Report Review:

                DCR submitted contraband workbooks for both active facilities for each month of the
                third quarter of 2019.

                       CDTS Ponce reported twenty-one contraband events for the quarter.
                       CDTS Villalba reported fifteen contraband events for the quarter.
                      The third quarter contraband reports reported the following:

                                 3rd Quarter 2019:                       3rd Quarter 2019: Type of Contraband
                                Volume of Reported
                    Facility    Contraband Events    Sharps (blades, knives)         Pills/ Drugs        Cell Phones/ Accessories
                 CTS Ponce              21                     13                          7                        0
                 CTS Villalba           15                      7                          1                        2

                The contraband report did not document the volume of searches that were conducted at
                each facility, the type of searches that resulted in the discovery of contraband, nor the
                volume of searches that did not result in the discovery of contraband. The volume of
                sharps, drugs and medications contraband that were discovered is concerning in light of
                the history and volume of cutting events at DCR facilities.

                As documented in the OISC reports below, staff fail to provide searches.

                1. OISC Report 19-049: At CDTS Villalba, youth M.R. assaulted by multiple youth
                   requiring hospitalization and 6 stitches to the head, 12 stitches to a wound in his
                   hand, wound to the neck, laceration in frontal area of the neck, and various scratches
                   on his face. The OISC report identifies that searches were not being conducted to
                   detect contraband.

                2. OISC Report 19-052: At CDTS Ponce, youth J.K.R.T. admitted to and tested positive to
                   using synthetic cannabis and had done so before August 1 – 15, 2019.
                   The OISC report notes s Standard 9.11 regarding detection of smuggling and
                   concerns that staff are not using preventative measures with conducting searches as
                   required by policy.

                Staff are challenged to conduct effective searches because of noted staffing deficiencies,
                facilities do not have operational metal detection equipment, nor comprehensive



                                                                                                          36 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 37 of 99




          practices of strategically searching youth who are known threats to the safety of other
          youth.

          Staffing, Incident Events and Investigations:

          There were 102 staff youth ratio events during the third quarter that did not meet the
          minimum required staff youth ratio. In addition to these 102 staff youth ratio events,
          additional staff supervision events have occurred where staff were not actively engaged
          in effective behavior management, were unable to keep youth safe, or were violating
          DCR policy and procedure by abandoning their posts without authorized staff relief.

              1. Youth C.V.P. : At CDTS Ponce, on three separate occasions (June 27, September
                 10 and September 12, 2019) youth C.V.P. was assaulted by other youth and cut
                 with sharp instruments requiring hospitalization and stitches.
                     a. OISC Report 19-042: . "Allowed physical contact between children and
                         the Sumariados module 4. Engaged in omission of duties by failing to
                         intervene at the time which the young J.N.N had contact with the minor
                         C.V.P. resulting in the latter with a wound on the left side of the proximal
                         face, ear, upper lip that required 18 stitches."

                  Based on the documentation that is available to the Monitor’s Consultant, the
                  youth C.V.P. was not placed on protective custody after the June 27 assault and
                  cutting event, nor after the September 10 assault and cutting event. The youth
                  C.V.P. was placed on protective custody status on September 12, 2019, only after
                  three assault/cutting events that had taken place in the prior seventy-seven
                  days.

              2. Youth C.D.V. : At CDTS Ponce, on June 30, 2019 Youth C.D.V was assaulted with
                 a bar of soap in a sock.
                     a. OISC Report 19-044: The OISC Report noted that there was no officer
                          assigned to Mini 3 module control that day "which represents negligence
                          and risk for both young people and staff."

              3. OISC Report 19-044: At CDTS Ponce, on July 6, 2019, two youth chose to be
                 “locked up” in their rooms because they were having problems with other youth
                 in the module. The Supervisor ordered all youth out of their rooms. There was a
                 fight amongst eight youth with three being hurt and one youth hospitalized with
                 open wounds to the face.

              4. Escape Event: At CDTS Ponce, on September 22,2019 two youth (K.O.C. F. and E.
                  R. C.) escaped. This escape event is described and commented on under S.A. 48
                  a, Escape from CDTS Ponce.
              5.
          Officers properly assigned, posted, supervised and engaged in active behavior
          management and awareness of behavioral indicators of potential disruptive behavior
          increases the probability of staff being able to keep youth safe. The DCR youth

                                                                                 37 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 38 of 99




                      population, although smaller in volume, can certainly be characterized as a more
                      sophisticated, violent adolescent population requiring competent staffing, predicated on
                      a volume of staff that does not rely on 40% of shifts being covered by staff doing double
                      shifts. The serious nature of incident events, reported and unreported, certainly indicates
                      that the staffing issue within DCR has risen to a critical point that is not compliant with
                      the provisions of S.A. 48.

                      The aforementioned incident events and corresponding staffing deficiencies and
                      extraordinary reliance on double shifting, demonstrates DCR has provided an insufficient
                      number of staff to adequately supervise youth and assure youth safety. Staffing rosters
                      are inadequate to provide sufficient number of staff on all shifts without an increase in
                      assigned staff. Investigations completed during the third quarter indicate incidents
                      occurring while required staff are off unit and/or not adequately providing supervision of
                      youth. Facilities and security management cannot adequately maintain their rosters
                      when insufficient staff are available to them, or they are forced to rely heavily on double
                      shifting.

                       The Monitor and Monitor's Consultant believe that being quantitatively in meeting the
                      minimum staff youth ratios, in and of itself, is not sufficient to assure youth safety,
                      especially in increasing high volume of double shifting. There are not sufficient staff and
                      resources to implement the requirements of the provision.

                      This Stipulation is found to be in non-compliance for the third quarter of 2019.
What is needed for    DCR should take immediate steps to reduce the staffing crisis by identifying the
full compliance?      strategies it will use to fill the staffing vacancies, including whether some officers
What steps are        previously at Humacao can be sent to CDTS Ponce and CDTS Villalba, and recruitment
required and/or       and training of new officers.
recommended?
                      For full compliance for this provision, DCR needs to consistently provide and assure
                      availability of direct care staff to be deployed to housing modules based on the minimum
                      required staff youth ratio as well as the specific staff supervision needs of special
                      populations, Transitional Measures, Protective Custody and 1:1 staff youth supervision
                      events to avoid restrictive housing placement to assure youth safety.
Priority Next Steps   The Monitor’s Team is analyzing how to better assess characteristics of incident reports
                      to accurately assess the volume of events occurring impacting youth safety and adequate
                      staff supervision of youth.

                      A priority next step will be to assess DCR IT capacity to provide an electronic incident
                      report module within the electronic record keeping process. In the interim, the Monitor's
                      Consultant has developed an Excel contraband workbook for consideration of
                      implementation by DCR to allow for more efficient analysis of contraband reporting. The
                      contraband report should document the volume of searches that were conducted at
                      each facility, the type of searches that resulted in the discovery of contraband, and the
                      volume of searches that did not result in the discovery of contraband. In incident events

                                                                                              38 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 39 of 99




                         in which contraband has been discovered a formal analysis of the contraband source
                         should be conducted and shared with officers.

                         Additionally, the Monitor and Monitor's Consultant continue to await a staffing report
                         from DCR. Analysis of CDTS Ponce and CDTS Villalba Master Rosters clearly illustrates
                         that there is an inadequate number of staff assigned to these two facilities. The staff that
                         are assigned to CDTS Ponce and CDTS Villalba are required to work an inordinate volume
                         of double shifts resulting in inadequate youth supervision.
Quality Assurance        The critical next steps for quality assurance measures is to develop consensus over
Measures                 critical terms of this stipulation. Agreement on the importance of the accuracy and
                         reliability of data, consensus on definitional compliance of terminology, and
                         comprehensive reporting of events and incident event characteristics are essential for
                         effective quality assurance measures.
Sources of               Reports that were used for analysis of this compliance ratings were: the January 2009
Information upon         Stipulation Paragraph 5 report for July, August and September 2019; the DCR-DCR
which Consultant         submitted contraband reports for July, August and September 2019; incident reports
relied                   submitted for July, August and September 2019; as well as UEMNI and OISC reports.
January 2009 Stipulation Paragraph 3: Defendants will include as direct care staff all social workers assigned
to its institutions, once such staff receive forty (40) hours of pre- service training, pursuant to Paragraph 49 of
the Consent Decree. The same shall also receive annual training as direct care staff, pursuant to Paragraph 50
of the Consent Decree.

Compliance               NA
Ratings

In approximately 2011, the Commonwealth decided not to employ the categorization of Social Workers as
direct care staff as allowed by this provision to enhance coverage. However, the provision remains as a future
option. Unless and until the Commonwealth determines that they want to apply this provision, the Monitor’s
Office will not Monitor the provision. The choice to not implement this provision is not non-compliance, but has
been categorized as “NA” not applicable. The struck part of the provision references a provision that has been
terminated.

January 2009 Stipulation Paragraph 4: All persons hired to comply with Paragraph 48 shall be sufficiently
trained, pursuant to Paragraph 49 of the Consent Decree, before being deployed. Defendants shall deploy all
duly trained direct care staff, pursuant to Paragraph 49, to juvenile facilities in a timely manner.

The struck part of the provision references a provision that has been terminated.

Compliance          NA
Ratings




                                                                                                 39 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 40 of 99




Monitoring        There were no new appointments to the agency during the third quarter reporting period,
process during    nor has there been any new appointments in the last several years.
this period of
                  Upon hiring of any new staff, DCR Policy Chapter 4.1 and 4.2 address the agency’s policy and
time
                  procedure for new employee pre-service training and annual training, as well as certification
                  prior to facility assignment. In light of the approved and implemented policies, but the
                  absence of any new hires during this quarter, this stipulation is found to be non-applicable
                  (NA) for assessment of compliance for this quarter.

January 2009 Stipulation Paragraph 5: On the fifth day of every thirty-day period commensurate with the
Order approving this Stipulation, Defendants shall submit a report to the Monitor and the United States
providing the following: a. the number of current direct care staff, by position classification, at each facility; b.
the number of qualified direct care staff hired during the previous period; c. the number of hired direct care
staff in the previous period who were hired and have received pre-service training, pursuant to Paragraph 49;
and d. the juvenile facilities where the direct care staff who were hired in the previous quarter and have
received pre-service training, pursuant to Paragraph 49, have been deployed or assigned.

The struck part of the provision references a provision that has been terminated.

Compliance         Partial Compliance
Ratings

Description of     Monitoring of S.A. 48 January 2009 Stipulation Paragraph 5 occurs through review of the
Monitoring         monthly staffing report provided by the DCR Human Resources Development and Training
process            Institute.

Findings and      January 2009 Stipulation Paragraph 5:
Analysis
                  For the 2019 third quarter, January 2009 Stipulation Paragraph 5 is found to be in partial
                  compliance.

                  January 2009 Stipulation Paragraph 5: DCR provided at the July, August and September
                  staffing report required by the stipulation. On September 9, 2019, DCR provided the July and
                  August 2019 reports. On October 11, 2019 DCR provided the September report.

                  The stipulation language requires that the defendants shall submit a report by the fifth day
                  of the following month. As seen in the receipt dates of the third quarter reports, the reports
                  were not received by the fifth day of the month.

                  The Monitor’s Consultant has identified that the staffing documented in the report should
                  reflect the volume of staff identified in each facility master roster.

                  The table below summarizes the July, August and September 2019, January 2009 Stipulation
                  Paragraph 5 reports:




                                                                                                 40 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 41 of 99




                                                                                                                                           Voluntary
                                                                                                                               New Hires: Resignation    Da
                 Month/Year           OSJ I         OSJ II            OSJ III        OSJ IV       Total          Inactive      7-9/2019    Program     Rece
                   Jul-19             355            22                15              5           397              47             0           0        9/9
                  Aug-19              355            22                15              5           397              38             0           0        9/9
                  Sep-19              352            22                16              5           395              39             0           0      10/11

                 Although the aggregate volume of staff would appear that DCR/DCR has the volume of staff
                 to meet the requirements of S.A. 49, a closer review illustrates that staff have not been
                 deployed in a manner to meet minimum required staff youth ratios nor to effectively reduce
                 the disproportionate reliance on double shifting, nor adequate staffing to assure youth
                 safety.
                                                                                                                                 Voluntary
                                                                                                                     New Hires: Resignation   Date
                  Facilities          Month/Year   OSJ I     OSJ II        OSJ III    OSJ IV   Total      Inactive    7-9/2019   Program    Received
                  CD Humacao            Jul-19      16         0             2          1       19           11           0          0
                  CTS Ponce             Jul-19     109        10             2          1       122          12           0          0
                  CTS Villalba          Jul-19     118         7             6          2       133          14           0          0
                  Nivel Centeral y
                  Otras facilidades
                  DCR                   Jul-19     112         5              5         1      123          10           0          0
                                        Jul-19     355        22             15         5      397          47           0          0       9/9/2019
                  CD Humacao            Aug-19     15          0              1         0      16            9           0          0
                  CTS Ponce             Aug-19     109        10              3         1      123           6           0          0
                  CTS Villalba          Aug-19     116         7              6         3      132          13           0          0
                  Nivel Centeral y
                  Otras facilidades
                  DCR                   Aug-19     115         5              5         1      126          10           0          0
                                        Aug-19     355        22             15         5      397          38           0          0       9/9/2019
                  CD Humacao            Sep-19     14          0              1         0      15            8           0          0
                  CTS Ponce             Sep-19     109        10              5         1      125           6           0          0
                  CTS Villalba          Sep-19     115         7              5         3      130          15           0          0
                  Nivel Centeral y
                  Otras facilidades
                  DCR                   Sep-19     114         5              5         1      125          10           0          0
                                        Sep-19     352        22             16         5      395          39           0          0     10/11/2019


                 As can be seen in the table above, the closure CD Humacao of a youth population on January
                 15, 2019, as of September 2019, there still remained 15 officers assigned to CD Humacao.
                 After the closure of Humacao, roughly 129 staff were reassigned to other facilities within
                 DCR. The CDTS Ponce and CDTS Villalba absorbed the additional youth and classifications
                 without sufficient staff to ensure compliance with paragraph 48. Double shifting is not the
                 solution to an overall inadequate staffing number.

What is needed The Monitor's Consultant believes the following actions, metrics and data elements are
for full       necessary for DCR to be in compliance with S.A. 48 January 2009 Stipulation Paragraph 5:
compliance?
                    Assessment and deployment of staffing requirements of the two operational
                       facilities to meet the minimum required staff youth ratio without unreasonable
                       reliance on double shifting, and capacity to provide adequate staffing to keep youth
                       safe in the least restrictive placement possible without dependence on restrictive
                       housing;
                    For each month submit a January 2009 Stipulation Paragraph 5 staffing report to the
                       Monitor's Consultant on or about the fifth day of the month;

                                                                                                                             41 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 42 of 99




                       The inactive (inactivos) staff identified for each facility should be identified by
                        classification type;
                       The report should contain the number of qualified direct care staff hired during the
                        previous period (month);
                       Identify the juvenile facilities where the direct care staff who were hired in the
                        previous quarter have been deployed or assigned.
                       Provide the Monitor's Consultant with each facility’s electronic version of the
                        Master Rosters that is applicable to the monthly S.A. 48 January 2009 Stipulation
                        Paragraph 5 reports.
                       DCR needs to stipulate that the volume of staff documented in each facility’s Master
                        Roster corresponds with the data in the monthly S.A. 48 January 2009 Stipulation
                        Paragraph 5 reports.
Priority Next   DCR needs to continue to provide this report on a consistent and timely basis. Additionally,
Steps           in order to assess the accuracy and reliability of the S.A. 48 January 2009 Stipulation
                Paragraph 5 report, DCR needs to continue to provide to the Monitor's Consultant an
                electronic version of each facility’s corresponding monthly/cycle Master Rosters CDTS Ponce
                and CDTS Villalba.

                 As the Monitor's Consultant has explained to the Operations Functional Team, the criteria
                to assess the accuracy of the S.A. 48 January 2009 Stipulation Paragraph 5 report would be
                that the monthly report documentation be the same volume of staff that is identified in
                each facilities Master Roster.

Quality         Upon receipt of the monthly facility Master Roster, a comparative analysis will occur with
Assurance       the S.A. 48 January 2009 Stipulation Paragraph 5 report to assess the accuracy and reliability
Measures        of the report matching the data from the facility Master Rosters.

                Ultimately, the Monitor's Consultant expectation as an effective quality assurance measure
                that DCR-DCR, upon production of the S.A. 48 January 2009 Stipulation Paragraph 5 report,
                assure and stipulate that the numbers presented in the report correspond to the volume of
                staff and corresponding classifications for each facility’s Master Roster. If the cycle Master
                Report and the S.A. 48 January 2009 Stipulation Paragraph 5 report staff numbers do not
                match, an explanation as to why there is variance in the numbers should be provided.

                As of the production of the 2019 third quarter report, DCR has not stipulated that the
                volume of staff documented in each facility’s Master Roster corresponds with the data in
                the monthly S.A. 48 January 2009 Stipulation Paragraph 5 report.




PROTECTION FROM HARM – CLASSIFICATION (Bob Dugan)


                                                                                           42 | P a g e
          Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 43 of 99




S.A. 52: At both the detention phase and following commitment, Defendants shall establish objective methods to
ensure that juveniles are classified and placed in the least restrictive placement possible, consistent with public
safety. Defendants shall validate objective methods within one year of their initial use and once a year thereafter
and revise, if necessary, according to the findings of the validation process.

 Compliance       Non-Compliance
   Ratings
Description of    The Monitor's Consultant conducted site visits on September 17 and 18, 2019 to CDTS Ponce
Monitoring        and September 18, 2019 to CDTS Villalba. Observation and documentation of housing module
process during    staff youth ratios is conducted on each visit as well as the levels of treatment of youth
this period of    assigned to housing modules.
time
                  During site visits facility youth population classification and housing assignments were
                  provided for both facilities. Throughout the quarter, and in the previous twenty-nine quarters,
                  DCR has provided detention and committed classification documentation, with corresponding
                  youth facility assignments and assessed levels of treatment. DCR facility and housing
                  assignments have been found to consistently correspond to youth’s assessed levels of
                  classification and treatment.
Findings and      DCR has been engaged in an effort to meet the requirements of S. A. 52 since 2013. The
Analysis          following timeline illustrates various milestones of the agency’s classification efforts:

                               Quarters                                     Activity

                        Fourth Quarter 2013       Proposals for Classification validation study

                        Fourth Quarter 2014       Start of Classification validation study

                        First Quarter 2015        Classification validation study preliminary report

                        Second Quarter 2015       Classification Manual for training and implementation

                                                  DCR Administrative Order CDR -2016-10, for
                        Fourth Quarter 2016       implementation of DCR Classification processes

                        Third Quarter 2019        Court Filing by the Office of the Monitor requesting a
                                                  report within 60 days, detailing current concerns with
                                                  the classification system, analyzing existing data from
                                                  DEC from the prior 12 months, and making
                                                  recommendations for how to address current limitations
                                                  while ensuring that youth remain in the least restrictive
                                                  placements, consistent with public safety.

                  Since the Fourth Quarter 2014, DCR has experienced a 60% reduction in the volume of
                  facilities and a 69% reduction in youth population:



                                                                                                  43 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 44 of 99




     Throughout the DCR Classification development process the Monitor’s Consultant has
     continually requested that the agency provide the following core elements to assure policy
     and procedural compliance with the S.A. 52:

            An approved, agency Secretary signed, trained policy and procedure that addresses
             the requirements of S. A. 52.
            The policy needs to specifically require an annual validation that assesses the
             objective methods and efficacy of the classification processes. Revisions to the
             classification processes should be made based on the annual validation.
            The policy needs to provide for both the detention and committed classification
             processes an administratively approved override process.

     In October 2018, the Monitor’s Consultant was asked to provide his professional opinion
     relative to the closure of CD Humacao. At that time, the Monitor’s Consultant addressed his
     concerns about the impact that the closure of CD Humacao would have on the classification,
     staffing and youth safety. These issues were further documented in the Monitor’s 2018
     Fourth Quarter Report:

             Needless to say, the proposed classification distribution leaves DCR with no capacity to
             manage facility maintenance without further population and classification
             consolidation. Although there is recognition of the DCR population reduction, the
             logistics to maintaining the integrity of the existing classification practices will be very
             challenging.

             The present DCR Classification practice was implemented in the Spring of 2015 with an
             Administrative Order. Staff were trained in April of 2015, at which time the agency
             operated five facilities and an agency youth population of 267. With the reduction in
             facilities, over a 50% reduction in youth population, and the absence of classification
             validation studies, the Monitor's Consultant has significant concerns about whether
             the DCR classification practices are effective in meeting the safety and treatment
             needs to youth, especially in light of facility closure and consolidation of youth
             populations.

     As of October 22, 2019, the agency has only produced various draft classification policies, has
     not produced any annual validations, has not presented any documentation nor identified a
     mechanism for or implemented any detention nor committed classification overrides, nor
     made any revisions to the existing classification practices.

     As of September 30, 2019, the DCR committed classification housing assignments are
     illustrated below:




                                                                                      44 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 45 of 99




     As of September 30, 2019, the DCR detention classification housing assignments are
     illustrated below:




     The following table identifies the diverse classification populations within CDTS Ponce and
     CDTS Villalba.



                                                                                  45 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 46 of 99




                                                 Committed
             Detention Classification           Classification          Special Populations
                                                                               Puertas
                   Detention Intake              Evaluation            (mental health youth)
                                                                         Mental Health 1:1
                 Detention: Low                      Level 2             Supervision Events
               Detention: Moderate                   Level 3            Protective Custody
                Detention: Severe                    Level 4           Transitional Measures
                   Sumariados                        Level 5                Sumariados
                 Girls Detention
                   Population                Girls Committed                 Federal Holds


     The table below displays the CDTS Ponce and CDTS Villalba bed capacity and youth
     populations as documented in each facility’s September Levels of Treatment document.

                                          Youth                                                Youth
                              Bed       Population                                 Bed       Population
      CDTS Ponce            Capacity     9/2019        CDTS Villalba             Capacity     9/2019
      MODULO - 1                                       MODULO-A-1 (Det.
      (Sumariados)             15           5          M/Int.))                    15            12
      MODULO - 2
                                                       MODULO-A-2 (Nivel IV)
      (Detention Leve)         15           7                                      15            12
                                                       MODULO-B-1 (Det.
      MODULO - 3 (N-III)       15           8          Leve                        15            15
      MODULO - 4 (N-III)       15           6          MODULO-B-2 (Nivel IV)       15            11
      MODULO - 5 (Det.
                                                       MODULO-C-1 Nivel V)
      Niñas)                   15           3                                      15             7
      MODULO - 6 (Cust.
                                                       MODULO-C-2 (Nivel V)
      Niñas)                   15           7                                      15             7
      MODULO - 7 (N-II )       15           3          MODULO-D-1 (CN)             15             3
                                                       MODULO-D-2 (Nivel
      PUERTAS- 8               15          4           IV)                         15            6
      Admissions                4          0           Admissions                   4            0
                                           43                                                    73


     With the closure of CD Humacao, DCR does not have the housing module capacity to house all
     of the detention classification levels in separate housing modules. The diverse categories and
     classification status of youth allows for no specific housing for severe status detention youth
     nor any capacity to evacuate a module for emergency or normal physical plant maintenance.

     DCR has failed to produce an annual objective validation of the classification instruments for
     the four years that the classification process has been in practice. The reduction in youth
     population, facilities requires an urgent analysis of the existing agency resources and youth
     classification, treatment and safety needs.


                                                                                        46 | P a g e
          Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 47 of 99




                 For the third quarter of 2019, the Monitor's Consultant has determined that DCR is in non-
                 compliance with S.A. 52.

What is needed   The dynamic changes in the reduction of DCR facilities and youth populations, accompanied
for full         by the absence of comprehensive planning, and the failure to conduct annual classification
compliance?      validation and revisions, has jeopardized the agency’s capacity to provide for the safety and
What steps are   treatment needs of the youth in their care in the least restrictive placements as possible.
required
and/or           It is imperative that DCR initiate a comprehensive review of the agency’s classification,
recommended?     restrictive housing and non-compliant staffing practices. The review and associated revisions
                 to policy and practice should result in a classification process that places youth in the in the
                 least restrictive placement possible, with the minimally required staffing to assure protection
                 from harm, absent restrictive housing practices.

                 A review of the classification practices and revisions to the classification validation should be
                 focused on expeditiously developing the required policy, procedures, training and quality
                 assurance processes to meet all of the compliance requirements of, S. A. 48, S. A. 52, as well
                 as the protection from harm and services required by S. A. 79 and S. A. 80.

                 The metrics established for compliance of this provision are the following:
                      A final agency approved classification policy and procedure, inclusive of a process
                        requirement for annual classification methodology validation, findings, and revisions
                        that are necessary.
                      Production of annual review of validation of classification objective methods, findings
                        and revisions as required.
                      Continued production of monthly detention and committed classification data.
                      100% of detention youth are classified and assigned to appropriate housing modules,
                        unless prior release by the Court.
                      100% of committed youth are classified and assigned to appropriate facilities and
                        housing modules, consistent with their assigned classification treatment levels and
                        safety requirements.
                      Youth are placed in the least restrictive placement possible with staff assigned to
                        assure their safety and protection from harm.

                 The DCR Classification Report should address the manner in which these compliance issues
                 will be addressed.
Priority Next    The closure of Humacao has also brought new challenges to the remaining two facilities to
Steps            comply with classification requirements. Space limitations, as well as staffing shortages, work
                 to hamper the ability of staff to separate youth when necessary for safety reasons. There is
                 currently no additional unit at Villalba should a high risk youth be admitted into
                 detention. Girls are grouped together by status regardless of risk levels. Current policies
                 require that DCR “validate objective methods within one year of their initial use and once a
                 year thereafter and revise, if necessary, according to the findings of the validation process.”
                 The purpose of the classification system, as indicated in Paragraph 52, is to “ensure that

                                                                                                 47 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 48 of 99




     juveniles are classified and placed in the least restrictive placement possible, consistent with
     public safety.”

     Past compliance reports for classification have identified the need to address by policy and
     practice language regarding annual reviews and necessary revisions. While that language
     must be added for the policy to be reviewed, it is critical to revisit the classification system
     given the new reality of housing youth in only two facilities. This is particularly true now that
     the population has decreased so significantly, and that there is a higher concentration of
     youth with a history of violence and/or mental health concerns. As a result of the absence of
     any classification revisions, especially with the reduction to two facilities the volume and
     diversity of classification and special populations a formal report on the needs of the
     classification system was agreed to by the parties on August 26, 2019.

     DCR Classification Report:

     The specific language of the filing states: Pursuant to Paragraph XVII (j), the Office of the
     Monitor requested a report within 60 days, with assistance from Bob Dugan, detailing current
     concerns with the classification system, analyzing existing data from DEC from the prior 12
     months, and making recommendations for how to address current limitations while ensuring
     that youth remain in the least restrictive placements, consistent with public safety. It is
     strongly recommended that the process include the input of the facility directors, facility
     compliance officers, social work supervisors and others with direct working knowledge of the
     classification system. Recommendations which can bring paragraph 52 into compliance, both
     in policy and practice, should be concrete, with specific time frames, and address underlying
     problems occurring with current space limitations. Please identify who will be responsible to
     prepare such report, who will be involved in the process, and who will be responsible for its
     submission.

     On August 15, 2019, the Monitor’s Consultant provided a classification issues outline for DCR
     staff to assist with the task of generating a classification report. On August 16, 2019, the
     Monitor’s Consultant had a conference call to review the submitted classification outline with
     Kelvin Merced, from the DCR Office of Federal Stipulations, who was designated as the lead
     staff member for the Classification Report. During site visits on September 17 and 18, the
     Monitor’s Consultant met with DCR facility and Central Office staff to discuss issues that
     needed to be addressed in the classification report. Addressed during these meetings was the
     shortcomings in the classification process to allow for the instrument to effectively address
     the issue of “negative leaders” and those youth who threaten the safety of other youth and
     staff. This situation has obviously been compounded by staff shortages and the disturbingly
     high volume of double shifting.

     In the absence of safety, treatment cannot occur. Youth and staff fear for safety. Staff have
     not been able to keep youth safe. Although this is a staff issue, it is also concurrently a
     classification issue. There is a critical need and opportunity to revise the classification process
     to assure that facility management has the capacity to classify youth not only based on the
     assigned level of treatment but concurrently balanced with safety and managing “negative
                                                                                      48 | P a g e
         Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 49 of 99




              leaders”. The sophisticated youth who is a negative leader, rarely is the youth directly
              involved with acts of violence and threatening behavior.

              A critical need exists to revise the classification process predicated on the reality of the limited
              number of facilities, modules and existing youth behavior profiles. The classification report
              and classification process revisions need to address the new reality of DCR juvenile
              institutions and youth populations., specifically addressing the ability to classify negative
              youth leaders in a manner that they are sequestered from youth populations that are able
              benefit and participate in treatment plans in a safe environment. Developing the policy and
              practices to prioritize youth safety in order to provide effective treatment, while maintaining
              the requirements of the consent decree must be addressed with a sense of urgency.

              The Classification Report was due on October 14, 2019, but has not been received in time for
              this report. The priority next step is for DCR to produce a Classification Report addressing the
              issues identified above for discussion during the Fourth Quarter.

Quality       DCR effectively documents the results of both detention and committed classification
Assurance     processes and youth classification, levels of treatment and corresponding housing module
Measures      assignments. Monthly documentation of detention and committed classification is
              consistently provided to the Monitor’s Consultant.

              DCR must incorporate annual reviews of the validation of the objective methods of the
              classification instruments, processes and findings, negating the opportunity to systematize
              quality assurance into the classification processes.

              The CD Humacao facility closure, youth population consolidation, staff resignations and staff
              reassignments, the volume of transitional measures, protective custody and the
              corresponding restrictive housing practices requires DCR to assess the effectiveness of
              existing Classification practices in light of a reduction in housing modules, and how these
              issues impact youth treatment and protection from harm requirements.

Sources of    Monthly classification documentation for youth who have been classified for detention and
Information   committed youth is provided to the Monitor’s Consultant. Monthly, DCR provides the
upon which    Monitor’s Consultant facility youth population and classification reports. During site visits, the
Consultant    Monitor’s Consultant obtains facility youth population documentation that identifies youth
report and    housing module populations and classification levels of treatment.
compliance
ratings are   Detention classification documentation provided to the Monitor’s Consultant monthly,
based         indicates youth have been consistently classified and assigned to a housing module that
              corresponds to detention classification level.

              For the third quarter of 2019, all the reviewed committed institutional assignments are
              consistent with the level of treatment scores and level assignments as reported in the



                                                                                               49 | P a g e
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 50 of 99




                monthly committed classification reports. Youth committed classification levels and
                institutional housing assignments are reviewed for consistency during site visits.


PROTECTION FROM HARM – USE OF FORCE (David Bogard)

S.A. 77. In no event is physical force justifiable as punishment on any juvenile. The use of physical force by staff,
including the use of restraints, shall be limited to instances of justifiable self-defense, protection of self and
others, to maintain or regain control of an area of the facility, including the justifiable protection of significant
property from damage; and prevention of escapes; and then only when other less severe alternatives are
insufficient. A written report is prepared following all uses of force and is submitted to administrative staff for
review. When force, including restraint, is used to protect a youth from self, this must be immediately referred
to the medical area for medical and mental health evaluation and any necessary treatment.

Compliance Rating       Partial Compliance

Description of          The Monitor’s staff visited the two facilities on September 17-19, 2019 to review quarter
Monitoring process      to date use of force incidents and discuss these with institutional management and
during this period      compliance staff. At Ponce, incident reports and videos were reviewed for two use of
of time                 force incidents that had transpired thus far in the quarter (P-19-07-342 and P-19-09-445),
                        and none were reported subsequently. There was one reported use of force at Villalba as
                        of the time of our site visit (V-19-7-253), but no additional ones later in the quarter. Both
                        of the Ponce incidents were referred via 284 and investigated by OISC. Off-site, I reviewed
                        translations of the two OISC investigations for use of force at Ponce to determine whether
                        the investigations were thorough, findings reasonable, and comported with the
                        requirements of ¶78.
                        I also reviewed DCR’s weekly spreadsheet reports of use of force incidents and multiple
                        descriptive data elements for same including names of youth involved, locations, types of
                        force employed, injuries sustained by youth, medical services provided, chemical agents
                        use and documentation of amounts, etc.

Findings and Analysis   The three reported use of force incidents this quarter were the fewest over the past four
                        quarters. This quarter’s incidents occurred as follows: Villalba (1) and Ponce (2).
                                                 Q3 Events:     Q2 Events:
                                                  Use of         Use of
                                                   Force          Force        Q3 Youth          Q2 Youth
                                  Facility                                     Involved          Involved
                                 CTS Ponce            2               6            13                1
                                CTS Villalba          1               3             1                8


                        Chemical agents were only used in one incident this quarter, one in which three youths
                        with weapons attacked and slashed a youth who was being escorted by two officers.
                                                                                                50 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 51 of 99




           Review of the video of the slashing incident revealed that OC was a reasonable action for
           the officers to take in light of the substantial threat posed to them and the youth being
           attacked. These conclusions are in contrast to the concerns raised in Q2 that OC was not
           being used “ in extreme situations and as a last resort where an imminent and significant
           threat is posed to staff or other youth by the subject, as required by NIJ policy 9.18. “ That
           said, OISC Investigation 19-024 was initiated as a result of inquiries made by the Monitor’s
           Office into a use of OC against a girl at Ponce in the previous quarter (on May 1). The
           initial investigation did not address an aspect of the incident that appeared to involve OC
           being used against the girl despite the fact that she was not posing any threat to staff or
           other youth at the time she was sprayed. A supplemental report was prepared by OISC
           with the assistance of an agency defensive tactics instructor, and this confirmed the
           Monitor’s concerns that the force violated policy.
           Both of the incidents at Ponce this quarter were violent and dangerous incidents in
           which youth were at substantial risk of harm from attack by other youths. In P-19-07-
           342, as many as seven youths attacked another youth. My review of the video
           concluded that staff used reasonable and measured physical restraints to protect the
           youth being attacked by the other youths. (While staff may have contributed to a
           dangerous condition by allowing too many youth out of their rooms in the same
           location during a search and not acting when there was evidence that the group was
           poised to attack the other, nevertheless, staff intervene appropriately). And in P-19-09-
           445, staff appropriately resorted to OC to fend off two attacking youth with sharp
           objects intent on attacking the young man they were escorting. And the third such
           incident—V-19-7-253—was classified as a Level 1 incident meaning that no OISC
           investigation was required or initiated, and only involved minimal force (mechanical
           restraints) for a very aggressive and out of control youth.
           While there remains room for continued improvement, as pointed out in the
           investigation concerning the girl at Ponce in May (UEMNI 19-024), my review of OISC
           investigations for use of force reveals that these investigations continue to improve.
           The reports are typically thorough, following an investigation protocol that is geared to
           assessing numerous aspects of the incidents being reviewed including the completeness
           and accuracy of written reports, good summaries of youth and staff interviews, review
           of medical records and interviews with nurses, most recent training received by each
           employee involved, as well as thorough findings of relevant facts. OISC is now routinely
           opining as to whether there is evidence to corroborate allegations of excessive or
           unnecessary force and whether other policy or training violations occurred.
           In most cases, staff who used force themselves, or were witnesses, prepared thorough
           reports using the check boxes and narrative components of the Incident Report form, with
           reviews by supervisors as required and Cernimiento reviews by directors, UEMNI liaisons,
           and compliance staff to determine whether 284 referrals would be made. This general
           rule, however, has exceptions such as the omissions of staff incident reports or important



                                                                                    51 | P a g e
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 52 of 99




                     facts in incident reports that OISC revealed in one particular incident (see, OISC Report
                     19-020).
                     OISC has raised important questions about the efficacy of the current Cernimiento process
                     as a tool for evaluating use of force incidents, including whether to investigate use of force
                     incidents as Level 1 or 2, or at all (see, OISC Report 19-020). Management signatories to
                     the Cernimiento report they are signing the form to represent only that they have
                     reviewed it and not that they take the position that the incident was handled correctly,
                     according to policy and training. Given the fact that institutional management is not in a
                     position or expected to conduct a complete investigation of such incidents as would OISC,
                     there is some merit to this as a potential flaw in the Cernimiento screening process.
                     As of December 2018, IDECARH issued revised training materials to reflect the August
                     2018 revised version of policies 9.18 (use of force) and 9.10 (reporting). As stated in the
                     previous QRs, we reviewed the revised training materials and found them to properly
                     track the new policy and appropriately convey to staff the expectations for use of force
                     as required by ¶77 and the policy itself.

What is needed for   In March 2019 the Monitor’s Consultant drafted a QA Use of Force template that he and
full compliance?     NIJ can use to review use of force incidents. This draft tool reflects the requirements of
                     ¶77 as clarified by policy 9.18. While OISC has protocols that determine what steps its
                     investigators will take in reviewing an incident, those measures are not directed at
                     reviewing specific aspects of an incident to determine whether there is compliance with
                     ¶77 and Policy 9.18 and use of force training. On September 17, Monitor’s staff met
                     with NIJ personnel, including OISC staff, UEMNI liaisons and administrators and facility
                     managers to review the Use of Force Assessment template. OISC staff committed to
                     integrating the elements of the tool in their investigations, while institutional staff will
                     use the checklist beginning in Q4-2019.
                     In order for the Monitor to find substantial compliance with ¶77, NIJ must be able to
                     provide evidence in incident reports, videos and OISC investigations of OC routinely
                     being used according to the procedures set forth in Policy 9.18.
                     Over the past couple of years we have observed staff routinely exhibiting much patience
                     and use of alternatives to force at Ponce before resorting to physical restraints or
                     chemical agents, but NIJ must provide additional evidence to the Monitor and reinforce
                     to staff that, where feasible and safe, alternatives to force and de-escalation and
                     patience must be used before staff resort to physical, mechanical and chemical
                     restraints
                     DCR IDECARH needs to provide updated evidence to the Monitor’s Office that all staff
                     have received the required training in the revised Use of Force Policy 9.18 and reporting
                     requirements included in 9.10.
                     Complete implementation of the new camera system at Villalba must occur promptly
                     and be used internally and by OISC to evaluate incidents.

                                                                                              52 | P a g e
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 53 of 99




What steps are          1- Determine whether the current Cernimiento form and process will continue as is to
recommended?               determine whether use of force incidents will be subject to 284 referrals.
                        2- Complete implementation of the video camera system at Villalba.
                        3- OISC should incorporate the use of force checklist into its investigatory template to
                           guide the process to better assess ¶77 and Policies 9.10, 9.18 and use of force
                           training.




Protection from Harm: Investigations of Abuse and Institutional Neglect
– Kim Tandy and Javier Burgos
S.A. 78. Defendants shall take prompt administrative action in response to allegations of abuse and
mistreatment. An incident report shall be prepared for each allegation of physical or mental abuse, including
juvenile on juvenile assaults, staff on juvenile abuse, and excessive use of force by staff, within 24 hours of the
incident. A copy of each incident report together with the preliminary investigation prepared by the Police
Department and/or AIJ shall be forwarded to Defendant Department of Justice, where the allegations shall be
investigated and a final report shall be made in 30 days. In addition, a copy of each incident report alleging
physical or mental abuse by staff or excessive use of force by staff together with the preliminary investigation
prepared by the Police Department and/or the AIJ, shall be forwarded to the Defendant Department of Social
Services.

Compliance        Partial Compliance
Rating

Description of    The Monitor met with the Functional Team regarding Paragraph 78 on August 14, 2019. The
Monitoring        meeting included a discussion the five key points in the Monitor’s Memorandum regarding
process during    immediate safety issues. Other topics included the quality of UEMNI and OISC investigations,
this period of    compliance metrics for paragraph 78, next steps for compliance, and “completing the loop”
time              between investigations/analysis and change at the institutional level.

                  UEMNI staff shared a quarterly report done by policy regarding characteristics of abuse and
                  neglect investigations completed in the last 3 months, including where the incidents
                  occurred, shift time, by facility, by type and the intervention of the special operations unit.
                  UEMNI also created a report which was sent to the Monitor by request detailing all of the
                  incidents over the past 12 months (July 2018 – June 2019) involving youth who were injured,
                  and the annual report of 284 incidents.

                   The Monitor also reviewed the table developed by UEMNI listing all OISC and UEMNI
                  investigations of alleged abuse and/or institutional neglect for the third quarter of 2019, and
                  any corrective or disciplinary actions taken against staff for confirmed mistreatment.

                  Incidents involving suicidal or self-mutilation were diverted to and reviewed by Dr. Miriam
                  Martinez for review under paragraph 63, as well as investigations by UEMNI and OISC when

                                                                                                53 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 54 of 99




               allegations of abuse or neglect are alleged. Level 2 284 reports completed by OISC involving
               the use of force were reviewed by David Bogard. The Monitor reviewed 21 completed
               investigations during the third quarter dating back to incidents occurring April 2, 2019 to
               August 14, 2019.

               The Office of the Monitor is working with DCR to ensure that all incident reports are received
               weekly, or in many cases, within a 24 hour or 48 hour period per the agreement reached on
               August 26, 2019. This is necessary to ensure there is backup documentation to the raw data
               which has previously been reported by DCR relative to paragraph 78 reporting.

Findings and   The approved policies are divided in three sections, and include the analysis of referrals of
Analysis       abuse and/or institutional neglect by UEMNI (Policy No 13.2.1); immediate prevention actions
               regarding serious allegations (Policy No. 13.2.2); and final determinations on referrals of
               abuse and/or institutional neglect (Policy 13.2.3). Review of investigations under this
               provision are reviewed against these policies.

               NIJ routinely provides training to staff on Management of Investigations Regarding Abuse and
               Institutional Neglect. The Annual Training Report for the period of January 2018 through
               June of 2019 verifies that 95% of staff in both facilities received this required training during
               that period.

               The following tables summarize statistics about case management for the past four quarters.
               The primary source of the information is the case tracking records maintained by NIJ along
               with other records such as the underlying individual case reports and records reviewed by
               members of the Monitoring team.

               The first table summarizes general information about incidents events. An incident event may
               generate many incident reports, but this table counts a multiple-report incident as a single
               event. Incident reports are not yet digitalized, and there are no detailed reports generated,
               making corroborate the information in this set of data difficult. Efforts this quarter due to the
               Agreement of August 26th by the parties has improved the process by providing hard copies
               of Incident Report Cover sheets to the Office of the Monitor. This process is still being
               refined, and is intended to be digitalized this year.

               Incident Tracking by Quarter involving Harm to Youth

                                                                          4th    1st       2nd    3rd
                                                                         2018
                                                                                                 2019
                 A. General Measures by quarter                                 2019 2019

                 A.1 Average Monday 1st Shift count of youth             142     123       119    114

                 A.2 Number of incident events                            45      33        53    34*

                 A.3 Number of youth-to-youth incident events             11           6    10     12

                 A.4 Incident events involving use of force by staff      10           3     9      3


                                                                                             54 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 55 of 99




          A.5 Incident events with suicide act, ideation, or
          gesture                                                      4 5         5          14

          A.6 Incident events w/ self-mutilation act, ideation,
          or gesture                                              12     15        18            8



        A total of nineteen (19) Level II 284 referrals were made this quarter.

        *The data provided by NIJ indicates 34 incident events. The Office of the Monitor received 36
        events during this quarter.

        Mental Health Incidents – Including 284 Reports

        The subset of incidents involving suicidal acts, ideation, or gestures, or self-mutilation acts,
        ideation or gestures is found in Table B. Most of these do not warrant abuse allegations. If a
        284 report is filed, implicating possible abuse by a staff member or other, the case also moves
        through the investigative stage.

                                                                  4th        1st       2nd    3rd
                                                                  2018
          B. Mental Health Record Information                            2019      2019      2018



          B.1 Suicidal incidents, ideation or gestures            7      5         5         14

          B.2 Number of individual youth referenced               7      5         4         14


                                                                         3         3
          B.3 Cases involving ideation only                       5                          9

          B.4 Cases involving suicide gesture                     0      2         0         1

          B.5 Cases involving suicide intention                   2      0         2         4

          B.6 Cases w/ ambulatory treatment                       4      4         3         5

          B.7 Cases with hospitalization                          3      1         2         9

          B.8 Cases leading to death                              0      0         0         0

          B.9 Suicide Cases with 284 report filed                 1      0         0         0

                                                                  17     15        18        8
          B.10 Self-mutilations incidents, ideation or
          gestures

          B.11 Number of individual youth referenced              14     10        15        8

                                                                                        55 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 56 of 99




          B.12 Cases requiring sutures                              0     0         4        3

          B.13 Cases requiring hospitalization                      0     0         0        0

          B.14 Cases leading to death                               0     0         0        0

          B. 16 Self-Mutilation Reports with 284 Referrals          6     5         2        3



        The above cases come from mental health records. NIJ has implemented a screening
        procedure and instrument that diverts the investigation of some incidents from the
        Paragraph 78 process to a mental health process. Of the 34 (A.2) incident events in most
        recent quarter, twenty- two (2 ) (B.1 plus B.10) involved suicide and self-mutilation incidents.

        During the third quarter, 3 of the eight (8) incidents involving self-mutilation resulted in a
        284 report being filed. None of the fourteen (14) cases involving suicidal gestures or ideation
        resulted in a 284 case being filed. For a discussion of these incidents and how they were
        handled, see Dr. Martinez’s analysis for Paragraph 63 in the Mental Health section.
        Responses to Abuse Referrals

        The next table summarizes abuse referrals and the initial responses to such referrals.

          C. 284 Incidents by quarter (2018-2019)              4th       1st       2nd      3rd

          C.1 284 Incident Events                               24        19        24        20

          C.2 Level One Incident Events                              5         5        4         1

          C.3 Level Two Incident Events                          19       14        20           19

          C.4 Referrals to OISC                                  19       14        20           19

          C.5 Youth to Youth incidents                           11            6    10           12

          C.6 Youth to Youth Injuries                                5         3        6         6

          C.7 Youth to Youth with External Care                      5         3        3         5

          C.8 Youth to Youth Sexual                                  1         0        0    0**

          C.9 Youth to Youth Sexual w/injury                         0         0        0         0

          C.10 Staff to Youth Incidents                          13       13        14            8

          C.11 Staff to Youth Injuries                               7         6        6         1

          C.12 Staff to Youth External Care                     0              1        2         3

          C.13 Staff to Youth Sexual                                 0         1        1         1


                                                                                         56 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 57 of 99




          C.14 Staff to Youth Sexual w/injury                      0       0        0       0

          C.15 284 Incidents with Admin. Action                  24       19       24      20

          C.16 284 Incidents with report by shift end            24       18       23      19

          C.17 Level 1 investigations completed 20 days            5       5        4       1

          C.18 Special Operations interventions                    0       1        2       2

          C.19 SOU reports with 284 investigations                 0       0        1       1

          C.20 284 with Item 5 completed                         24       19       24      20

          C.21 284 with Staffing Compliance                      23       17      241      19

          C.22 Percent of 284 cases with staffing
          compliance                                           96%       89%     100%     95%



        **Investigation 19-046 involved an allegation of sexual assault by one youth on another in
        Villalba. It was classified as physical and verbal aggression in the NIJ data system.

        A determination is made at the institutional level as to whether incidents are Level One or
        Level Two based upon criteria in the Cernimiento de Incidentes de Alegado Maltrato
        Institutional form. Level one incidents by definition include verbal abuse and some forms of
        physical aggression. Level Two incidents include material exploitation, incidents of a sexual
        nature, death, various instances of institutional neglect, including youth self-harm, undue
        restrictions with medication, misuse of mechanical restraint or pepper spray, and excessive
        use of force.

        Level One incidents are investigated locally at the institution. Level Two incidents are
        investigated by OISC. Referrals to OISC as based on the screening protocol.

        A review during the 3rd quarter of 2019 for the calendar year shows that there was one Level
        1 report made. Level I cases followed the same format/guidelines than Level II cases but the
        facilities’ investigators only have 20 working days to finish the investigation.

        Initial Case Management Measures Taken

          D. Initial Case Management Measures (2018-19)            4th     1st     2nd     3rd

          D.1 284 percent with admin actions                     100%     100%     100%    100%




                                                                                    57 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 58 of 99




          D.2 284 per cent completed by end of shift           100%       95%        96%     95%

          D.3 284 Level 1 Investigation Complete Within 20
          days                                                 100%       100%       100%   100%



        Initial case management data indicates that compliance remains strong regarding the
        percentage of documentation by the end of the shift, and completion by UEMNI of Level 1
        investigations within the prescribed period of time.

        Investigations Referred to OISC

          E. OISC (2018-2019)                                   4th        1st        2nd   3rd

          E.1 Cases Referred from this quarter                     19        14        20     19

          E.2 Received by OISC Within 24 hours                     19        12        17     16

          E.3 Completed by OISC Within 30 workdays                 19        12       18       9

          E.4 Complete during the next quarter, but within            0          0      0      0
          30 days

          E.5 Cases Not Completed by OISC Within 30 days.             0          2      2     10

          E.6 Percent of OISC cases completed within 30
          days                                                  100%        86% 85% 47%

          E.7 Completed Cases Returned for Further                    0          0      2      1
          investigation

          E.8 Percent of cases returned for further               0%        0% 10% 10%
          investigation

          E.9 Further Investigation Completed                         0          0      0      0

                                                                      0
          E.10 Cases this quarter incomplete, including
          further investigation                                                  0      2     10

          E.11 Percent of cases from this quarter not yet
          completed                                               0%        0% 10% 53%



        The following table summarizes the decisions and actions taken in cases that do not involve
        criminal charges.


                                                                                      58 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 59 of 99




          F. Administrative Determinations for 284 Cases          4th           1st            2nd           3rd
          (2018-2019)

          F.1 Cases with youth discipline referrals                   43                21             31        38

          F.2 Cases with youth discipline actions                     36                12             19        31

          F.3 Cases with youth no discipline actions                      2              9              7         7

          F.4 Cases Staff/youth with determinations                   18                 9             12        24

          F.5 Cases recommending personnel actions                    10                 3             6         12



        Of the 38 youth cases referred for disciplinary action (F.1) with referrals as a 284 cases, 31
        disciplinary actions were imposed; no discipline was imposed in 7 cases. This represents a
        substantial increase from the last two quarters.

        Of the 24 cases involving staff/youth incidents, personnel actions were recommended in 12
        cases, also a significant increase over the last 2 quarters.

        A summary of actions taken by the legal department should be provided at the end of the
        fiscal year as part of the annual report. It would be helpful to indicate whether such decisions
        were overturned on appeal or through any other process. The summary should also provide
        information on the nature and extent of disciplinary actions involving youth.

        Prosecutorial Determinations for 284 Cases

         G. Prosecutorial Determinations for 284 Cases          4th           1st            2nd           3rd

         (2018-2019)

         G.1 Cases received by PRDOJ                                  0             1              2         1

         G.2 Cases with decision not to prosecute                     0             1              2         1

         G.3 Cases with referral for prosecution                      0             0              0         0

         G.4 Cases pending determinations                             0             1              0         2



        NIJ’s quarterly statistical report indicate that unlike other quarters, less than half of the case
        investigations were completed within the 30 day completion time. OISC staff were being
        used to carry out roughly 1000 investigations of Candidates for Correctional Cadet, to
        complete the Academies of Correctional Officers of the DCR that will address the lack of
        custodial staff in both institutions, adults and minors. OISC indicated that this work should be
        completed during the week of November 17-23, 2019, and that they will engage in an
        aggressive schedule to complete the remaining investigations.


                                                                                                   59 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 60 of 99




        The Monitor would like to note, however, that some investigations may be of a more
        complex or sensitive nature and may require more than 30 days to complete; such
        explanations should be conveyed to the Monitor.

        A review of the twenty one (21) OISC reports received for the quarter indicates the
        investigations were typically very thorough, assessing numerous aspects of the incidents
        being reviewed including the completeness and accuracy of written reports, good summaries
        of youth and staff interviews, review of medical records and interviews with nurses, most
        recent training received by each employee involved, as well as thorough findings of relevant
        facts. Findings as to whether the allegations were validated and other policy or training
        violations occurred are increasingly detailed. Although it is the Legal Division that ultimately
        determines the efficacy of charges and, if appropriate any corrective actions, OISC staff are
        now making recommendations as to whether there is sufficient evidence to corroborate the
        allegations or any other concerns that arise during the investigation. Reports are also now
        identifying specific policy violations, by policy number, that may have occurred.
        Investigations are reviewed by supervisors to ensure investigators are following protocol.

        Two Level 1 investigations were reviewed by Javier Burgos for the quarter, although one
        occurred during the last quarter (19-041 and 19-051). In the first case, there were
        discrepancies between the conclusions and the corrective measures taken. The conclusions
        indicated there was not enough evidence against the alleged aggressors, but they were
        sanctioned through the disciplinary system. This is the result of a youth alleging he was
        assaulted three times on different dates in the module.

        In the second case (19-051, a youth alleging he was assaulted and threatened with a sharp
        object by other youths in the module on different dates. UEMNI referred it directly to DCR
        Legal Division for further actions; it appears this should have been Level II classification.

        There appears some confusion at the facility level as to what should be reported as an
        incident and who should make that report. A recent example involved several youth at
        Villalba who tested positive for the narcotic drug buprenorphine. Unlike a similar incident at
        Ponce, where an incident report as well as a 284 referral was made, the Villalba incident was
        only noted in the online system documenting the testing and results, and no incident report
        or 284 referral was made. UEMNI staff are addressing this discrepancy as they do not
        otherwise know when such incidents occur.

        A similar concern has been raised by OISC investigators, as discussed earlier by David Bogard,
        in reference to use of force reports and the efficacy of the current Cernimiento process as a
        tool for evaluating these, including whether to investigate use of force incidents as Level 1 or
        2, or at all (see, OISC Report 19-020). As noted in the analysis of Paragraph 77 compliance,
        management signatories to the Cernimiento report suggest they have reviewed it, and not that
        the incident was handled correctly, according to policy and training. Changes to this procedure
        are being discussed in relation to the use of force reports. A similar review should be conducted
        in relation to when and who must file an incident report, and the level of review to determine
        if the incident is a Level 1 or Level 2 investigation, or does not require any additional

                                                                                    60 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 61 of 99




                 investigation, and to ensure that the two facilities are consistent in their interpretation and
                 handling of incidents and 284 referrals.

                 An investigation completed this quarter regarding allegations of sexual assault youth-on-youth
                 raises questions about the protocol for addressing these situations. (OISC 19-046) The Monitor
                 sought information from OISC about whether investigators are trained specifically to conduct
                 sexual assault investigations - separate and apart from merely being trained on PREA
                 requirements – and whether the medical and mental health professionals who are engaged to
                 provide evaluations are trained in conducting forensic medical exams as required by PREA.
                 Questions also remain about the collection of evidence, the interviews done of the alleged
                 victim(s), and whether UEMNI has reviewed the incident to “prevent or recommend changes
                 in policy or practices to prevent and detect sexual assault” as required by Policy 13.2.1.

                 OISC reports have raised important issues during this quarter regarding the need to ensure that
                 youth are registered before and after movement, and that searches are done consistently and
                 thoroughly for noted contraband. OISC investigators noted in several reports the lack of staff,
                 the failure of staff to adequately supervise youth, and incidents of harm which may have
                 otherwise been prevented. The absence of cameras at Villalba has continued to be noted.

What is needed Effective treatment cannot take place absent an environment where youth and staff are safe.
for full       Paragraph 78 is a critical aspect of protecting youth from harm while incarcerated in NIJ
compliance?    facilities. The process is designed ensure that allegations of harm are immediately reported,
               investigated at both the facility level and through OISC, and that appropriate actions are
What steps are
               taken for discipline against youth and/or employees involving such misconduct. Of equal
required
               importance, however, is that the process should identify policies which may need to be
and/or
               changed, additional training which may need to occur, and/or other measures which should
recommended?
               be taken in response to incidents which have been investigated. In that sense, Policy 13.2.1
               has as part of its purpose, “to prevent and minimize the occurrence of situations involving
               abuse or institutional neglect.”

                  The Monitor and her team have continued to be impressed by the quality of investigations
                 being performed by UEMNI and OISC, including thorough, timely reports which increasingly
                 conclude with findings which indicate conduct which appears to violate policy, and weigh
                 evidence to support or disprove allegations and other reported circumstances. But timely
                 and thorough investigations are not enough to find substantial compliance without
                 consideration to whether policies and practices meet the underlying purpose of Paragraph
                 78. In this regard, there remains work to be done.

                 Compliance measures require:

                 1) Timely reporting by NIJ of all incident reports (cover sheets) as detailed in other aspects of
                 this report, to the Office of the Monitor. This ensures the Monitor that incidents are
                 appropriately reported for investigation, or otherwise identified for review and possible 284
                 referrals. All incident reports are to be submitted weekly, but those of a more serious nature



                                                                                              61 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 62 of 99




        identified elsewhere must be submitted within 24 hours, or 48 hours, consistent with the
        Agreement between the Parties filed on August 26, 2019.

        2) Submission of UEMNI referrals and OISC completed investigations should be done at least
        monthly, or sooner if requested. Translation and review of these reports can be time
        consuming, but the content is extremely important and reflective of institutional climate,
        youth population challenges and leadership issues, as well as the response to such.

        3) OISC investigations should continue to evaluate compliance with procedural requirements
        regarding the handling of incidents, and equally important, contain sufficient detail with
        regard to violations of policy, credibility of facts and evidence supporting or disavowing
        allegations, and other relevant conclusions reached by the investigators. Processes must be
        in place within facilities and NIJ leadership to then utilize these findings to make needed
        changes. Reports are required to be completed within 30 days of referral; while some reports
        may by necessity require additional time, the rate of timely completion during this quarter
        was exceptionally low.

        4) Consistent with the purpose of Paragraph 78, and Policy 13.2.1, measures must be in place
        to prevent and minimize the occurrence of situations involving abuse or institutional neglect.
        At a minimum, reporting on this should include:

                  a) Quarterly statistical reports of incidents involving allegations of abuse or
        institutional neglect, with analysis of possible patterns, trends, and other observations which
        can help prevent further incidents;

                  b) Evidence of meetings which document meetings with management and others to
        discuss cases of alleged abuse, status and outcomes of investigations, evaluation of patterns
        of recurrence, compliance with the terms, and discussions of alternatives for the prevention
        of incidents. Summaries of these meetings and decision regarding policies, training needs,
        and other appropriate action steps should be documented and submitted.

                  c) Evidence of training for staff trainers and other direct service staff on the
        handling of referrals of alleged abuse and institutional neglect in coordination with IDECARH.

                  d) Maintenance of a log of actions taken against employees including the
        particulars of the actions by the employee, and actions taken against the employee, whether
        administrative or criminal. Given that the purpose is to consider recidivism of actions
        constituting abuse or neglect, an analysis of such information should be done at least
        quarterly, or more often if warranted. A copy of this log should be made available to the
        Monitor on a quarterly basis, along with any analysis done or actions taken as a result.

                  e) In the case of sexual abuse investigations, UEMN must review incidents to
        “recommend changes in policy or practices to prevent and detect sexual assault” as required
        by Policy 13.2. Such reviews should ensure that adequate PREA protocols are in place and
        being used.


                                                                                   62 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 63 of 99




 Priority Next    Staff must have a clear understanding of what should be reported as an incident, who must
Steps Toward      report, and the process for determining whether incidents should be reported as a Level 1 or
Compliance        Level 2 284 report requiring investigation at the facility level, or by OISC. The Monitor and
                  her staff have requested a copy of Policy 9.10 regarding reporting of incidents. Changes
                  needed to ensure that there is greater oversight as to how these decisions get made should
                  be discussed during the Fourth Quarter and solidified.

                  Incident cover sheets must be provided weekly, with those incidents of a serious nature
                  provided to the Office of the Monitor within 24 hours. The Office of the Monitor, through
                  Bob Dugan, will continue to track these incidents relative to safety issues, and to determine
                  appropriate referrals for investigations of Level 1 and Level 2 investigations.

                  Digitizing incident reports for efficiency, consistency and accountability purposes should be
                  completed, in consultation with Bob Dugan, so that a systemized method of obtaining data
                  regarding incidents, by facility, can be collected and analyzed.

                  Provide the Monitor with evidence of the last 3 meetings where discussions were held
                  regarding the status and content of investigations, trends identified, and decisions made as a
                  result.

                  Provide the Monitor with the last year years of data detailing employee conduct and actions
                  taken by the agency, along with analysis of recidivism or other trends completed as required
                  by policy.

                  UEMNI should examine the sexual assault incidents which have been alleged, determine if
                  PREA protections are in place, and if any changes in policy and practice should be made.
                  Reference to prior correspondence from the Monitor as to forensic evaluations, training and
                  other matters should be addressed.
Quality           The Monitor has not reviewed proposed QA measures in this area.
Assurance


Protection from Harm – Isolation and Protective Custody (David Bogard)

Compliance       Partial Compliance
Rating
                 S.A. 79. Juveniles shall be placed in isolation only when the juvenile poses a serious and
                 immediate physical danger to himself or others and only after less restrictive methods of
                 restraint have failed. Isolation cells shall be suicide resistant. Isolation may be imposed only
                 with the approval of the facility director or acting facility director. Any juvenile placed in
                 isolation shall be afforded living conditions approximating those available to the general
                 juvenile population. Except as provided in ¶ 91 of this agreement, juveniles in isolation shall be
                 visually checked by staff at least every fifteen (15) minutes and the exact time of the check
                 must be recorded each time. Juveniles in isolation shall be seen by a masters level social worker

                                                                                              63 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 64 of 99




               within three (3) hours of being placed in isolation. Juveniles in isolation shall be seen by a
               psychologist within eight (8) hours of being placed in isolation and every twenty-four (24) hours
               thereafter to assess the further need of isolation. Juveniles in isolation shall be seen by his/her
               case manager as soon as possible and at least once every twenty-four (24) hours thereafter. A
               log shall be kept which contains daily entries on each juvenile in isolation, including the date
               and time of placement in isolation, who authorized the isolation, the name of the person(s)
               visiting the juvenile, the frequency of the checks by all staff, the juvenile's behavior at the time
               of the check, the person authorizing the release from isolation, and the time and date of the
               release. Juveniles shall be released from isolation as soon as the juvenile no longer poses a
               serious and immediate danger to himself or others.
               S.A. 80. The terms of this agreement relating to safety, crowding, health, hygiene, food,
               education, recreation and access to courts shall not be revoked or limited for any juvenile in
               protective custody.
Description of Because of the substantial overlap and interplay between these two provisions, these two
Monitoring     provisions will be addressed together in this 3rd quarter compliance report.
process
during this    The Monitoring Team’s 2019 Third Quarter site visits occurred September 17-19, 2019.
period of time
               On the day of the September 18, 2019 Q3 site visit to Ponce, there were three youths on PC
               status and none on TM status. Monitor’s staff interviewed one youth on PC status, CVP, (who
               had been the victim of two recent slashing incidents on September 9 and 10). There were no
               youths on TM or PC status when the Team visited Villalba on September 19.

               During the quarter, significant attention was directed to identify instances of facility imposed
               restrictions on regular module schedules and group activities pursuant to Policy 9.17 Group
               Time Modification. The policy identifies the types of dangerous group behaviors or other
               critical circumstances that can prompt imposition of this policy and what activities can be
               curtailed. And it includes forms that must be completed to justify and document the events
               preceding and during the Group Time Modification. The policy also expressly prohibits use of
               this process as a form of group disciplinary sanctions. But how this policy is implemented still
               raises questions, including whether or not it may trigger the provisions of Paragraph 79.

               At Ponce, there is documentation that two such events occurred pursuant to Policy 9.17, in Q-3
               (there was another in April 2019 in Q2). The first such event in Q3 was at Ponce and lasted for
               four days (July 8-12) and was activated due to a fight that included all of the youth assigned to
               Module III. The second and more recent event was activated from September 12-24 after a
               large scale fight, including a knife wound in the module housing Sumariados.

               Ponce compliance staff provided documentation to show that activities and services did
               continue on a modified schedule, and that 15 minute room checks were made and
               documented when youth were confined to their rooms. The limitations on group dayroom and
               activity time were set forth in a written justification and group behavior management plan
               prepared by the Co-Director, consistent with the requirements of a form/attachment to Policy

                                                                                             64 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 65 of 99




       9.17. At Villalba, facility directors report that there have been no official activations of Policy
       9.17, despite multiple youth having complained to Monitor’s staff about group and individual
       lockdowns. The Monitoring team is currently attempting to determine whether, as reported by
       the facility co-director, any complaints by youth that Monitor’s staff fielded about individual
       lockdowns were actually punishments of individual youths, meted out by the disciplinary
       board, where youth have to remain in their rooms after dinner for a fixed number of days as
       set forth in the Disciplinary Policy, or as part of a module group modification.

       Consistent with the Monitor’s commitment to shift review of individual case data to NIJ, with
       oversight by the Monitoring team, during this quarter there were significant enhancements
       made to the process of collecting information about initial admission and services received by
       youth entering TM or PC status and their conditions and services once so placed. The “P79/80
       Checklist” is completed by NIJ compliance staff at or near the time that the youth is admitted
       to the special status, while the “Weekly 79/80 Audit” is completed on each youth for the week
       that he was on the status.

       The weekly Audit for each youth focuses on the five ¶79/80 post placement criteria that are
       most critical and/or have proven most difficult for NIJ to comply with, including: (1) the youth
       was seen by a psychologist every 24 hours after initial placement in the status, (2) the youth is
       seen by a case worker at least once every 24 hours, (3) if eligible, the youth receives 50 minutes
       of education class time per subject, five days a week, and (4) the youth receives one hour of
       recreation daily. (5) In addition, although there is substantial evidence of compliance with the
       requirement that youth are observed and supervised every 15 minutes when in their rooms,
       the critical nature of this requirement led to its inclusion on the weekly audit.

       The “P79/80 Checklist” includes most of the 79/80 criteria that are evaluated for compliance
       regarding placement and release decisions, initial meetings with psychologists and case
       workers, as well as the access to services issues set forth in ¶80.

       Monitor’s staff have worked extensively to design the documentation process and to provide
       technical assistance to NIJ staff as this modified and enhanced process has been put into place
       over the past few months.

       The replacement of air vent grilles with suicide resistant versions on the lower levels of the
       housing units at Ponce and Villalba has been completed. DCR staff has also arrived at what
       seems to be a viable plan to retrofit new door hinges that will meet the ¶79 suicide resistant
       requirements for any youth held in isolation.

       During his site visit to Ponce in September, the Monitor’s Physical Plant Consultant Curtiss
       Pulitzer viewed a test sample in one juvenile room of the cover plate made from galvanized
       tubing which is 2” x 3” x 20’ x 1/8” being custom fabricated and welded to the inner door
       frames of the juvenile rooms. The cover plate has cut outs for the three hinges to allow the
       doors to be opened and closed. After viewing the test sample, the Consultant expressed some

                                                                                     65 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 66 of 99




               concerns about the cut outs ability to restrict a ligature from being squeezed into a narrow gap
               above the hinge. NIJ said they would refine future applications to eliminate the tiny gaps. This
               should meet the ¶79 suicide resistant requirements for any youth held in isolation. (see picture
               below) He was also told there was enough material on hand to make this retrofit in the Puertas
               housing unit plus two more units. But it was reported that there is no additional funding at this
               time to retrofit all rooms at Ponce and Villalba.




               The replacement of air vent grilles with suicide resistant versions on the lower levels of the
               housing units at Ponce and Villalba has been completed as reported in the last quarterly report.
               During the site visit this quarter, the Monitor’s Physical Plan Consultant expressed a concern
               that in some rooms there were still gaps at the edges of the new vent grills that might allow a
               juvenile to thread in a ligature. He suggested that by applying security caulking at the edges of
               the vent grill it will prevent this from happening. In addition, this would prevent juveniles from
               sliding paper through these same gaps which impedes air conditioning air flow into the rooms.

Findings and   The number of TM placements remained at none at Villalba for the second consecutive
Analysis       quarter, while the number of youth on TM placements at Ponce decreased from 2 to none. PC
               placements at Ponce remained stable this Q3 as compared to Q2 (7 versus 8).




                                                                                            66 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 67 of 99




                                 Q3 Events:       Q2 Events:
                                 Protective       Protective     Q3 Events:        Q2 Events:
                                  Custody          Custody       Transitional      Transitional
                 Facility                                        Measures           Measures
                CTS Ponce             7                8               0                2
               CTS Villalba           0                1               0                0

       There continues to be extensive documentation available concerning the requirements of these
       two provisions. And while there were 7 Ponce youth on PC status during Q3, there were only 4
       placements during the quarter that would have been eligible for consideration via the
       checklists and subsequent weekly audits. In fact, one of the four youth was released from
       custody to a prison facility (CVP) in July before any weekly audits were implemented.

       At the very end of Q3, NIJ initiated completion of P79/80 checklists and weekly audits,
       including ratings of each component of ¶79 and ¶80 and identification of data sources so that
       Monitor’s staff can audit the audits on each of the youth admitted to PC status this quarter.
       Based on a small total number of youth assigned as PC or TM this quarter, and the fact that the
       new data approach with NIJ staff taking the lead only began at the very end of the Quarter,
       there are a few ¶79 and ¶80 compliance conclusions that can tentatively be reached:

              Lack of alternative housing options for Sumariados is a significant impediment to
               identification or implementation of non-isolation options for that population (e.g., CVP
               and JNN);
              Each case’s checklist graded as non-compliant for item 3 related to the still ongoing
               process of finalizing (via new hinges) the suicide resistance of rooms to be used for
               youth in isolation;
              Youth on judicial ordered PC placements were (appropriately) rated as N/A on several
               criteria over which the institution has no control such as the original PC placement and
               the lifting of that status;
              While youth are generally seen by a case worker as required, that staff is not always at
               a master’s level although there is evidence of masters level staff reviewing files;
              All items reviewed on the weekly audits were rated as compliance including 15 minute
               monitoring and documentation thereof, youth seen by a psychologist within 24 hours
               of placement, seen by a case worker at least once every 24 hours, and one hour of daily
               recreation (the one youth eligible for education- ECV- did attend for five days 50
               minutes per subject);
              Minor non-compliances for sub-provisions such as no recreation one day due to
               inclement weather or the masters level social worker being out of town should not be
               viewed as indicative of non-compliance for that particular sub-provision rating or the
               overall provision’s rating.
              Good progress has been made in offering full day educational programming for youth
               in PC or TM status, as discussed in paragraph 94.


                                                                                  67 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 68 of 99




                The results of the checklists and weekly audits thus far are promising based on the efforts by
                NIJ to adopt the new processes. That said, there will be significantly more data from which to
                evaluate compliance during the Q4 and Monitor’s staff will also be on-site in December to audit
                results provided by NIJ staff.


What is         While not each and every of the 20 criteria set forth in ¶79 as well as the eight criteria
needed for      specifically required in ¶80 in the case of PC youth needs to be satisfied for substantial
full            compliance to be rated, the majority must be rated positively consistently and with minor
compliance?     deviations.

                Monitor’s staff will audit the results of checklists and weekly audits as they are submitted and
                while on-site with source documents available.

                A shared definition of isolation is a requirement for ultimately determining what actions
                constitute isolation events.

                Housing units where isolation might be occurring need to have door hinges retrofitted.

                Incidents which trigger youth being in room confinement for discipline or as part of a group
                schedule modification must be reported to the Office of the Monitor.
Priority Next   1. Obtain agreement on a definition of “isolation;”
Steps           2. Development of revised policies driving TM and PC including rethinking of TM versus PC
                criteria such that youth who are vulnerable to assault would typically be considered PC and
                clarify that for those youth on PC status that are not separated in a form of isolation, only the
                ¶80 requirements will apply.
                3. Ensure that all module lockdowns are accomplished formally as per Policy 9.17;
                4. Revise Policy 9.17 Group Time Modification;
                5. Create and define alternatives to isolation that can insure the safety of youths on TM and PC
                statuses. Alternatives could include specialized and designated housing modules in each facility
                for TM or PC or expanded use of staff one-on-one escorts, although each of these measures is
                currently unlikely due to insufficient numbers of staff and limited housing options since
                Humacao was closed.
                6. DCR is to start retrofitting doors in Puertas at Ponce and in at least two other housing units
                or for selective doors in one or both juvenile facilities based on discussions relating to locations
                of where juvenile isolation might be occurring.



MENTAL HEALTH – Dr. Miriam Martinez

S.A. 59. Defendants, specifically the Department of Health (ASSMCA), shall provide an individualized
treatment and rehabilitation plan, including services provided by AIJ psychiatrists, psychologists, and social
workers, for each juvenile with a substance abuse problem.

                                                                                               68 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 69 of 99




Compliance Rating               Partial Compliance

Description of Monitoring       During the third quarter the Mental Health Consultant performed remote
process during this period of   chart reviews and completed site visits in September of 2019 to Ponce and
time                            Villalba. The visit to Villalba was purposely conducted on a weekend day in
                                order to learn more about the services and programming during the
                                weekends. The Mental Health Consultant also reviewed documentation
                                regarding emergency psychotropic medication, suicidal
                                ideation/intent/gesture and self-mutilation reports, documentation of
                                administration of the MAYSI 2 and reports of youth in transitional measures
                                or protective custody. The Mental Health Consultant also met with the
                                staff at the facilities, staff of PCPS (contracted to provide mental health
                                services) and met with two district attorneys at their request regarding the
                                JR case previously reported.

                                During the site visits, the Mental Health Consultant interviewed staff
                                regarding youth that were of concern and interviewed six youth in Ponce
                                and six youth in Villalba. DCR leadership was alerted to concerns that
                                needed immediate attention (fear that a youth had a concealed weapon)
                                and the need for the psychiatrist to have all information available (i.e. from
                                the Department of Evaluation and Classification [the DEC] to help manage
                                high risk youth.

                                The Mental Health Consultant requested technical assistance be available
                                during site visit to trouble shoot inability to remote access scanned
                                documents such as the MAYSI II. Unfortunately, this was not possible and
                                the Mental Health Consultant continues to be unable to access such
                                documents.

Findings and Analysis           PCPS has hired two new psychologists and one substance abuse counselor
                                which together bring more experience to the treatment of mental health
                                and substance use disorders than previous staff that had been hired by
                                PCPS. Credentials were reviewed by the Mental Health Consultant for all
                                new staff. PCPS provided a detailed response in writing to the Mental
                                Health Consultant regarding the 2nd quarter report. In this response, PCPS
                                indicated that they are in compliance with policies and procedures for the
                                delivery of mental health services and that they have restarted their weekly
                                group therapy interventions plan.

                                PCPS indicates that they are trying to find another child psychiatrist to add
                                to the staffing. The Mental Health Consultant continues to encourage PCPS
                                to do so in order to augment the services that the current lone psychiatrist
                                can provide.




                                                                                             69 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 70 of 99




                          Mental health care is provided for youth expressing suicidal ideation or
                          intent in that PCPS is able to advocate and have the youth admitted to a
                          psychiatric hospital for evaluation and stabilization.

                          The individual plans, however, require more work to get to specific
                          treatment goals for each youth in relation to their presenting problems.
                          The latter is somewhat stymied by the fact that the information at entry
                          from the DEC is not provided to the treatment team (PCPS leadership, the
                          psychiatrist, the psychologist).

What is needed for full   For full compliance:
compliance?                   1. There needs to be a stable and consistent work force that delivers
What steps are required            mental health services per the plan of care and per the suggested
and/or recommended?                delivery of services for PUERTAS. While new mental health staff has
                                   been added, the turnover in staffing has been a consistent issue
                                   with the contracted provider, PCPS. At minimum one year of an
                                   experienced, trained, stable work force is needed.
                              2. As mentioned in the previous report, the youth’s treatment plans
                                   should reflect the individual needs of the youth. While PCPS
                                   maintains that the services provided are adequate and consistent
                                   with policies and procedures, a thoughtful and meaningful
                                   treatment plan with agreed upon and consistent diagnosis with
                                   expected treatment services is needed.
                              3. Youth need to know their diagnosis, medications treatment plan,
                                   schedule of delivery of mental health services – including substance
                                   abuse. While overall youth interviewed are able to state that their
                                   mental health care helps them, they cannot state what the
                                   expected frequency is, and it appears to be no group therapy
                                   treatment.
                              4. Group therapy needs to be consistently provided vs. just
                                   didactics/educational groups – especially for the youth in PUERTAS.
                              5. Youth who have received mental health services and are
                                   considered “stable” should continue to work weekly with mental
                                   health providers and substance abuse counselors in individual and
                                   group sessions on issues related to prevention of substance abuse,
                                   anger management, social skills, conduct disorder, development of
                                   empathy and on behavioral problems within their units that lead to
                                   conflicts, violence, bullying and fear.
                              6. Every provider of mental health services should have their own log
                                   in and password. Documenting in the record under another
                                   provider’s credentials is highly irregular and never recommended.
                                   This has been brought to the attention of NIJ and PCPS previously.
                                   PCPS is working on this to ensure all (even psychiatrist that fills in
                                   on a temporary basis) is properly on-boarded with their own log in
                                   and password. This ensures the integrity of the electronic medical
                                   record.

                                                                                        70 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 71 of 99




Priority Next Steps             Retain mental health work force with qualified and experienced mental
                                health professionals.

                                Increase psychiatric coverage by hiring another psychiatrist and bringing
                                the total number to 1.5 FTE as has been recommended.

                                Ensure that via internal quality improvement monitoring that groups and
                                other individualized care is actually being delivered on a day to day basis
                                especially with those most vulnerable and at risk within the PUERTAS unit.
                                Evidence of group therapy should be provided to the Mental Health
                                Consultant quarterly with information on:
                                      Psychotherapy group focus (PTSD, Substance use, Anxiety,
                                    Depression)
                                      Attendance
                                      Frequency

                                Information from the DEC needs to be electronically accessible to PCPS
                                treatment providers. Further, for high risk cases (those that have had
                                psychiatric hospitalizations, suicidal intent/gestures) there should be a case
                                conference with the psychiatrist to fully grasp and integrate all relevant
                                information into a safety plan and plan of care.

Quality Assurance Measures      The Mental Health Consultant is encouraged by the detailed report
                                submitted by PCPS regarding the 2nd quarter report. This report included
                                reviews of the cases flagged by the Mental Health Consultant who were
                                high risk. The report, however, was in reaction to the filed report and not
                                received as proactive. The Mental Health Consultant has consistently
                                requested the establishment of a Quality Improvement Team and this has
                                yet to be realized.
Sources of Information upon     Sources of information that the Mental Health Consultant relied on were
which Consultant report and     site visits to Ponce/PUERTAS & Villalba interviews with youth and staff,
compliance ratings are          review of medical records, and a review of all reports submitted to the
based.                          Mental Health Consultant and the Consultant, as well as mental health
                                staffing reports.


C.O. 29: Defendants shall establish an adequate residential mental health treatment program which
provides services in accordance with accepted professional standards for juveniles confined in the
facilities in this case who are attempting to commit suicide and/or who are inflicting harm upon
themselves and/or any other juvenile in need of such services as determined by the juvenile’s
interdisciplinary mental health team, which includes a qualified psychiatrist. This residential treatment
program will house up to forty-eight (48) juveniles from Commonwealth facilities. The residential
treatment program will be established in an area that meets professional standards regarding safe
physical areas for suicidal and/or self-mutilating juveniles.

                                                                                             71 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 72 of 99




Compliance Rating           Partial Compliance

Description of Monitoring The Mental Health Consultant conducted a site visit to PONCE PUERTAS in
process during this period September of 2019 and interviewed the four youth in that unit. Discussions
of time                    were held with the PCPS psychologist supervisor, the psychologist and the
                           psychiatrist. Chart reviews of youth in PUERTAS were also conducted during
                           this 3rd quarter and questions and concerns were sent to NIJ and PCPS
                           leadership to be addressed.
Findings and Analysis      The four youth housed in PUERTAS have serious psychiatric symptomatology
                           that requires consistent assessment and treatment. This includes suicidal
                           gestures, history of major depression and suicidal gestures and self-
                           mutilation.

                           One 14 year old youth is of particular concern for his suicidal ideation and
                           gestures. The case was discussed with the treatment team and request was
                           made on site for the information from the DEC to be forwarded electronically
                           to the Mental Health Consultant and to the psychiatrist. To date, despite
                           multiple requests, this has not been forthcoming.

                           Another youth reported anxiety over fear of being cut and reported that he
                           thought another youth in PUERTAS had a concealed weapon to do so. This
                           was reported to NIJ leadership by the Mental Health Consultant. This youth
                           also reported that he wanted to discuss his trauma (he has alleged that he
                           was raped while in Villalba) more with the mental health providers.

                           The third youth was expected to have left PUERTAS and at this time appears
                           to be disruptive to the group. Staff are aware and are taking steps to
                           discharge. He has reported stopping his medications in order to get ready to
                           leave the facility. His behavior is often dysregulated and poses concern
                           regarding impulsivity and ability to manage anxiety. Psychiatrist is aware.

                           The fourth youth is an 18 year-old with a history of psychiatric hospitalization
                           who is in for the first time. He reported that he pleaded guilty to charges as
                           he was told if he didn’t, he risked being in the adult system. He is claiming
                           that the other people in the car older than he got a deal, pointed the finger at
                           him and he was left to either plead guilty or risk going into the adult system.

                           All four reported receiving behavioral modification incentives and one
                           reported he was not at the moment due to his being disrespectful to staff.



                                                                                           72 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 73 of 99




                          One youth in PUERTAS had a swollen wrist/arm that was immediately
                          apparent to the Mental Health Consultant. The Mental Health Consultant
                          requested medical information and was told that the youth would be taken
                          care of. Of note, as of late October, the youth still had a swollen wrist/arm
                          and it was unclear if or why the medical care was not delivered.

                          Javier Burgos and the Mental Health Consultant were shown evidence of
                          suicide proof door hinges.

                          There is capacity for more youth to be served within PUERTAS. Youth that
                          are in detention status are deemed ineligible for PUERTAS. PCPS is working
                          toward making sure that those youth in detention with serious psychiatric
                          needs are given the intensive services necessary. Furthermore, the Mental
                          Health Consultant informed PCPS that low cognitive functioning could not be
                          a rule out for admittance into PUERTAS. During the third quarter visit a
                          psychologist informed the Mental Health Consultant that a youth was not
                          referred initially due to his low cognitive functioning. This youth is currently
                          in PUERTAS, policies and procedures were reviewed with PCPS supervisor
                          who was clear that cognitive delay was not an exclusionary criteria. PCPS
                          mental health supervisor is ensuring that all psychologists are informed of
                          this and understand criteria and process for referring to PUERTAS.

                          Finally, an adequate residential mental health treatment program in
                          accordance with professional standards had not been established. Consistent
                          programing, therapeutic groups, individualized treatment plans all need to be
                          in place in order to be in compliance with this provision. This has all been
                          covered in previous reports with outlines as to the expectations of what a day
                          program would consist of.


What is needed for full   To be in full compliance:
compliance?                   1. As previously reported, the priority is to provide a safe, distinct and
What steps are required           consistent specialized program for those most at psychiatric risk. This
and/or recommended?               feedback with detailed suggestions/technical assistance has been
                                  developed by the Mental Health Consultant and delivered on multiple
                                  occasions, in person and via emails.
                              2. The psychiatric coverage should be permanently increased overall so
                                  that there is coverage even when the one psychiatrist is off for the
                                  day, sick or on vacation. The Mental Health Consultant recognizes the
                                  difficulty in hiring a Child and Adolescent Psychiatrist and encourages
                                  PCPS to continue to make these efforts.
Priority Next Steps       Director of PUERTAS meet with PCPS leadership and mental health staff to
                          design the specialized program detailing the therapeutic groups and activities
                          that make up the residential program.




                                                                                           73 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 74 of 99




                             Train all new staff on policies and procedures for admittance into PUERTAS.
                             Make sure mental health staff understand that anyone can make a referral to
                             PUERTAS directly for consideration and that this does not need the approval
                             of PCPS nor the psychiatrist.

                             Ensure that mental health staff have access to the MAYSI II, to information
                             from the DEC regarding psychiatric, family and educational history to
                             adequately plan for youth’s treatment.

Quality Assurance            There are no quality assurance measures in place although DCR had stated
Measures                     that this was underway.
C.O. 36. Within 120 days of the filing of this Consent Order, Defendant Juvenile Institutions Administration
shall provide continuous psychiatric and psychology service to juveniles in need of such services in the
facilities in this case either by employing or contracting with sufficient numbers of adequately trained
psychologists or psychiatrists, or by contracting with private entities for provision of such services. The
continuous psychiatric and psychological services to juveniles in need of such services shall include at a
minimum, a thorough psychiatric evaluation, necessary diagnostic tests before the prescription of
behavior-modifying medications, blood-level monitoring if behavior-modifying medications are
prescribed, therapy, counselling, treatments plans and necessary follow-up care.

Compliance Rating            Partial Compliance

Description of monitoring During this quarter the Mental Health Consultant performed remote chart
process during this period reviews and completed site visits in September of 2019 to Ponce and
of time                    Villalba.
Findings and Analysis        A chart review of all youth who expressed suicidal ideation or intent,
                             including gesture revealed 14 incidents this quarter compared to 5 in the first
                             quarter and 5 in the second quarter. This represents a more than doubling of
                             these serious incidents. Of the 14 incidents, 13 were seen by a psychiatrist
                             within 24 hours (this includes if the youth was psychiatrically evaluated for
                             hospitalization or was hospitalized). Nine were psychiatrically
                             hospitalized. In comparison, there was only 1 instance of a psychiatric
                             hospitalization in the first quarter and only 2 instances in the second quarter
                             (same youth 2X). Of the 14 incidents this 3rd quarter, several youth had
                             multiple incidents of suicidal ideation/gestures: one youth had 4 incidents,
                             another had 3 and another had 2 incidents.

                             This represents a significant increase over the last two quarters in acuity and
                             incidents of suicidal ideation/intent and gestures. The Mental Health
                             Consultant is concerned that the increased reports by youth of incidents of
                             lock downs, some for 23/1 , use of pepper spray, incidents of serious face
                             cutting by youth on youth violence and lack of adequate staffing is connected
                             to this significant rise in suicidal ideation/intent and gestures. Many of the
                             minors report cutting or suicidal ideation due to frustration of being on lock
                             down. There were multiple youth who reported being placed on lock down
                                                                                            74 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 75 of 99




                          over a few weeks as “punishment” for something that had occurred involving
                          the security officers. There is significant literature on the correlation
                          between isolation during incarceration and suicidal ideation/intent/gestures.
                          This information has been shared by the Mental Health Consultant with NIJ
                          and mental health leadership.

                          The Mental Health Consultant heard from multiple youth that they had
                          concerns over their personal safety and preferred to stay in protective
                          custody or self-imposed room confinement than to risk being in unsafe
                          situation.

                          An analysis of the PCPS hours contracted for mental health vs. the hours
                          delivered indicates that for the third quarter, 3000 hours were contracted
                          and the mental health staff (which includes psychologist, psychiatrist and
                          substance abuse counselors and occupational therapist) delivered 3100.75
                          hours or 100.75 more hours of services than were contracted for. The
                          psychiatrist was contracted for 360 hours for the third quarter and delivered
                          400.25 or 40.25 more hours of psychiatric care than he was contracted for.
                          Given the acuity of the youth as reported above, the addition of the
                          psychiatric time is highly recommended and necessary not only to assess and
                          stabilize youth, but to also case conference and treatment plan high risk
                          cases. Several of these high risk youth have been (or are being) transferred
                          into the adult system and adequate planning is also needed in these
                          situations to manage acute psychiatric symptoms.


What is needed for full   To be in full compliance:
compliance?
What steps are required       1. Psychiatrist time should be increased to fully cover all aspects of
and/or recommended?              treatment planning and care.

                              2. Cohesive team work with all disciplines can help the team better
                                 address depressive symptomology that could lead to suicidal ideation
                                 or intent – especially based on history.

                              3. In addition, the mental health staff should continuously offer
                                 individual and group psychotherapy services (at least once a week) to
                                 youth who have had serious emotional problems, have exhibited
                                 violent and manipulative behaviors, serious history of polysubstance
                                 use, and who consistently have problems “cohabitating” with others.
                                 While the treatment plan often states a minimum of mental health
                                 service 1X per month, more frequent (i.e. weekly) group and
                                 individual care can help build youth’s coping skills, trust with staff and
                                 can contribute to the de-escalation of conflicts before they erupt into
                                 violence either with other youth or with staff. See also comment
                                 above regarding the need for individualized treatment plans.


                                                                                           75 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 76 of 99




                                 4. NIJ leadership need to further examine and eliminate practices
                                    outside of transitional measures and protective custody which are
                                    being used to keep youth in their rooms for extended periods,
                                    particularly when used or disciplinary or punitive reasons.. NIJ
                                    leadership needs to understand and address the fear youth have of
                                    violence due to youth cutting on youth. Staffing issues also need to
                                    be addressed. Youth remanded to the care of DCR should not have to
                                    fear for their lives. They are entitled to feel safe, free of harm and
                                    able to trust that the security staff will avert any violence towards
                                    them.
Priority Next Steps          PCPS and DCR leadership should evaluate the increase in suicidal incidents
                             and address accordingly based on recommendations.
Quality Assurance            See above.
Measures



S.A. 63. For each juvenile who expresses suicidal or self- mutilating ideation or intent while
incarcerated, staff shall immediately inform a member of the health care staff. Health care staff shall
immediately complete a mental health screening to include suicide or self-mutilation ideation for the
juvenile. For each juvenile for whom the screening indicates active suicidal or self-mutilating intent, a
psychiatrist shall immediately examine the juvenile. The juvenile, if ever isolated, shall be under
constant watch. Defendants shall develop written policies and procedures to reduce the risk of
suicidal behavior by providing screening for all juveniles at all points of entry or re-entry to AIJ's
facilities and/or programs and by providing mechanisms for the assessment, monitoring, intervention
and referral of juveniles who have been identified as representing a potential risk of severe harm to
themselves. Treatment will be provided consistent with accepted professional standards.

Compliance Rating             Partial Compliance

Description of Monitoring     The Mental Health Consultant reviewed reports that were submitted by
process during this period    DCR of youth that were reported to have suicidal ideation, suicidal intent
of time                       and/or self-mutilation for the entire quarter. The Mental Health
                              Consultant reviewed the electronic medical records to find evidence of
                              compliance with S.A. 63, including providing treatment consistent with
                              professional standards.
Findings and Analysis        Chart reviews this quarter continue to reveal inconsistent or incomplete
                             nurse suicide evaluations upon entry or immediately following a transfer.
                             The SI screen was not consistently present for all 14 incidents of suicidal
                             ideation/intent/gesture this quarter.

                             Of the 14 incidents, 13 were seen by a psychiatrist within 24 hours and 9
                             were psychiatrically hospitalized (this includes if the youth was
                             psychiatrically evaluated for hospitalization or was hospitalized).


                                                                                              76 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 77 of 99




                          There were 7 incidents of self-mutilation this quarter. Of those, 4 were
                          seen by a psychiatrist within a 24-hour period. Some of the instances
                          occurred in the evening and the evaluations had to wait for the next day
                          for a mental health staff to see the minor. Documentation could
                          improve to show the steps taken by the health staff to ensure that the
                          youth has been evaluated for SI, who if anyone they consulted with on
                          the mental health staff and the plan to have someone come asap to
                          evaluate the youth.

What is needed for full   To be in full compliance:
compliance?
What steps are required       1. As mentioned above, all information collected by the DEC should
and/or recommended?              be easily accessible to the mental health treatment team
                                 electronically for treatment planning purposes.

                              2. Nursing notes regarding suicidal ideation assessment should be
                                 more fully noted (not just check marks) with a clear plan in the
                                 bottom note section as to next steps.

                              3. Increase psychiatric coverage.

                              4. Increase mental health interventions targeted at healthy coping
                                 mechanisms, tolerance of anxiety, ability to communicate
                                 conflict. (see also CA 36 comments on what is needed for full
                                 compliance).

                              5. Treatment team meetings should involve representation from
                                 security staff supervisor or other staff in position of leadership to
                                 address issues related to youth who allegedly cut due to
                                 boredom, or who report to the Mental Health Consultant that
                                 they cut to disrupt a shift of officer they have a conflict with, or
                                 under threat by another youth to “cut yourself or be cut.”


Priority Next Steps       Please see above and Consultant’s Note from Second Quarterly Report.



Quality Assurance         As reported in previous quarterly report, It is highly recommended that
Measures                  DCR have PCPS perform their own quality assurance measures to ensure
                          compliance with S.A. 63.

                          PCPS provided the Mental Health Consultant with a response to the
                          second quarterly report which included detailed chart reviews. It is
                          recommended that these reviews happen proactively vs. reactively.



                                                                                          77 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 78 of 99




S.A. 72. All juveniles receiving emergency psychotropic medication shall be seen at least once during
each of the next three shifts by a nurse and within twenty-four (24) hours by a physician to reassess
their mental status and medication side effects. Nurses and doctors shall document their findings
regarding adverse side effects in the juvenile's medical record. If the juvenile's condition is
deteriorating, a psychiatrist shall be immediately notified.

Compliance Rating            Substantial Compliance

Description of Monitoring    The Mental Health Consultant has requested and reviewed
process during this period   documentation regarding the use of psychotropic medication for this
of time                      third quarter of 2019.
Findings and Analysis        During this quarter, there were seven instances of use of emergency
                             psychotropic medication involving 6 youth. In five instances, Haldol, 1
                             mg, po, STAT was administered. Five of the six youth were hospitalized
                             following the administration. The one minor which was given emergency
                             psychotropic medication on 8/10 and 8/14 was seen by psychiatrist on
                             8/10 and orders were given on 8/14 with daily notes from the nurses and
                             with the psychiatrist following up on 8/17.

                             These reports of use of psychotropic medication are in sharp contrast to
                             previous years of no reports of use of psychotropic medication. This use
                             could be due to the higher acuity, and/or the lack of full psychiatric
                             coverage.

What is needed for full      To be in full compliance:
compliance?
What steps are required          1. There are policies and procedures in place for the use of
and/or recommended?                 psychotropic medications which have been reviewed and
                                    approved by the Mental Health Consultant.

                                 2. Compliance and documentation will continue to be monitored.
Priority Next Steps          A period of assessment of at least one year in substantial compliance will
                             be required.
Quality Assurance            See above.
Measures



S.A. 73. Defendants, specifically AIJ, shall design a program that promotes behavior modification by
emphasizing positive reinforcement techniques. Defendants, specifically AIJ, shall provide all juveniles
with an individualized treatment plan identifying each juvenile's problems, including medical needs,
and establishing individual therapeutic goals for the juvenile and providing for group and/or individual


                                                                                            78 | P a g e
     Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 79 of 99




counseling addressing the problems identified. Defendants, specifically AIJ, shall implement all
individualized treatment plans.
Compliance Rating                 Substantial Compliance

Description of Monitoring        The Mental Health Consultant has reviewed written evidence of the
process during this period of    curriculum, staff training, receipt of incentives by the youth and
time                             interviewed youth during the site visits and consistently received
                                 information that incentives are being provided. During the site visit
                                 in September, youth reported receiving incentives unless they had a
                                 withholding of the incentive due to a behavior such as cursing at an
                                 officer.

                                 Consultant’s Note: The Commonwealth filed a Motion to
                                 Terminate this provision during the second quarter, which remains
                                 pending.
Findings and Analysis            Please review previous reports where the Mental Health Consultant
                                 indicated the review of plans of care within electronic medical
                                 records. The records have consistently indicated a plan for behavior
                                 modification for youth in treatment facilities. Policies and
                                 procedures were provided, reviewed, discussed and approved. A
                                 request for training materials was made, delivered, reviewed and
                                 approved. In addition, the Mental Health Consultant has
                                 interviewed youth each quarter that she has been on site. The
                                 Mental Health Consultant requested proof of incentives being
                                 delivered and received written documentation of youth signing off
                                 on incentives they were given. The Mental Health Consultant will
                                 continue to work with behavior modification staff so that low or no
                                 cost incentives can be used more with youth (more time on phone
                                 with family, outdoor time, jobs outdoors, etc., a special trip or walk,
                                 etc.)

                                 While youth may protest that incentives are withheld, the treatment
                                 plans and review of documentation consistently supports that youth
                                 are receiving behavior modification services.
What is needed for full           To be in full compliance:
compliance?
What steps are required           As previously reported, policies and procedures for behavior
and/or recommended?               modification have been reviewed and approved by the Mental
                                  Health Consultant.

                                  The Mental Health Consultant continues to suggest the use of low
                                  or no cost incentives.
Priority Next Steps               The Mental Health Consultant will continue to review records and
                                  will perform another site visit next quarter to review continued
                                  compliance with this provision unless terminated.
                                                                                             79 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 80 of 99




Quality Assurance Measures        See above.

Sources of Information upon       Review of documentation has been adequate and indicates
which Consultant report and       compliance with the policies and procedures and with the individual
compliance ratings are based      plans of care.


SPECIAL EDUCATION AND VOCATIONAL TRAINING –Kim Tandy

Section XIII: Educational and Vocational Services – General Population

S.A. 81 Defendants, specifically the Department of Education, shall provide academic and/or vocational
education services to all juveniles confined in any facility for two weeks or more, equivalent to the number of
hours the juvenile would have received within the public education system. Specifically, this education shall be
provided 5 (five) days per week, 6 (six) hours per day, 10 (ten) months per year. AIJ shall provide adequate
instructional materials and space for educational services. Defendants shall employ an adequate number of
qualified and experienced teachers to provide these services.

Compliance Rating     Partial Compliance

Methodology for       The Monitor met with Carlos Delgado and other staff on August 12, and also visited
Monitoring this       Ponce and Villalba that week. The visit included facility tours, including classroom areas
Quarter               which were newly created on units or elsewhere as a result of Humacao closure and
                      additional space needs. The 2019-2020 school year was ready to begin.

                      Information received and reviewed this quarter for the time period July - September, as
                      well as on-site verification includes:

                      1) An analysis of classroom space and resources for the provision of education, including
                      for transitional measures and protective custody youth, as needed

                      2) List of school employee vacancies for the beginning of the school year.

                      3) Monthly personnel attendance by support staff, teachers, and special education
                      teachers, with documentation of teacher absences and “security situations” which
                      disrupt school services for August and September.

                      4) List of all student receiving vocational education, including special education students

                      5) Verification of the provision of educational services within 5 days of arrival for
                      eligible youth.

                      6) Verification of school records for those youth in transitional measures or protective
                      custody.

                      7) Tracking Form for Initial and Re-evaluation Process.

                                                                                              80 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 81 of 99




                 The Monitor received revisions to Policies 20.1 and 20.2 from NIJ and DE in March, and
                 returned comments. Revisions have been completed to Policy 20.1 but to date these
                 have not been received as signed. Final revisions to Policy 20.2 have not been received.
                 The Memorandum of Understanding between NIJ and PRDE regarding the delivery of
                 education services is in need of revision.

                 A Functional Team meeting was held August 12 included continued discussion of the
                 impact of Humacao closure, policies and procedures revisions, and training records,
                 paragraph 86 issues relative to evaluations and re-evaluations, provision of specially
                 designed instruction and related services, procedural safeguards, and paragraphs 79, 80
                 and 94 related to educational services for youth in TM and PC.

                 The Monitor also reviewed the education records and classrooms for youth in TM or PC
                 status. An analysis of the 3 youth receiving educational services can be found in the
                 Findings and Analysis under Paragraph 94.

Findings and     The current structure for education services in NIJ facilities splits responsibilities
Analysis         between the Puerto Rico Department of Education, which provides special education
                 teachers, Title I, and vocational education staff, and the Department of Corrections and
                 Rehabilitation, which provides academic and library staff. The language in S.A. 81
                 requires the Department of Education to provide these services. As such, compliance
                 regarding educational and vocational education for youth confined 2 weeks or more,
                 five days per week, 10 months per year, is the responsibility of the Department of
                 Education. The requirement of providing qualified teachers logically also falls on the
                 Department of Education based upon this responsibility. NIJ is required to provide
                 adequate educational materials and space for instruction.

                 The current Memorandum of Understanding must be modified to reflect these
                 responsibilities between the two entities and to redefine the relationship as DOE
                 assumes full responsibility for the delivery of educational services. Previously, PRDE
                 indicated that it would assume full financial responsibility for all services by July 1, 2019.
                 The Monitor has been informed that this was not included in the PRDE budget and will
                 not occur for the 2019-2020 school year.

                 Policy 20.1 Educational and Recreational Services provides for regular and vocational
                 services to youth in detention and in social treatment centers. The revised policies
                 received by the Monitor in May of 2019 contain the recommended changes with the
                 exception of providing full school days to youth in TM or PC status but they are not yet
                 signed. The new policies reflect improvement and show commitment and continued
                 effort to provide high quality educational services for youth.

                 Monitored Provisions:

                 1) Provision of academic and/or vocational education for youth confined 2 weeks or
                 more 5 days per week, 6 hours per day, 10 months per year.


                                                                                           81 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 82 of 99




           This provision ensures that all youth who are eligible for educational services receive
           such services within a two week period, and that full school days are provided over the
           10 month school calendar.

           Documentation received at the beginning of the school year verifies that NIJ uses the
           PRDE school calendar. Monthly monitoring of attendance for education staff is
           documented on a daily basis, for administrative support, teachers, and special education
           teachers, as well as for students. Monthly reports have been received for the quarter.

           Rates are affected by teacher absences and “security situations.” Security situations are
           discussed in more detail in paragraph 94. NIJ has been asked to report when youth are
           removed from school for security or other reasons and do not receive educational
           services. Teacher attendance rates are listed as 82% or above for August and
           September. Two dates noted on the “school exclusion” chart because of youth
           registration are not accurately listed as such on the Monthly Education Services Report
           for September.

           A review of enrollment information for educational services for the Third Quarter of
           2019 indicates youth enrollment in vocational services at 100% for both facilities. These
           classes include bakery, cabinet making, administrative work, and barbering.

           2) AIJ shall provide adequate instructional materials and space for educational
           services

           Both facilities have multiple classrooms for students engaged in regular and special
           education as well as vocational services. Classrooms seem adequate for students to
           have small classes based upon subject, and in some cases, grade levels (i.e. elementary
           level students). The facilities have vocational education rooms which were inviting,
           seemingly well stocked, and were engaging students.

           The closure of Humacao has created significant challenges to ensuring adequate
           classroom space with the addition detention youth in both of the other facilities, and an
           increase in the number of youth in TM/PC measures. A review of the schedule provided
           by NIJ indicates that each classification of youth is scheduled for a full school day, and
           the required teacher planning time is incorporated into the schedule. One exception
           appears to be the sumariados where the schedule indicates they are receiving two fifty
           (50) minute classes. Some of these youth have graduated, but for those who are in that
           unit, and not receiving services through a TM or PC status, the schedule does not reflect
           six 5 hour classes.

           3) Defendants shall employ an adequate number of qualified and experienced
           teachers to provide these services.

           The Monitor reviewed a list of instructional staff and their certifications and subject
           matter expertise for each of the three facilities the beginning of the school year, and will



                                                                                   82 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 83 of 99




                     continue to review any staffing vacancies. During the August visit, only two vacancies
                     were noted – a math teacher at Villalba and a Science teacher at Ponce.

                     NIJ Policy 4.1 requires the Training Division to coordinate and implement a master plan
                     of training for staff development, including orientation and pre-service training of a
                     minimum of 24 hours for treatment staff who are new. By definition, treatment staff
                     includes teachers, social workers, counselors, and school principals.

                     Training records, while partially received, must reflect that all new educational staff
                     receive 24 hours of training by NIJ. In addition, Policy 4.1 requires that staff training
                     needs be assessed in operational areas (including education and social work), and that
                     such areas, in conjunction with the Division of Training, design training according to
                     need. While not included in Policy 20.1, the Department of Education also requires
                     annual training for its special education instructors, usually for one week prior to the
                     beginning of the school year.

                     Teacher attendance should be at 90% or higher, and a system of substitute teachers
                     should be in place so that youth do not lose school days due to these absences. Youth
                     who receive special education services are entitled to this service at the level indicated
                     in each IEP. If special teachers are absent and the services are not provided, youth are
                     entitled to make up that amount of time.

What is needed for   The Department of Education is responsible per the Settlement Agreement for the
full compliance?     delivery of all educational services, as well as providing sufficient qualified teachers.
                     After committing to that Monitor’s office that this would be done for assume this for the
What steps are
                     2019-2020 school year, the Monitor was informed by counsel for NIJ at the May meeting
required and/or
                     the funds were not budgeted by PRDE and they would not be providing full funding for
recommended?
                     2019-2020.

                     This policies and practices must ensure that youth in protective custody or transitional
                     measures who are eligible for education services are offered the required 6 hours per
                     day, five days per week, 10 months of the year. A revised version of Policy 20.1 was
                     provided to the Monitor in May which meets this requirement. A signed copy has not
                     yet been received in order to find this aspect in full compliance.

                     Well qualified staff should include verification not only of certifications, but also of
                     training for new educational staff, and training required by the Department of Education
                     and coordinated between the Division of Training and NIJ educational services.
                     Additionally, a staff training needs assessment for education staff should be produced,
                     as well as a training plan for the 2019-20 school year based upon that assessment.

                     Training records of education staff (including ancillary staff) should be documented and
                     provided as evidence of training requirements.

                     Facilities for classrooms and administrative staff for the education programs must be
                     functional, without leaking roofs, moldy ceilings or walls, and with air conditioning units

                                                                                             83 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 84 of 99




                       that are working. While work at Villalba has been substantially completed, the Monitor
                       needs verification that such work at Ponce is completed as it pertains to classrooms and
                       other education areas.

                       Monthly attendance by essential educational staff should remain at 90% or higher in
                       each facility. Ideally, classes should not be disrupted or cancelled as a result of teacher
                       absence. A system for substitute teachers could help to accommodate these situations.

Priority Next Steps    NIJ and PRDE must provide a signed copy of Policy 20.1 requiring full school services for
                       youth in PC and TM status.

                       Regular and special education teachers who can provide full school day services for
                       youth in TM and PC must be in place for the 2019-2020 school year.

                       Security situations should be fully examined so as not to adversely impact the availability
                       of educational programming. Documentation of security situations must be
                       communicated to education administrators. NIJ must meet the required number of
                       school days based upon Puerto Rica’s relevant laws.

                       Verification of training from the 2019-2020 school year should be provided as well a
                       training schedule and verification of this year’s training for teachers on institutional
                       policies and procedures.

Quality Assurance      The Monitor is encouraged by the documentation that is kept and provided relative to
Measures               many of the provisions of this paragraph.

                       Efforts at quality assurance must also come from the DOE relative to the delivery of
                       service, and/or must be incorporated into the Memorandum of Understanding.

                       The Monitor agreed to review the proposed QA provisions by June 1, but did not receive
                       a copy upon request.

Sources of             Meetings at Villalba and Ponce facilities with Carlos Delgado to view available
Information upon       classrooms, teacher rosters and attendance, list of students, attendance logs, and
which Consultant       documentation regarding intake of new students.
report and
                       Examination of school calendar
compliance ratings
are based.             Review of applicable policies

                       Examination of other documents as listed above



S.A. 86 Defendants, specifically the Department of Education, shall abide by all mandatory requirements and
time frames set forth under the Individuals with Disabilities Education Act, 20 USC §§ 1401 et seq. Defendants
shall screen juveniles for physical and learning disabilities. The screening shall include questions about whether
the juvenile has been previously identified by the public school system as having an educational disability,
                                                                                               84 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 85 of 99




previous educational history, and a sufficient medical review to determine whether certain educational
disabilities are present, such as hearing impairments, including deafness, speech or language impairments,
visual impairments, including blindness, mental retardation, or serious emotional disturbances adversely
affecting educational performance.

Compliance Rating     Partial Compliance

Description of        The Monitor met with Carlos Delgado and other education staff on Ponce on August 14
Monitoring process    and Villalba on August 15th. The visit included facility tours, including classroom areas
during this period    which were newly created on units or elsewhere for additional space.
of time
                      File reviews in MIPE were completed on 10 youth during the second quarter, including a
                      review of IEP content, evaluations, and procedural timeframes. While MIPE provides a
                      good source of information, there are limitations to its use which should be
                      acknowledged. In most of the cases reviewed, documentation on past evaluations were
                      unavailable. Procedural safeguards such as parent notifications, distribution of parental
                      rights, and parent participation are more difficult to determine. Enrollment information
                      for the youth if at Ponce or Villalba often did not match records received from NIJ.
                      Progress reports are not entered. Even with these limitations, the process provided a
                      good source of verification to review the quality and thoroughness of the evaluation and
                      IEP processes, and were used for compliance ratings along with interviews and on-site
                      information reviewed.

                      Records reviewed for the third quarter included:

                      1) List of all student receiving vocational education, including special education students
                      2) Verification of the provision of educational services within 5 days of arrival for
                      eligible youth.
                      3) Verification of school records for those youth in transitional measures or protective
                      custody.
                      4) Tracking Form for Initial and Re-evaluation Process
                      Because file reviews were not completed for the third quarter, this report relies in part
                      on second quarter findings, as well as documentation received above for the third
                      quarter. Case reviews will be conducted during the Fourth Quarter including a review of
                      youth files.

Findings and          This section provides a general requirement that compliance with the IDEIA is necessary
Analysis              in order to meet compliance requirements of this section. For purposes of complying
                      with the IDEIA, this provision has been broken down into 4 sections as noted below:

                      1) Mandatory requirements of the Individuals with Disabilities Education Act

                         a) Child Find



                                                                                             85 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 86 of 99




           PRDE is responsible for ensuring that Child Find provisions to locate and identify youth
           who may be eligible for special education are met, but must work collaboratively with
           NIJ instructional staff to ensure that adequate mechanisms are in place to identify when
           youth are appropriate for referrals.

           Youth are screened at detention using an education questionnaire to determine prior
           educational placements, previous involvement in special education, and academic
           achievement. Diagnostic testing is completed within five school days and school records
           are requested and obtained. Physical disabilities are noted, including visual problems,
           speech problems, use of medication, hearing problems, and orthopedic problems.
           Recommendations for testing are made including for hearing impairment, psychological,
           occupational therapy neurological examination, psychiatric, visual, health and/or a
           Woodcock Munoz.

           Documentation received from NIJ education staff indicates that 100% of new youth
           admitted on detention status, and who were held for a minimum of 5 days, were
           evaluated based upon the process noted above, including basic testing across the five
           subject areas. This includes 22 new admissions in August and 22 new admissions in
           September. Of this number, eight (8) youth did not complete testing, but they left
           before five days. One youth did not complete testing because he was a high school
           graduate. This screening and evaluation process, completed on all youth, is an excellent
           way in which Child Find requirements can be met.

           Education staff also document when youth in regular education services are
           experiencing difficulties and may need specially designed instruction. Department of
           Education and NIJ have produced several examples in past years of youth identified for
           evaluation based upon suspected disabilities. This question was not specifically raised
           this quarter. These are detailed in prior reports.

           While the screening is an important tool being used to comply with Child Find
           requirements, it likewise is important for regular education students as well.

           Given the documentation consistently received to date, the Monitor finds this part of
           Paragraph 86 in substantial compliance.

              b) Evaluation of youth with suspected disabilities

           PRDE has an obligation to ensure that youth with suspected disabilities, and those in
           need of re-evaluation, receive thorough multi-faceted evaluations which stretch across
           areas of concern as well as the identification of student strengths. This include three
           year re-evaluation processes as well.

           The Monitor received a report during the Second Quarter generated by MIPE which
           provided the names and registration numbers of 11 youth whose 3 year re-evaluation
           time had expired. There was no indication that one of those 11 had been in an NIJ
           facility and so presumable sent in error. Of the remaining 10 youth, a review of files
           obtained through the MIPE system showed that such evaluations were in fact overdue,
                                                                                86 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 87 of 99




           and sometimes substantially overdue. The time that the youth spent in the NIJ facility
           was also considered in cases where re-evaluations were not timely completed.

           The tracking for youth evaluations and IEP revisions was reviewed for the month of
           September for both Ponce and Villalba. There were 10 youth at Ponce receiving special
           education. All of the youth had IEPs which appear to be current. Only one youth did
           not, but a COMPU meeting was scheduled on 10/19/19 to revise it. At Villalba, 17 youth
           were receiving special education services during the month of September, and of this
           number 4 IEPs were not current. One has been revised as of 10/21/19, and three youth
           were referred to be re-evaluated.

           The Monitor learned during the Third Quarter that NIJ has received funding to hire two
           school psychologists through Title I funds. This is very encouraging, especially since they
           can be used to improve the evaluation process, as well as assist with IEP development
           and training of staff. It reflects a strong commitment on the part of education staff to
           problem solve areas which have been deficient, but over which they have had limited
           control. During the 4th Quarter, the Monitor will meet with these psychologists and
           include them in the case reviews.

           This section of Paragraph 86 remains in partial compliance.

             c) Provision of specially designed instruction and related services

           During the Second Quarter, the Monitor also reviewed the 10 files noted above to
           examine certain aspects of the youth’s Individual Education Plan (IEP), including
           eligibility, levels of performance, IEP goals, progress notes and the provision of specially
           designed instruction, accommodations and related services. It should be noted that
           while MIPE information does not always appear to be complete, youth in correctional
           settings often arrive with spotty educational experiences, gaps in enrollment, multiple
           placements and missing records. To the extent that staff do not enter complete
           information, however, this should be improved. It may also be that information
           contained in the youth’s hard copy file may fill some gaps, but the chances of that
           information following the youth once in the community seems less likely if it is not
           entered into the MIPE system. A more extensive discussion of this section can be found
           in the Second Quarter Repot.

           An evaluation process which is well designed, inclusive as to all areas of concern, and
           orchestrated properly, is critical to the development of an IEP. It should address deficits
           in content areas, and establish goals and objectives which are individualized,
           measurable, and able to be tracked. In some cases, evaluations are dated, and IEPs are
           developed without the benefit of that information.

           This provisions remains in partial compliance and should be a high priority for
           improvement in the 2019-2020 school year. Additional training for education staff is
           highly recommended.


                                                                                   87 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 88 of 99




                      d) Procedural safeguards

                    Policy 20.2 must be amended to ensure that procedural safeguards required by IDEA are
                    included. A policy draft of Policy 20.2 was returned in February of 2019 with instructions
                    to include a section regarding the procedural safeguards in IDEIA.

                    File reviews through MIPE seemingly do not designate a “parent” for purposes of
                    enforcing education rights. There is no indication that NIJ/PRDE has a system for
                    providing surrogate parents, although a draft of the new policies will include such.

                    Procedural rights must also ensure that parents (as designated) are provided adequate
                    opportunities to participate in and challenge decisions made regarding the
                    identification, evaluation, eligibility determination, and IEP services for their child. A
                    more thorough review of such practices will be examined during the 2019-2020 school
                    year. File notations regarding parental participation in MIPE for the filed examined were
                    cursory and boilerplate overall.

                    Strong parental participation in educational services for youth in special education can
                    have a dramatic and positive effect on the youth’s success. Maximizing ways to engage
                    parents is often difficult in correctional settings. The Monitor looks forward to better
                    understanding the ways in which educational staff have and will continue to engage
                    parents.

                    This section of Paragraph 86 is in partial compliance.

  What is needed    NIJ and PRDE submitted substantially improved and updated policies consistent with
for compliance to   requirements of the S.A as well as IDEA. One section which should be included,
be achieved?        however, concerns procedural safeguards of youth and parents. Notes and suggestions
                    were returned to NIJ/PRDE regarding the inclusion of this area in March.

                    Initial evaluations and re-evaluations must be completed in a timely manner, and in
                    accordance with the provisions of IDEA. Under 34 CFR §300.305(a)(1), the IEP Team and
                    other qualified professionals, as appropriate, as part of an initial evaluation and as part
                    of any reevaluation under 34 CFR Part 300, must: “Review existing evaluation data on
                    the child, including—(i) Evaluations and information provided by the parents of the
                    child; (ii) Current classroom-based, local, or State assessments, and classroom-based
                    observations; and (iii) Observations by teachers and related services providers.”
                    Referrals into the MIPE system by social workers without convening a COMPU meeting
                    are inadequate to comply with the requirements of IDEA.

                    IEPs must include an individualized determination of disability, special considerations,
                    including behavioral plans when appropriate, and a range of placement options,
                    including the availability of resource rooms and a self-contained classroom if necessary.
                    A one size fits all plan for youth is not acceptable.

                    The procedures for identifying the “parent” for purposes of IDEA, and the use of
                    surrogates when necessary, must be examined. While it may be possible that an NIJ
                                                                                            88 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 89 of 99




                      social worker may stand in for a parent, this must be a parental designation and not one
                      made by NIJ or PRDE. Policies and practices must also ensure other procedural
                      safeguards for the participation of parents as well as youth.

Priority Next Steps   Changes to Policy 20.2 should be submitted to the Monitor now. Once that has been
                      received and approved by the Monitor, more specific metrics for Procedural Safeguards
                      will be developed and monitored. There should be no undue delays in completing this
                      final set of policies and having them approved by the appropriate entities.

                      Continue substantial compliance on Child Find requirements, including initial screenings
                      done on youth within 5 days of intake. Provide information about the number of youth
                      identified through this process, if any.

                      PRDE must ensure that COMPU meetings are conducted prior to the request for an
                      evaluation or re-evaluation, and that such meetings comply with the requirements of
                      the regulations under IDEA as to purpose, timing and outcomes. The tracking form
                      established by NIJ must be accurately completed, and should trigger the timeframes for
                      completion of a new evaluation or re-evaluation accurately. This should be cross-
                      checked with the MIPE system. That form should also be fully completed to note the
                      dates that a new IEP will be required as part of an annual review.

                      PRDE must ensure that there are proper procedures for identification of “parents” and
                      that such individuals meet the definition within IDEA, or are designated by such person,
                      and that surrogate parents are also available as needed. Other policies and practices
                      regarding the participation of parents based upon IDEIA procedural safeguards will be
                      discussed and reviewed during this coming school year.

                      PRDE should increase oversight of special education teachers to ensure that youth are
                      properly identified, that IEPs and the services provided as a result, are individualized as
                      to student need, including the type of placement available to the youth. Adequate
                      resources must be in place to provide a greater level of service to youth depending upon
                      their needs.

                      The Monitor strongly encouraged use of the two new psychologists to assist in the
                      evaluation process, training and development of IEPs, particularly for those students
                      with behavioral challenges.

Quality Assurance     The monitor has not yet reviewed draft quality assurance plans but has requested a
Measures              copy.

Sources of            Interviews with NIJ and PRDE staff
Information relied
                      Documentation review of policies and procedures
upon
                      Interviews with youth who are receiving special education services


                                                                                             89 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 90 of 99




                       Review of documentation regarding student schedules, attendance of staff and youth,
                       disability categories and time spent in special education by facility

                       Tour of facilities and classrooms

S.A. 87. If a juvenile has been previously identified as having an educational disability, Defendants shall
immediately request that the appropriate school district provide a copy of the juvenile's individualized
education plan ("IEP"). Defendants shall assess the adequacy of the juvenile's IEP and either implement it as
written if it is an adequate plan or, if the IEP is inadequate, rewrite the plan to make it adequate, and then
implement the revised IEP.

Compliance Rating      Partial Compliance

Description of         The monitor previously reviewed the procedures and forms for requesting
Monitoring process     documentation on youth from prior school districts when admitted to detention. This
during this period     includes the youth’s cumulative file through SIS and the special education file through
of time                MIPE.

                       While no file reviews were completed during the third quarter, the youth tracking
                       documents for September suggest that youth identified 5 youth who needed to either
                       be referred for a re-evaluation, or were in need of an updated IEP.

Findings and           Appropriate policies are in place to require that records of the youth’s IEP are obtained
Analysis               immediately from the appropriate district. Records must be requested within 10
                       business days after the screening is done and the youth has indicated he or she has an
                       IEP. The youth is enrolled in school within 72 hours. Documentation about starting
                       dates was reviewed and consistently showed youth begin their classes within a couple of
                       days. This part of Paragraph 87 appears to be compliant.

                       Two systems have been put in place electronically for securing regular and special
                       education records of students. The Department of Education has been operating MIPE
                       (My Education Portal) since 2012. Students eligible for special education are registered
                       in this system, and any district, including the schools within NIJ facilities, can pull these
                       records on a student they receive within their school. Access is available immediately.
                       Some students, however, may have files that are “inactive” due to disruption in the
                       youth’s education. In these cases, education staff indicated that they send a request
                       manually for a copy of the records. A copy of the form was noted which documents this
                       request in the youth’s file. In three cases this quarter, the Monitor noted that there was
                       not an active IEP on file through MIPE, and in all 3, education staff initiated a re-
                       evaluation to determine present levels of performance in order to create a new IEP with
                       current information.




                                                                                                90 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 91 of 99




                      The Student Information System (SIS) similarly provides student information on all youth
                      registered for school in Puerto Rico, and interplays with MIPE. NIJ facilities are now on
                      line and can obtain this information immediately when it is available in the system.

                      The requirements of this provision as to obtaining records appears to be in compliance.
                      IEPs are not always available through MIPE if the youth is “inactive” in the system. The
                      Monitor will continue to examine whether IEPs are determined to be adequate when
                      received, and/or whether changes are made. The Monitor will want to ensure that IEP’s
                      are not being revised to meet the resources available at NIJ rather than the individuals
                      needs which have been previously identified for the student. Similarly, disability
                      categories must be aligned with the youth’s identified needs and areas of deficit. The
                      rest of this section remains in partial compliance.

What is needed for    All special education files should contain a records of annual IEP reviews, and other
full compliance?      reviews of the IEP done during the year as needed. A system of reviewing IEPs must
                      align with a 12 month calendar year, or more often.
What steps are
required and/or
recommended?

Priority Next Steps   Ensure that the appropriate COMPU meetings are held to review the youth’s IEP goals
                      and progress, present levels of performance, and any needed changes to the IEP’s goals,
                      measurable objectives, accommodations and placement.

                      PRDE must establish greater oversight over the supervision of special education staff
                      and the quality of IEPs and placement decisions.

Quality Assurance     Education QA tools have not been reviewed by the Monitor but have been requested so
Measures              they can be reviewed.

Sources of            Review of screening and evaluation materials completed while youth are detained
Information upon
                      Review of documentation used to request and follow up on records
which Consultant
report and            Discussions with PRDE and NIJ education staff
compliance ratings
are based             Review of monthly documentation tracking special education deadlines for evaluations
                      and IEP reviews.

S.A. 90. Defendants shall provide appropriate services for juveniles eligible for special education and related
services. Defendants shall provide each such juvenile with educational instruction specially designed to meet
the unique needs of the juvenile, supported by such services as are necessary to permit the juvenile to benefit
from the instruction. Defendants shall coordinate such individualized educational services with regular
education programs and activities.



                                                                                            91 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 92 of 99




Compliance Rating      Partial Compliance

Description of         See above generally.
Monitoring process
                       While the use of MIPE is helpful to evaluate many aspects of student files, MIPE files are
during this period
                       not always complete, and the system does not contain information relative to the
of time
                       ongoing progress that is being made by the youth in achieving IEP goals. This progress
                       data, along with other notations, is critical to determine if the services offered
                       adequately permit the youth to benefit from the instruction.

Next Steps             PRDE and NIJ education staff must ensure that services are individualized based upon
                       the identified disabilities, and that related services are also provided if necessary to
                       properly implement the IEP.

                       The Monitor will conduct manual file reviews with staff to examine progress data on
                       IEPS during the 4th quarter monitoring visit.

S.A. 91. Qualified professionals shall develop and implement an IEP reasonably calculated to provide
educational benefits for every juvenile identified as having a disability. When appropriate, the IEP shall include
a vocational component.

Compliance Rating      Partial compliance

Description of         The Monitor reviewed the qualifications, including records of certifications, for special
Monitoring process     education staff at the beginning of the 2018-2019 school year. The Monitor received a
during this period     copy of the 2019-2020 staff list for both facilities. A request was made for the
of time                credentials, including certifications of any new staff for this school year. This is no School
                       Director for Villalba yet hired. There are 23 education staff at Ponce, and 20 at Villalba.

                       A review of all youth schedules for regular and special education students was
                       completed, including vocational education classes.

Findings and           Staff responsible for the development of IEPs are the special education instructors, who
Analysis               are training in working with students with disabilities and the creation of IEPs. An
                       adequate number of special education staff are employed in the two facilities, with the
                       exception of providing coverage to youth in PC and TM status. Resources appear
                       adequate to provide IEP services to youth. DOE should provide information regarding
                       training provided to special education teachers employed at NIJ facilities regarding IEP
                       development and implementation.

                       The Monitor has found substantial compliance with the section of Paragraph 91 relative
                       to qualified staff.




                                                                                                92 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 93 of 99




                      A review of the special education student schedules in both facilities indicates that all
                      special education students were enrolled in vocational classes. Likewise, this portion of
                      Paragraph 91 is compliant.

                      The extent to which IEPs are developed and implemented to allow youth to achieve
                      academic benefit is monitored through Paragraph 86.

What is needed for    The monitor believes that the policies and procedures, training, staff and resources are
full compliance?      available to ensure that this provision is in compliance. A system of documentation has
                      been created which is thorough and which appears to follow the requirements under
What steps are
                      IDEA for the creation and implementation of IEPs.
required and/or
recommended?          The provision of vocational education is incorporated into policy and, while not
                      mandatory in all cases, has been an integral part of providing more robust educational
                      services for youth in NIJ and is offered consistently.

                      IEPs must be designed based upon the individual needs of the youth. Such
                      determinations as made as part of the Paragraph 86 compliance ratings. It is important
                      to note the relationship between well designed evaluations which include all areas of
                      concerns, proper identification of youth disabilities and levels of performance, and the
                      individualization of a plan which can meet the specific needs of those youth, including
                      the level of service afforded, special aids and supports, accommodations, and related
                      services. Paragraph 86 ties those provisions together through file reviews, youth and
                      teacher interviews, and observations.

Priority Next Steps   Ongoing monitoring over the next year will ensure that all provisions in place are being
                      implemented fully and faithfully.

Quality Assurance     The Monitor has not reviewed proposed QA measures.
Measures

Sources of            All youth schedules including the provision of vocational instruction
Information upon
                      Review of Policies and procedures
which Consultant
report and            Review of system of documentation maintained in student files
compliance ratings
are based             Student interviews


S.A. 93 Services provided pursuant to IEPs shall be provided year round. Defendants shall ensure that juveniles
with educational disabilities receive a full day of instruction five (5) days a week.

Compliance Rating     Substantial Compliance

Description of        The Monitor met with Carlos Delgado about the provision of extended school year
Monitoring process    services during her May 12 – 15 monitoring visit. The process of identifying, approving
                                                                                              93 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 94 of 99




during this period   and providing services to youth who may require extended school year services (ESS)
of time              began during the last part of 2018, with approval by the Department of Education of
                     several youth who were deemed eligible.

                     In order to ascertain compliance with this provision, the Monitor obtained and reviewed
                     documentation of the criteria for determining which youth are eligible for extended
                     school year, information submitted to PR Department of Education to ascertain
                     eligibility, a list of the eligible youth approved for services, proof that such services were
                     provided and the dates provided, and verification of the extended contract for qualified
                     teacher(s) to provide the services.

                     No additional monitoring was done during the Third Quarter for this provision as there
                     are no triggering events where compliance can be measured. During the Fourth
                     Quarter, the Monitor will request documentation to determine possible eligibility which
                     will be submitted at year end to the Department of Education.

Findings and         Year round school services to special education students must be provided to students
Analysis             who “prior to the corresponding evaluations, require this service in order to avoid falling
                     back in their academic skills and performance.” (See policy 20.2 Section V)

                     During the first quarter, the Monitor learned that for the first time NIJ had submitted
                     data to the PR Department of Education to qualify a number of students for extended
                     school year. Data from September through December of 2018 was analyzed for grades,
                     IEP progress, and student needs according to a formula established by the PRDE.

                     Documentation was received that three youth at Ponce and five youth at Villalba
                     qualified for extended school services (ESS) for five hours per day. All IEPs were
                     modified to reflect the youth’s eligibility for this service.

                     Documentation reviewed on site showed that that these youth received the services
                     from a qualified special education teacher for the designated time during the month of
                     June. Only one youth did not receive much of the service provided, and this was by
                     choice.

                     The Monitor finds this provision to be in Substantial Compliance and acknowledges the
                     good work staff did in providing this extra serviced needed for some students. During
                     the Fourth Quarter, the Monitor will review documentation to ensure that you who are
                     eligible have been identified for 2020 extended school services, and that such
                     information has been submitted to the Department of Education.

What is needed for   Policies are already in place which address the need for Extended School Services.
full compliance?
                     Continued documentation for the 2019-2020 school year should include determining
What steps are       eligibility for youth for 2020 summer services, timely submission to PRDE, and the
required and/or      provision of ESS services with proper verification by a qualified teacher.
recommended?

                                                                                              94 | P a g e
       Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 95 of 99




Priority Next Steps    Continue the process begun during the 2018-2019 school year to identify, qualify,
                       modify IEPS, and provide extended school year services for the coming year.

Quality Assurance      Quality assurance measures should be established to ensure that such provisions are
Measures               made in a timely manner, and that youth who are eligible received the service with a
                       qualified teacher.

Sources of              Documentation of files to examine whether IEPs of eligible youth were modified to
Information upon       include ESS. (The MIPE IEPs did not reflect all of the changes, but they were reviewed in
which Consultant       hard copy format to verify)
report and
                       Review of documentation provided designating the youth approved for ESS, review of
compliance ratings
                       schedule, and documentation that youth received the services. A copy of the revised
are based
                       teacher contract for the needed dates was also reviewed on site.

S.A. 94. Juveniles shall not be excluded from services to be provided pursuant to IEPs based on a propensity for
violence or self-inflicted harm or based on vulnerability. Juveniles in isolation or other disciplinary settings have
a right to special education. If required for institutional security, services provided pursuant to IEPs may be
provided in settings other than a classroom.

Compliance Rating      Partial Compliance

Description of         The Monitor has reviewed and approved the final version of Policy 20.1 which requires
Monitoring process     NIJ to provide 6 fifty (50) minute classes daily to youth in transitional measures or
during this period     protective custody unless they have already graduated. A request that this be signed
of time                has been made to the Secretary’s office.

                       The Monitor received documentation of education services regarding 3 youth who were
                       in transitional measures or protective custody.

                       NIJ maintains a tracking for to document times when youth may be excluded from
                       school as a result of administrative actions taken, incidents, or the unavailability of
                       security staff within the school. These incidents are reviewed by the Monitor quarterly.

                       The Monitor also toured the school facilities in both institutions to determine the
                       availability of alternative school settings for the provision of educational services for
                       those youth in TM or PC status, or who otherwise need separation.

Findings and           There are three sections to Paragraph 94 which must be monitored:
Analysis
                       1) Whether youth who have an IEP are excluded from services based upon a propensity
                       for violence or self-inflected harm or based on vulnerability.

                       2) Whether youth in “isolation or other disciplinary settings” are provided the right to
                       special education services; and


                                                                                                95 | P a g e
Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 96 of 99




           3) Whether educational services provided pursuant to an IEP occurring in settings
           outside of the classroom are required for institutional security.

           Services to Youth in TM or PC Status:

           NIJ turned a corner during the second quarter in reaching compliance on this issue by
           changing Policy 20.1 to require educational services be provided to all youth in
           Transitional Measures or Protective Custody who have not already graduated. The
           requirement is for 6 fifty (50) minute classes, the same afforded other students.
           Compliance with this new policy positively impacts several provisions of the Consent
           Decree, including the educational requirements of Paragraphs 79 and 80, Paragraph 81,
           and Paragraph 86. This policy must be signed by the Secretary.

           Verification of school services provided is made through examination of each youth’s
           education schedule, and examination of daily attendance records, signed by each
           teacher, and by the student. For those dates when the youth did not receive a full
           school day, accompanying explanatory notes are examined.

           Ten (10) PC and/or TM placements were low during the third quarter. Three youth files
           were receives as described below. The three cases are consolidated here for
           convenience. The other 2 youth are entitled to this service pursuant to Paragraph 80
           and/or 81)

           1) Youth A was in transitional measure and/or protective custody from the beginning of
           the school year on August 19th through September 4. The student receives special
           education services. Of the 13 days where services were to be provided, on 8 of these
           dates, the youth received most of the services. No teacher was available for science
           classes during that time, however. On five days days, the youth mostly refused services
           throughout the day, although services appear to have been offered.

           2) Youth B is a youth in protective custody from the beginning of the school year
           through September 12. He was in the 8th grade and a special education student. Of the
           14 days he was in this status, he received full school services only 1 days. On 3 other
           days, he receives between 1-3 classes. The other day are noted as “refused services,”
           “security situation,” or “registry.” It is also noted that a science teacher was not
           available for the last week of the schedule

           3) Youth C is a Sumariado who has been in TM or PC for several months. He was in that
           status from the beginning of the school year on September 13 – September 23. Of the 7
           dates eligible for school services, he received school services on three days for only 3
           fifty (50) minutes each. The other dates and times are marked “ruta” which is not
           included in the codes or otherwise explained.

           Efforts are being made to ensure that youth in transitional measures or protective
           custody are being provided full school services. The Monitor recognizes that this is
           complicated by many factors. Continued work to ensure that adequate security is
           provided so that youth can receive services is necessary. Staff should continue to

                                                                                 96 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 97 of 99




                     explore why some youth are refusing services and what incentives might be provided to
                     encourage stronger participation.

                     No information was provided for one youth who was a special education student and in
                     protective custody through September 9th.
                     .
                     School exclusion for Other Youth

                     A tracking form was developed and is being used to document when school services are
                     not available as a result of register, incidents such as fights, lack of available security or
                     other reasons not the fault of youth. Four incidents were noted in September where all
                     school services were cancelled for all or part of the day. In two incidents, registration
                     was being provided in the modules, and in two other instances, classes were cancelled
                     as a result of tropical storm Karen.

                      School exclusion as a result of security issues should be noted on this form. In some
                     instances, the youth in TM or PC status did not receive services as a result of a “security
                     situation.” These are not defined.

                     For youth on group modified schedules, documentation should be provided if the
                     schedule interferes with youth getting a full school day.

                     Classroom and Education Staff

                     In order to properly implement the new policy, NIJ must have sufficient educational staff
                     to serve these youth, and the physical resources needed to conduct classes in a safe
                     environment. At Ponce, there are 2 rooms which have been set up for TM or PC youth
                     which were operational - one in room by small recreation court, the other in Unit D.
                     Two classrooms were also set up on unit for youth in detention to help with space issues
                     in the regular classrooms. The units all have cells behind the control room, some of
                     which are in the process of being converted for use for additional classrooms. One is
                     outside the PUERTAS Unit and has a cage around it with a lock. One is set up for
                     barbershop services which are brought in as needed for youth who receive this
                     vocational service.

                     One new additional teacher was received last year during the final quarter to assist with
                     youth in TM or PC status. The staffing list does not designate whether that teacher
                     remains in service. This will be verified during the 4th quarter.

What is needed for   Compliance with the new policy will require that NIJ consistently provide full school days
full compliance?     of 6 fifty minute classes in accordance with individual schedules for youth who are in TM
                     and PC and who have not graduated from high school.
What steps are
required and/or      Coordination with security staff is essential to limit the disruption to the school schedule
recommended?         as best possible, and to ensure that youth receive the required services. Continues



                                                                                               97 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 98 of 99




                       documentation and analysis of days where youth do not receive services do to other
                       reason is critical.

                       The use of alternative classrooms is a positive move, but should ensure that they include
                       necessary personnel and resources to approximate as best possible the regular school
                       setting

Priority Next Steps    Continue to track when youth are excluded from school due to violence or
                       vulnerabilities, and ensure that appropriate security measures are in place which limit
                       these instances.

                       Continue to use the tracking mechanism to ensure that if youth are removed from
                       school as a result of behavior, self-harm or vulnerability, documentation is provided to
                       indicate why such removal was necessary.

                       Documentation should be developed to indicate when alternative school settings are
                       used and to justify the need for these alternative settings based upon institutional
                       security issues

                       Ensure that each facility has at least two areas set up to provide alternative settings for
                       youth in TM/PC measures, and that adequate teaching staff are available to ensure
                       services for a full school day, and that such services are offered.

Quality Assurance      No QA has been reviewed for this provision but the Monitor. The Monitor expressed
Measures               willingness to review a draft of QA Measures but has not received these.

Sources of             Review of policies and procedures relative to education
Information upon
                       Discussion with education staff
which Consultant
relied                 Review of tracking form regarding removals due to security or other instances.

                       Review of education records of three (3) youth in TM and PC status.

S.A. 95. When an IEP is ineffective, Defendants shall timely modify the IEP.

Compliance Rating      Partial Compliance

Description of         See above for discussion of this section. Fourth quarter monitoring efforts will include
Monitoring process     on-site file reviews and discussion of cases to determine whether this provision is
                       compliant.

Findings and           See discussion above.
Analysis




                                                                                               98 | P a g e
      Case 3:94-cv-02080-GAG Document 1422 Filed 12/12/19 Page 99 of 99




What is needed for   There are a number of indicators that a youth’s IEP Is inappropriate or ineffective.
full compliance?     Student goals and objective may be vague and unmeasurable. The IEP may be
                     inadequate to address identified deficits in the student’s multi-faceted evaluation.
What steps are
                     Needed accommodations may be missing, or related services may not be included when
required and/or
                     necessary. The needs of the youth may simply change based upon any variety of
recommended?
                     circumstances.

                     Good data must be kept on student goal achievement, and should reflect student
                     progress for meeting IEP goals, and receiving academic benefit from instruction
                     provided. Student files reviewed indicated that reviews are completed every 10 weeks
                     on students, and information on progress is sent to parents. This practice, when done
                     consistently, provides the youth and parents with good benchmarks for the year, but
                     should also provide indicators for when IEPs may need to be modified.

                     Supervision of IEPs and data collection should provide indicators of whether such
                     progress is being achieved with each student. PRDE must have a system of providing
                     oversight of special education teachers to monitor their development of IEPs, as well as
                     progress and benchmarks achieved.

                     Full compliance with this provision is met when Paragraph 86 reaches full compliance




                                                                                          99 | P a g e
